 

Exhibit 10.2

 

TOWNSHIP NINE OWNER, LLC

 

LIMITED LIABILITY COMPANY AGREEMENT

 

As Of February 5, 2016

 

 

 

 

TOWNSHIP NINE OWNER, LLC

 

LIMITED LIABILITY COMPANY AGREEMENT

 

THIS LIMITED LIABILITY COMPANY AGREEMENT (this “Agreement”), dated as of
February 5, 2016, is made by and among TOWNSHIP NINE OWNER, LLC, a Delaware
limited liability company (the “Company”), FIRST CAPITAL REAL ESTATE OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership with an address at 60 Broad
Street, New York, NY 10004 (hereinafter “FCRE OP Member”), and T-9 DEVELOPERS,
LLC, a Delaware limited liability company (hereinafter “T-9 Developer Member”).
FCRE OP Member and T-9 Developer Member are sometimes also referred to
individually as a “Member” or collectively as the “Members” and each other
Person who after the date hereof becomes a Member of the Company and becomes a
party to this Agreement.

 

RECITALS

 

The Company was formed as a limited liability company under the Act (as defined
below) by the filing of a Certificate of Formation with the Secretary of State
of the State of Delaware on December 31, 2015. Upon receipt of the certificate
of formation filed with the State of Delaware for the Company (the
“Certificate”, such Certificate shall be deemed incorporated within).

 

The FCRE OP Member is the Owner of 92% of the limited liability company
interests and profit participation interests in CAPITOL STATION HOLDINGS, LLC
(“Holdings”), and the T-9 Developer Member is the Owner of 8% of the limited
liability company interests and profit participation interests in Holdings, and
Holdings is the sole owner of 100% of the limited liability company interests
and profit participation interests in CAPITOL STATION MEMBER, LLC (“CS Member”),
and CS Member is the sole owner of 100% of the limited liability company
interests and profit participation interests in CAPITOL STATION 65 LLC (“CS 65
Owner”).

 

CS 65 Owner is the direct owner of 100% of the fee simple interests in the real
property identified on Schedule B hereto comprising 62.6 gross acres and 29.87
net developable acres (net of the sale of 1.8 acres and roadways, parks and open
space, and land situated within the American River) and known as Lots 1, 2, 3,
5, 6 and 7, Lots A and B, and designated remainder 1 and designated remainder 2,
as shown on the map entitled “Township 9 - Phase 1, Subdivision No. P10_036”,
filed for record November 13, 2012 in Book 378 of Final Maps, Page 1, Sacramento
County Records and designated as Assessor’s Parcel Numbers 001-0020-056,
001-0020—057, 001-0020-058, 001-0020-060, 001-0020-061, 001-0020-062,
001-0020-063, 001-0020-064, 001-0020-066 and 001-0020-067 in the City of
Sacramento, California and collectively referred to as the “Township Nine”
project (the “Township Nine Land”).

 

The Township Nine Land is entitled and zoned RMX-PUD-SPD, A-OS-PUD and
OB-PUD-SPD (Residential Mixed Use, Open Space and Office Building Planned Unit
Development, Special Planning District) and received is land-use entitlements
which include, without limitation, a certified Environmental Impact Report (EIR)
and Mitigation Monitoring Plan, a Development Agreement, a Master Tentative Map
and its conditions of approval, a Planned Unit Development (PUD) designation
along with development guidelines, rezoning, and a lot line adjustment and
Development Agreement covering the Contributed Properties were approved by the
City of Sacramento on August 28, 2007 (the “Entitlements” or “Approvals”); The
Master Tentative Map and Planned Unit Development have been modified as of
August 27, 2015, on which land the Company intends to develop up to 2,201 (2,381
less 180 recently completed) residential units (including townhouses,
apartments, condominiums and affordable units), up to 840,000 square feet of
office space and 146,000 square feet of retail space. The project also allows
for the development of up to 839,000 square feet of office instead of 484
dwelling units and includes approximately 20 acres of parks and open space, a
light rail station on the Green Line at the front of the project, and extensive
frontage along the American River and the Two Rivers Bike Trail (the “T-9
Project”).

 



 1 

 

 

The FCRE OP Member desires to contribute all of FCRE OP Member’s right, title
and interest in and to 92% of the Holdings Membership Interests to the Company,
free and clear of all Liens and encumbrances, except Permitted Exceptions, in
exchange for 92,000 Units in the Company, and the T-9 Developer Member desires
to contribute all of T-9 Developer Member’s right, title and interest in and to
8% of the Holdings Membership Interests to the Company, free and clear of all
Liens and encumbrances, except Permitted Exceptions, in exchange for 8,000 Units
of Units in the Company.

 

The parties to this Agreement wish to set forth their respective rights and
obligations as members of the Company and provide for the management of the
Company and its affairs and the conduct of its business.

 

NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
each intending to be legally bound, hereby agree as follows:

 

Article 1

DEFINITIONS

 

Section 1.1           Definitions. The following capitalized terms used in this
Agreement have the following meanings:

 

“Act” shall mean the Delaware Limited Liability Company Act, 6 Del. C.
§§ 18-101, et seq., as amended from time to time.

 

“Additional Capital Contribution” shall have the meaning set forth in Section
3.4.

 

“Adjusted Capital Account Balance” of a Member as of any date means the balance
in such Member’s Capital Account as of such date (a) increased by any amount
such Member is deemed obligated to contribute to the Company pursuant to
Treasury Regulation Section 1.704-1(b)(2)(ii)(c) or is deemed obligated to
restore with respect to any deficit balance pursuant to the penultimate
sentences of Treasury Regulation Section 1.704-2(g)(1) and
Section 1.704-2(i)(5); and (b) reduced by any allocations or distributions to
such Member described in Treasury Regulation Sections 1.704-l(b)(2)(ii)(d)(4),
(5) or (6).

 

“Affiliate” or “affiliate” “affiliated” means, with respect to any Person: (i)
any other Person directly or indirectly controlling, controlled by, or under
common control with such Person; (ii) any other Person directly or indirectly
owning or owned by such Person; (iii) the parent or Subsidiary of such Person;
or (iv) any spouse, descendant (whether natural, adopted or step-related),
ancestor, or other Family Member of such Person, or any of their respective
spouses, descendants (whether natural, adopted or step-related), ancestors, or
family members, and with respect to a Member, all such Member’s Principals.

 

“Affiliate Transaction” shall have the meaning ascribed to such term in Section
12.30.

 

“Agreement” means this Agreement, as amended, supplemented or restated from time
to time.

 

“Annual Premium Rate” has the meaning set forth in Section 3.6.

 



 2 

 

 

“Applicable Law” means all existing and future applicable laws, rules,
regulations, statutes, treaties, codes, ordinances, permits, certificates and
applicable judgments, decrees, injunctions, writs, orders or like action of any
court, arbitrator or other administrative, judicial or quasi-judicial tribunal
or agency of competent jurisdiction, as any of the foregoing are amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time.

 

“Approvals” has the meaning set forth in the Recitals.

 

“Approved Budget” has the meaning set forth in Section 6.1(d) and include the
Approved Operating Budget, the Approved Business Plan and the Approved Capital
Budget.

 

“Approved Business Plan” shall mean the Business Plan approved with any Approved
Budget.

 

“Board” shall mean the two (2) Manger Groups as set forth is Section 6.1 herein.

 

“Board Members” shall be those duly appointed members of the Board appointed
under Section 6.1.

 

“Budget” means the Operating Budget and the Capital Budget.

 

“Business Day” means any day other than (a) Saturday or Sunday; or (b) any other
day on which banks in Maryland are permitted or required to be closed.

 

“Business Plan” has the meaning set forth in Section 6.1(d).

 

“Capital Account” of a Member means the account maintained by the Company for
each Member pursuant to Section 3.10 of which the initial balance for each
Member is set forth on Schedule A.

 

“Capital Budget” has the meaning set forth in Section 6.1(f).

 

“Capital Contributions” of a Member means the amount of cash and/or the fair
market value (as determined by the Board) of property (net of liabilities
secured by such property that the Company is considered to assume or take
subject to under Section 752 of the Code) contributed by such Member to the
Company from time to time.

 

“Capital Securities” means as to any Person that is a corporation, the
authorized shares of such Person’s capital stock or other equity interests,
including all classes of common, preferred, voting and nonvoting equity
interests, and, as to any Person that is not a corporation or an individual, the
ownership or membership interests in such Person, including, without limitation,
the right to share in profits and losses, the right to receive distributions of
cash and property, and the right to receive allocations of items of income,
gain, loss, deduction and credit and similar items from such Person, whether or
not such interests include voting or similar rights entitling the holder thereof
to exercise control over such Person.

 



 3 

 

 

“Cause” means with respect to a Member, Manager, Principal or a Manager, a good
faith determination by the Board or the Manager that: (i) such person was
convicted of, or entered a plea of nolo contendere to, any felony, or a
misdemeanor relating to an act of fraud, intentional misrepresentation,
embezzlement or dishonesty or any other act involving self-dealing, personal
profit or a breach of fiduciary or similar duty which materially affects the
Company, or any member of the Group, or property of any member of the Group;
(ii) such person is the subject of an enforcement action by a regulatory agency
or the subject of a criminal complaint; (iii) such person breached in any
material respect this Agreement which breach is not cured (to the extent
reasonably susceptible to cure) after written notice of such breach and a 10 day
opportunity to cure such breach; (iv) such person has breached any of the
representations, warranties or covenants contained in this Agreement or any
other agreement with the Company or any member of the Group; (v) such person has
made or attempted to make a Transfer of its Membership Interests in violation of
the terms of this Agreement; (vi) such person has abandoned his or its
Membership Interests in the Company; (vii) such person has taken any action with
respect to the Company, the Subsidiaries or their respective assets in violation
of the terms of this Agreement; (viii) such person has voluntarily filed a
petition in Bankruptcy, or has had an involuntary petition in Bankruptcy filed
against it or him which has not been dismissed within 180 days after said
involuntary petition was filed; (ix) such person has instituted an action
against the Company, the Board, a Manager or another Member which has been
dismissed with prejudice, or found by a court of competent jurisdiction to be
frivolous or sanctionable; (x) such person has accepted substitute securities in
exchange for its Membership Interests in violation of the terms of this
Agreement; and/or (xi) such person had been employed (as a full time employee,
rather than in the capacity of a Member or Manager) by the Company or a member
of the Group, and such employment was terminated for Cause.

 

“Certificate” means the Company’s Certificate of Formation filed with the
Secretary of State of the State of Delaware on December 31, 2015.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company” has the meaning set forth in the first paragraph of this Agreement.

 

“Confidential Information” has the meaning set forth in Section 12.7.

 

“Contributing Member” has the meaning set forth in Section 3.5.

 

“Conversion” has the meaning set forth in Section 9.8.

 

“Covered Person” means (a) each Member; (b) each officer, director, manager,
stockholder, employee, member, partner, representative or agent of each Member
in the foregoing capacity listed; (c) each Manager; (d) any Liquidator; and (e)
any other Person designated by the Board as a Covered Person.

 

“Control” (including, with correlative meaning, the terms “controlled by” and
“under common control with”) or “Controlling” as used with respect to any
Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise, or direct
or indirect ownership of 20% or more of the outstanding equity or voting
interests, membership interests or partnership interests of a Person.

 

“CS 65 Owner” has the meaning set forth in the Recitals.

 

“CS Member” has the meaning set forth in the Recitals.

 

“Day-to-Day Manager” shall mean the T-9 Developer Member or its successor.

 

“Declining Member” has the meaning set forth in Section 3.5.

 

“Depreciation” means, for each Fiscal Year, an amount equal to the depreciation,
amortization or other cost recovery deduction allowable for federal income tax
purposes with respect to an asset for such Fiscal Year; provided, however, that
if the Gross Asset Value of an asset differs from its adjusted tax basis at the
beginning of such Fiscal Year, Depreciation shall be an amount that bears the
same ratio to such beginning Gross Asset Value as the federal income tax
depreciation, amortization or other cost recovery deduction with respect to such
asset for such Fiscal Year bears to such beginning adjusted tax basis; and
provided further, that if the federal income tax depreciation, amortization or
other cost recovery deduction for such Fiscal Year is zero, Depreciation shall
be determined with reference to such beginning Gross Asset Value using any
reasonable method selected by the Board.

 



 4 

 

 

“DevCo” has the meaning set forth in Section 6.1(g)(i).

 

“Developer Manager Group” shall be Scott Syphax, Darrell Teat, Ron Mellon and
Steve Goodwin.

 

“Development Plan” has the meaning set forth in Section 6.6(a).

 

“Disparage” or “disparage” means, with respect to a Person, regardless of truth,
any statement or representation which in any way derogates or cast such Person
in a bad light, or questions or negatively remarks on the integrity, character,
knowledge, credibility, trustworthiness, veracity, ethics, performance,
performance results, dependability, honor, credibility, responsibility,
desirability, capability, payment history, litigation or dealings of or with
such Person, or which tarnish, blur, or dilute, or are likely to tarnish, blur
or dilute such Person.

 

“Distributable Cash” means, for any period, as determined by the Manager: (a)
the sum of (i) the amount of all cash receipts of the Company during such period
from all sources whatsoever, other than Capital Contributions; and (ii) any
working capital in the form of cash or cash reserves of the Company existing at
the start of such period; less (b) the sum of (i) all cash amounts paid,
incurred or payable in such period on account of expenses and capital
expenditures incurred in connection with the Company’s and its Subsidiaries’
businesses during such period; and (ii) such reserves that may be required for
the working capital, repayment of any other debt, maintenance expenditures,
operating expenditures, capital expenditures, acquisitions, initiatives, plans,
projects, research, developments and future needs of the Company and its
Subsidiaries, and/or as may be required by any instruments or agreements
(including, without limitation agreements governing its debt), or as otherwise
reasonably determined by the Manager.

 

“Encumbrance” means Lien.

 

“Entitlements” has the meaning set forth in the Recitals.

 

“Effective Date” means the date of this Agreement.

 

“Fair Value” of Units means the fair market value of the applicable Units, as
determined by the Board in good faith (excluding, for purposes of this
determination, any Board Member controlling or otherwise affiliated with the
Member who’s Units are being valued).

 

“Family Member” means, as applied to any Person who is an individual, such
individual’s spouse, parent, sibling, child, stepchild, grandchild or other
descendent thereof (whether natural or adopted), the child of a spouse or former
spouse, and each trust, limited partnership, limited liability company or other
estate or tax planning vehicle or entity created for the exclusive benefit of
the individual or one or more of such Persons.

 

“FCRE Manager Group” shall be Suneet Singal, Jacob Frydman and Ron Cobb.

 

“FCRE OP Member” has the meaning set forth in the first paragraph of this
Agreement.

 



 5 

 

 

“Former Member” has the meaning set forth in Section 3.27.

 

“GAAP” means United States generally accepted accounting principles consistently
applied from period to period and throughout any period and comparable
accounting rules for any cash basis method of accounting.

 

“Gross Asset Value” means, with respect to any asset, such asset’s adjusted
basis for federal income tax purposes, except as follows:

 

(i)          the initial Gross Asset Value of any asset contributed by a Member
to the Company shall be the gross fair market value of such asset, as agreed to
by the contributing Member and the independent members of the Board;

 

(ii)         for purposes of “booking up” the Capital Accounts of Members to
reflect increases in the value of the Company upon certain occasions, the Gross
Asset Value of all Company assets shall be adjusted to equal their respective
gross fair market values, as determined by the Board, as of the following times:
(a) the acquisition of an additional interest in the Company by any new or
existing Member in exchange for more than a de minimis Capital Contribution or
as consideration for services performed on behalf of the Company; (b) the
distribution by the Company to a Member of more than a de minimis amount of
Company assets as consideration for an interest in the Company; and (c) the
liquidation of the Company within the meaning of Treasury Regulation Section
1.704-l(b)(2)(ii)(g); provided, however, that adjustments pursuant to clause (a)
and clause (b) of this sentence shall be made only if the Board reasonably
determines such adjustments are necessary or appropriate to reflect the relative
economic interests of the Members in the Company.

 

(iii)        the Gross Asset Value of any Company asset distributed to any
Member shall be the gross fair market value of such asset on the date of
distribution, as determined in good faith by the Board.

 

If the Gross Asset Value of an asset has been determined or adjusted pursuant to
paragraph (i) or paragraph (ii) above, such Gross Asset Value shall thereafter
be adjusted by the Depreciation taken into account with respect to such asset
for purposes of computing Net Income and Net Loss.

 

“Group” means the Company, any Subsidiary, any Covered Person, and/or any of
their respective Assets, the other Members, their Principals and Affiliates,
each Manager and each of their respective Affiliates.

 

“Holdings” has the meaning set forth in the Recitals.

 

“Holdings Membership Interests” means all of the membership interests and profit
participation interests of the members in CAPITOL STATION HOLDINGS, LLC.

 

“Indemnified Costs” has the meaning set forth in Section 3.18.

 

“Indemnified Party” has the meaning set forth in Section 6.12.

 

“Law” or “law” means Applicable Law.

 



 6 

 

 

“Lien” means (a) any encumbrance, mortgage, pledge, lien, charge or other
security interest of any kind upon any property or assets of any character, or
upon the income or profits therefrom; (b) any acquisition of or agreement to
have an option to acquire any property or assets upon conditional sale or other
title retention agreement, device or arrangement (including a capitalized
lease); or (c) any sale, assignment, pledge or other transfer for security of
any accounts, general intangibles or chattel paper, with or without recourse.

 

“Manager” shall mean the FCRE OP Member or its successor.

 

“Manager Group” and “Manager Groups” has the meaning set forth in Section
6.1(a).

 

“Manager Group Representative” has the meaning set forth in Section 6.1(a).

 

“Member” means each Person that executes a counterpart of, or joinder to, this
Agreement as a Member, and becomes a Member as provided herein or therein, as
applicable, so long as such Person continues as a Member and is reflected as
such in the records of the Company, in each case in such Person’s capacity as a
Member of the Company, and “Members” means all such Persons. If a Member ceases
to be a Member of the Company in accordance with the terms and conditions of
this Agreement, all references in this Agreement to the actual name of that
Member shall, if applicable, be deemed to refer to that Member’s successors or
permitted assigns as provide herein, mutatis mutandis. References to a Member
that is not a natural person shall also be deemed to include such Member’s
Principals and any other person affiliated with such Member who is also a
Manager or an employee of the Company or its Subsidiaries.

 

“Membership Interests” shall mean a Member’s interest in the Company as set
forth on the books of the Company, including such Member’s right to profits,
losses and distributions, and the right, if any, to participate in the
management of the business and affairs of the Company, in each case to the
extent granted pursuant to the terms of this Agreement, together with the
obligation to comply with the terms of this Agreement.

 

“Member Loan” has the meaning set forth in Section 3.5.

 

“Membership Rights” means all legal and beneficial ownership interests in, and
rights and duties as a Member of, the Company, including, without limitation,
the right to share in Net Income and Net Loss, the right to receive
distributions of cash and other property from the Company, and the right to
receive allocations of items of income, gain, loss, deduction and credit and
similar items from the Company.

 

“Net Income” and “Net Loss” for each Fiscal Year or part thereof means the
income and loss of the Company for that period, as determined for federal income
tax purposes, including all distributive items under Section 702 of the Code,
adjusted to take into account any tax-exempt income of the Company and any
expenses of the Company that are described in Section 705 or 709 of the Code as
not deductible or amortizable for federal income tax purposes, and further
adjusted as follows:

 

(a)          Upon adjustment of the Gross Asset Value of Company property
pursuant to clauses (ii) and (iii) in the definition of Gross Asset Value, the
amount of such adjustment shall be taken into account as gain or loss from the
disposition of such property;

 

(b)          Amount of depreciation, amortization and other cost recovery with
respect to Company property having a Gross Asset Value that differs from its
adjusted basis for tax purposes shall equal the Depreciation computed with
respect to such property;

 



 7 

 

 

(c)          Items of income, gain, loss or deduction attributable to the
disposition of Company property having a Gross Asset Value that differs from its
adjusted basis for tax purposes shall be computed by reference to such
property’s book value in accordance with Treasury Regulation
Section 1.704-l(b)(2)(iv)(g);

 

(d)          Any items that are specially allocated pursuant to Section 4.1(iii)
shall not be taken into account.

 

“New Units” shall mean any Units issued after the Effective Date other than
(i) securities offered to the public pursuant to a registration statement filed
under the Securities Act in connection with a Public Offering; (ii) securities
issued to any sellers in consideration of the acquisition of another Person or
business by the Company or any of its Subsidiaries by merger, consolidation,
amalgamation, exchange of shares, the purchase of substantially all of the
assets or otherwise; (iii) Equity Securities or options to purchase Equity
Securities issued to any employees of, or providers of services to, the Company
or its Subsidiaries pursuant to any form of incentive compensation plan or
agreement approved by the Board; (iv) Equity Securities issued upon any Equity
Security split, dividend, combination or other similar event with respect to the
Equity Securities; (v) Equity Securities or warrants to purchase Units issued to
one or more lenders as partial consideration for the Company’s or any
Subsidiary’s debt financing; and (vi) Equity Securities subsequently issued on
conversion, exercise or exchange of those Equity Securities, options, warrants
or other rights which have been issued in compliance with, or on issuance were
exempt from, the preemptive rights provided for in Section 7.16.

 

“Notice of Appointment” has the meaning set forth in Section 6.3(e).

 

“Notice of Proposed Issuance” has the meaning set forth in Section 7.16(b).

 

“Objection Notice” has the meaning set forth in Section 6.3(e).

 

“Offer Period” has the meaning set forth in Section 7.16(c).

 

“Offered New Units” has the meaning set forth in Section 7.16(b).

 

“Operating Budget” has the meaning set forth in Section 6.1(f).

 

“Original Cost” means an amount equal to the aggregate Capital Contributions, if
any, attributable to a Members Membership Interest that have not been repaid by
the Company as of the date of the exercise of the repurchase rights under this
Agreement.

 

“Partial Waiver” has the meaning set forth in Section 7.16(a).

 

“Percentage Interests” means, with respect to each Member, as of any date, the
fraction, expressed as a percentage, the numerator of which is the aggregate
Unrecouped Capital Contributions made by such Member and the denominator of
which is the aggregate Unrecouped Capital Contributions made by all of the
Members; provided, however, that upon the Company returning all Unrecouped
Capital Contributions, Percentage Interests shall be calculated substituting
Units for Unrecouped Capital Contributions.

 



 8 

 

 

“Permitted Transfer” means: (i) any Transfer of Units by a Member that is a
natural person to a Family Member or Personal Representative of such Member
solely for estate planning purposes so long as the Transferor retains Control
over, and sole and exclusive power to direct and exercise all Member rights
pertaining to such Units, including, but not limited to, voting power over all
of the Transferred Units; (ii) any Transfer of Units to a Family Member on such
Member’s death; (iii) a Transfer of Units pursuant to a Public Offering; (iv)
any Transfer by a Member of its interest in the Company to the Company or a
Manager or a Principal or another Member or a person who is an owner, manager or
officer of any Member, or to an Affiliate of any Member or an Affiliate of any
Principal; (v) any Transfer by a holder of any beneficial interest in a Member
by a person who holds a beneficial interest in a Member including, without
limitation, the transfer of an ownership interest in one Member by the holder of
such ownership interest to the Company or a Manager or a Principal or another
Member or a person who is an owner, manager or officer of any Member, or to an
Affiliate of any Member or an Affiliate of any Principal. For purposes of
Permitted Transfers, the transfer of a beneficial interest in a Member pursuant
to clause (v) above shall be deemed to constitute the transfer of an equivalent
Percentage Interest in the Units held by such Member in the Company which is
represented by the percentage ownership in such Member which is transferred by
the holder thereof. Each Member and each Principal of each Member hereby
unconditionally agrees that the transfer of a beneficial interest in a Member as
contemplated in clause (v) above (including, without limitation, the transfer of
an ownership interest in a Member) may be made by the holder of such beneficial
interest without the need to obtain any further approval from the Member or any
other Principal of such Member in which such beneficial interest is held
irrespective of any requirements to the contrary contained in the operating or
other governance agreements of such Member. Any Transfer of Units pursuant to
the preceding clauses (i), (ii), (iv) or (v) shall only be a Permitted Transfer
if such Transferee agrees to execute a joinder to this Agreement providing that
such Transferee is bound by all of the terms and conditions of this Agreement to
the same extent that the Transferor was bound with respect to the Transferred
Units.

 

“Permitted Transferee” means a Person to whom a Permitted Transfer of Units is
made.

 

“Person” or “person” means any individual, sole proprietorship, partnership,
joint venture, limited liability company, limited liability partnership, trust,
estate, unincorporated organization, association, corporation, institution or
any other entity.

 

“Personal Representative” means the successor or legal representative
(including, without limitation, a guardian, executor, administrator or
conservator) of a deceased or incompetent Member.

 

“Predevelopment Expenditures” has the meaning set forth in Section 6.1(h).

 

“Preemptive Rights Holder” has the meaning set forth in Section 7.16(b).

 

“Prime Rate” shall mean the prime rate published by the Wall Street Journal from
time to time.

 

“Principal” means, with respect to a Member, each Person, directly or
indirectly, holding an equity or ownership interest in such Member, and each
Person in Control of such Member, and each of their respective Affiliates, and
each of the foregoing’s members, partners, shareholders, owners, officers,
directors, managers, employees and agents.

 

“Proportionate Share” means Percentage Interest.

 

“Proposed Buyer” has the meaning set forth in Section 7.16(b).

 

“Public Offering” means the sale or distribution of the common stock of a Public
Vehicle pursuant to an underwritten public offering registered under the
Securities Act following a Conversion of the Company.

 

“Public Vehicle” has the meaning set forth in Section 9.8.

 



 9 

 

 

“Ready To Be Built Parcels” has the meaning set forth in Section 6.1(h).

 

“Recouped Promote” means the 20% Recouped Promote and the 50% Recouped Promote
as the case may be.

 

“20% Recouped Promote” means a sum equal to: (a) twenty percent (20%) of the
aggregate of all Distributable Cash distributed by the Company to its Members
from the Effective Date through the date of computation reduced by the aggregate
of: (i) all distributions of Distributable Cash made by the Company to its
Members pursuant to Section 5.2(i) and Section 5.2(ii) through the date of
computation; and further reduced by (ii) all distributions made by all Dev Cos
to the Day-to-Day Manager in respect of the Promote as contemplated in Section
6.1(e)(x) from the effective date through the date of computation; and

 

“50% Recouped Promote” means a sum equal to: (a) fifty percent (50%) of the
aggregate of all Distributable Cash distributed by the Company to its Members
from the Effective Date through the date of computation reduced by the aggregate
of: (i) all distributions of Distributable Cash made by the Company to its
Members pursuant to Section 5.2(iv) through the date of computation; and further
reduced by (ii) all distributions made by all Dev Cos to the Day-to-Day Manager
in respect of the Promote as contemplated in Section 6.1(e)(x) from the
effective date through the date of computation

 

“Removal Event” has the meaning set forth in Section 6.1.

 

“Removal Notice” has the meaning set forth in Section 6.1.

 

“Right of Conversion” has the meaning set forth in Section 3.5.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shortfall Amount” has the meaning set forth in Section 3.5.

 

“Shortfall Contribution” has the meaning set forth in Section 3.5.

 

“Shortfall Notice” has the meaning set forth in Section 3.5.

 

“Subsidiary” or “Subsidiaries” shall mean, individually and collectively, any
corporation, partnership, limited liability company, association or other
business entity of which (a) if a corporation, a majority of the total voting
power of stock entitled (without regard to the occurrence of any contingency) to
vote in the election of directors, managers or trustees thereof is at the time
owned or controlled, directly or indirectly, by the Company or one or more of
the other Subsidiaries of the Company or a combination thereof; or (b) if a
partnership, limited liability company, association or other business entity, a
majority of the partnership or other similar ownership interest thereof is at
the time owned or controlled, directly or indirectly, by the Company or one or
more Subsidiaries of the Company or a combination thereof. For purposes hereof,
the Company or a Subsidiary thereof shall be deemed to have a majority ownership
interest in a partnership, limited liability company, association or other
business entity if the Company or a Subsidiary thereof shall be allocated a
majority of partnership, limited liability company, association or other
business entity gains or losses or shall be or control or have the right to
appoint, as the case may be, the managing director, manager, board of advisors,
a general partner or other governing body of such partnership, limited liability
company, association or other business entity by means of ownership interest,
agreement or otherwise.

 



 10 

 

 

“Substituted Member” means a Transferee of a Member that is admitted as a Member
to the Company pursuant to the terms of this Agreement.

 

“Successor” means any Person to whom a Member shall have Transferred Units in a
Transfer.

 

“T-9 Developer Member” has the meaning set forth in the first paragraph of this
Agreement.

 

“T-9 Project” means that certain mixed-use, transit oriented development which
received entitlements for high density rental and for sale housing, retail,
office, mixed-use, parks and open space, along with supporting infrastructure,
comprising 62.6 gross acres and 29.87 net developable acres (net of the sale of
1.8 acres and roadways, parks and open space, and land situated within the
American River) and known as Lots 1, 2, 3, 5, 6 and 7, Lots A and B, and
designated remainder 1 and designated remainder 2, as shown on the map entitled
“Township 9 - Phase 1, Subdivision No. P10_036”, filed for record November 13,
2012 in Book 378 of Final Maps, Page 1, Sacramento County Records and designated
as Assessor’s Parcel Numbers 001-0020-056, 001-0020—057, 001-0020-058,
001-0020-060, 001-0020-061, 001-0020-062, 001-0020-063, 001-0020-064,
001-0020-066 and 001-0020-067 in the City of Sacramento, California which has
been approved for the development of up to 2,201 (2,381 less 180 recently
completed) residential units (including townhouses, apartments, condominiums and
affordable units), up to 839,000 square feet of office space and 146,000 square
feet of retail space, 20 acres of parks and open space, a light rail station on
the Green Line at the front of the project, and extensive frontage along the
American River and the Two Rivers Bike Trail, but excludes Parcel II owned by an
affiliate of Holdings and Parcel 11 which was previously sold to a third party.

 

“Tax Matters Member” shall have the meaning set forth in Section 4.9 hereof.

 

“Termination Event” has the meaning set forth in Section 9.6.

 

“Township Nine Land” has have the meaning set forth in the Recitals.

 

“Trade Secret” or “trade secret” shall have the meaning given in the Delaware
enactment of the Uniform Trade Secrets Act, and shall include, without
limitation, the whole or any portion or phase of any scientific or technical
information, design, process, formula, concept, data organization, manual, other
system documentation, or any improvement of any thereof, in any case that is
valuable and secret (in the sense that it is not generally known to the owner’s
competitors).

 

“Transfer” means, with respect to any Unit, property, asset or other Membership
Rights, when used as a verb, to sell, assign, transfer, exchange, distribute,
devise, gift, grant a lien on, encumber or otherwise dispose of such Unit,
property, asset or other Membership Rights, in whole or in part, or, when used
as a noun, the sale, assignment, transfer, exchange, distribution, devise, gift,
hypothecation, granting of a lien, encumbrance or other disposition of such
Unit, property, asset or other Membership Rights, in whole or in part, in either
case, whether pursuant to a sale, merger, combination, consolidation,
Conversion, recapitalization, reclassification or otherwise, and whether
voluntarily or by operation of law.

 

“Transferor” and “Transferee” have meanings corresponding to the definition of
“Transfer”.

 

“Treasury Regulations” means the final and temporary income tax regulations
promulgated under the Code, as such regulations may be amended from time to time
(including corresponding provisions of succeeding regulations).

 

“Units” means collectively, means collectively, the interests issued by the
Company representing Membership Rights in the Company.

 



 11 

 

 

“Unanimous” or “unanimous” means, (i) with respect to a decision, vote, approval
or consent required of the Board either, the affirmative vote, consent or
approval of all of the Members of the Board entitled to vote on such matter; and
(ii) with respect to a decision vote, approval or consent required of the of the
Members (on which the Members are entitled to vote hereunder), the affirmative
vote, approval or consent of all of the Members entitled to vote on such
matter(s).

 

“Unrecouped Capital Contribution” means with respect to each Member as of the
date of calculation, the aggregate of all deemed and funded Capital
Contributions made by such Member pursuant to Article 3, reduced, but not below
zero, by the amount of cash distributed to such Members in respect of such
Member’s Capital Contributions pursuant to Section 5.2(ii).

 

“Unpaid Preferred Return” means, with respect to each Member, as of the date of
calculation, the positive difference, if any, between (x) 12% multiplied by such
Members’ Unrecouped Capital Contributions, as adjusted and calculated from time
to time, annually, less (y) cumulative aggregate distributions previously made
to such Members pursuant to Section 5.2(i).

 

“Withholding Payment” has the meaning set forth in Section 5.4.

 

“Withdrawal”, including “Withdraw” and “Withdrawing” shall mean, with respect to
a Member, such member’s withdrawal from the Company as contemplated in Section
3.25.

 

Section 1.2           Other Definitions. Certain additional defined terms used
in this Agreement have the meanings specified throughout the Agreement.

 

Section 1.3           Rules of Interpretation.

 

(a)          The singular includes the plural and the plural includes the
singular.

 

(b)          A reference to the masculine gender shall be deemed to be a
reference to the feminine gender and vice versa.

 

(c)          The word “or” is not exclusive.

 

(d)          A reference to a Person includes its permitted successors and
permitted assigns.

 

(e)          The words “include”, “includes” and “including” are not limiting.

 

(f)          A reference in a document to an Article, Section, Exhibit,
Schedule, Annex or Appendix is to the Article, Section, Exhibit, Schedule, Annex
or Appendix of such document, unless otherwise indicated. Exhibits, Schedules,
Annexes or Appendices to any document shall be deemed incorporated by reference
in such document.

 

(g)          References to any document, instrument or agreement (i) shall
include all exhibits, schedules and other attachments thereto; (ii) shall
include all documents, instruments or agreements issued or executed in
replacement thereof; and (iii) shall mean such document, instrument or
agreement, or replacement or predecessor thereto, as amended, modified and
supplemented from time to time and in effect at any given time.

 

(h)          The words “hereof”, “herein” and “hereunder” and words of similar
import when used in any document shall refer to such document as a whole and not
to any particular provision of such document.

 



 12 

 

 

(i)          This Agreement is the result of negotiations among, and has been
reviewed by, the Members with the advice of counsel to the extent deemed
necessary by any Member. Accordingly, this Agreement shall be deemed to be the
product of the Members, and no ambiguity shall be construed in favor of or
against any Member.

 

(j)          All accounting terms not specifically defined in this Agreement
shall be construed in accordance with GAAP.

 

(k)          The term “day” shall mean calendar day. Whenever an event or action
is to be performed by a particular date or a period ends on a particular date,
and the date in questions falls on a day which is not a Business Day, the event
or action shall be performed, or the period shall end, on the next succeeding
Business Day.

 

(l)          All references in this Agreement to any law shall be to such law as
amended, supplemented, modified and replaced from time to time.

 

Article 2
GENERAL PROVISIONS

 

Section 2.1           Formation. The parties agree to form the Company under and
pursuant to the Act as a limited liability company. The Members hereby confirm
that they caused an authorized person to execute and file the Certificate with
the Secretary of State of Delaware, and hereby approve and ratify all actions
taken by the Corporation Trust Incorporated in connection therewith.

 

Section 2.2           Name. The name of the Company is “TOWNSHIP NINE OWNER,
LLC” and shall operate under such name, or such other name as may from time to
time be selected by the Board.

 

Section 2.3           Purpose. The Company has been formed for the object and
purpose of, and the nature of the business to be conducted and promoted by the
Company is, acquiring, developing, constructing, owning, operating, exploiting,
and otherwise dealing with the T-9 Project and engaging in the development of
the T-9 Project and all matters incidental thereto, and any lawful activity for
which limited liability companies may be formed under the Act.

 

Section 2.4           Office. The principal place of business of the Company
shall be located c/o General Counsel, First Capital Real Estate Capital
Operating Partnership, LP, 60 Broad Street, 34th Floor, New York, NY 10004, or
such other location as the Board may determine from time to time; provided,
however, that the Board shall provide notice of such change of the principal
place of business to the Members as promptly as practicable after such change.

 

Section 2.5           Term. The term of the Company commenced with the filing of
the Certificate with the office of the Secretary of State of the State of
Delaware and shall continue until the Company is dissolved in accordance with
this Agreement and the Act.

 

Section 2.6           Ownership of Company Property. All property acquired by
the Company, real or personal, tangible or intangible, shall be owned by the
Company as an entity, and no Member, individually, shall have any ownership
interest therein solely due to its capacity as a Member.

 

Section 2.7           Registered Office; Registered Agent; Principal Office in
the United States; Other Offices. The registered agent and registered office of
the Company required by the Act to be maintained in the State of Delaware shall
be as provided in the Certificate or such other registered agent or office
(which need not be a place of business of the Company) as the Board may
designate from time to time in the manner provided by law.

 



 13 

 

 

Section 2.8           No State Law Partnership. The Company (a) shall be taxed
as a partnership for all applicable federal, state and local income tax
purposes; and (b) shall not be a partnership or joint venture for any other
purpose, and no Member or any Manager shall, by virtue of this Agreement, be a
partner or joint venturer of any other Member or Manager.

 

Section 2.9           Manager. The FCRE OP Member is hereby designated the
Manager.

 

Article 3
UNITS, CAPITAL CONTRIBUTIONS, NATURE OF INTERESTS AND
ESTABLISHMENT OF CAPITAL ACCOUNTS

 

Section 3.1           Units.

 

(a)          Authorization. There are hereby established and authorized for
issuance 100,000 Class A Units. As of the Effective Date, 100,000 Class A Units
are issued and held as set forth in Schedule A attached hereof. No Units or
other interests purporting to confer Membership Rights shall be issued, unless
they have been authorized for issuance by the Company pursuant to and under the
terms of this Agreement.

 

(b)          Voting Rights of Members. Except as otherwise provided by this
Agreement or as otherwise required by the Act or Applicable Law each Member
shall be entitled to one vote per each unit on all matters upon which the
Members have the right to vote under this Agreement.

 

Section 3.2           Issuance of Additional Units; Admission of Additional
Members. The Board may, subject to Section 6.8 and Section 7.16, issue
additional Units or other Membership Rights, including any new class or series
of Units, on terms, including relative rights and preferences, established by
the Board, and amend this Agreement and Schedule A as the Board shall deem
necessary or appropriate in connection with the authorization and issuance of
such additional Units. No Person acquiring any such additional Units that is not
currently a Member shall be admitted as a Member, unless such Person shall
execute and deliver a counterpart of or joinder to this Agreement to the Manager
in form and substance reasonably acceptable to the Manager.

 

Section 3.3           Members’ Initial Capital Contributions. Each of the
Members have contributed their respective Holdings Membership Interests to the
Company in exchange for the following Units in the Company, and the Members are
deemed to have made an initial Capital Contribution to the capital of the
Company as set forth in Schedule A and, in consideration therefor, the Company
is issuing to each such Member the number of Units set forth opposite such
Member’s name, representing the Percentage Interests in the Company as set forth
in Schedule A.

 

The Members are admitted as the Members of the Company upon their execution and
delivery of this Agreement, or a joinder to this Agreement. The name, address,
and Members’ Percentage Interests are as set forth on Schedule A subject to
adjustment as herein provided. To the extent that any adjustment of Schedule A
is required pursuant to this Agreement, whether as a result of the Capital
Contribution of any Member, the Transfer of any Membership Interest (or any
portion thereof), the admission of any additional Members, or otherwise as
provided herein, the parties hereto acknowledge and agree that Schedule A shall
automatically be deemed amended and restated to reflect the correct name and
capital contribution of each Member in accordance with the books and records of
the Company without further action by any of the Parties (and the Units held by
the Members shall be similarly adjusted, so that each Member shall have such
number of Units equal to 100,000 multiplied by such Member’s Percentage
Interest) from time to time.

 



 14 

 

 

Section 3.4           Additional Capital Contributions.

 

(a)          In the event the Board determines that the Company requires
additional capital, the Board may call upon the Members to make additional
Capital Contributions to the Company in such amounts that the Board shall
reasonably determine is necessary or as may be required (each of which shall be
an “Additional Capital Contribution”) to be made pro-rata by the Members in
accordance with their Percentage Interests at such time. The Board shall do so
by delivering to each Member a notice (the “Additional Contribution Notice”)
specifying: (a) the total amount of each such Additional Capital Contribution;
(b) each Member’s proportionate of such Additional Capital Contribution computed
based on the Members’ Percentage Interest; and (c) the use of the requested
funds.

 

(b)          Notwithstanding the foregoing, in the event that the Manager shall
reasonably determine that it is in the best interests of the Company to issue OP
Units in First Capital Real Estate Operating Partnership, L.P. in lieu of cash
for any Company purpose, including, without limitation, for the payment or
repayment of any obligation of the Company or any obligation of the Company’s
Subsidiaries, and in the event that the Manager shall issue OP Units in First
Capital Real Estate Operating Partnership L.P. for such purpose, then the
Manager shall be deemed to have made an Additional Capital Contribution to the
Capital of the Company in the amount of the value of such issued OP Units (based
on the exchange ratio for such OP Units at the time of issuance) and Schedule A
shall automatically be deemed amended and restated to reflect the Additional
Capital Contribution made by the Manager by the issuance of OP Units, and each
Member’s Percentage Interest shall be adjusted as of such date, to a fraction,
expressed as a percentage, the numerator of which is the aggregate Capital
Contributions made by each Member and the denominator of which is the aggregate
Capital Contributions made by all of the Members to the Capital of the Company,
and the Units held by the Members shall be similarly adjusted, so that each
Member shall have such number of Units equal to 100,000 multiplied by the
Member’s Percentage Interest.

 

Section 3.5           Call for Additional Capital Contributions. Within 15 days
from the date of the delivery to all of the Members of an Additional Capital
Contribution Notice, each Member shall advance its respective Percentage
Interest of the Additional Capital Contribution. A Member who does so contribute
shall sometimes be referred to hereinafter as a “Contributing Member”. If any
Member shall fail to contribute all or any portion of its Percentage Interest of
such Additional Capital Contribution within the applicable period of time
(hereinafter a “Declining Member”), then the Board shall send a second notice to
the Declining Member stating the amount of the Declining Member’s shortfall (the
“Shortfall Amount”) and if such Declining Member fails to contribute such
Shortfall Amount within five days of receipt of such notice, the Board shall
provide written notice thereof to all other Members (the “Shortfall Notice”).
Each Contributing Member shall have the right, thereafter, within three days
after receipt of the Shortfall Notice to contribute all or a portion of such
Member(s)’ Shortfall Amount to the Company (a “Shortfall Contribution”), in
which event such Shortfall Contribution shall be treated as a loan to the
Declining Member (each, a “Member Loan”). In the event a Member Loan remains
unpaid to the Contributing Member for a period of 12 months following the
Shortfall Contribution, then the Contributing Member shall have the right to
either (a) extend the Member Loan; or (b) have the Declining Member’s Percentage
Interest reduced by a percentage, the numerator of which is an amount equal to
one hundred percent (100%) of the Shortfall Contribution and all accrued
interest thereon (reduced by one hundred percent (100%) of any sums received in
repayment thereof), and the denominator of which is the aggregate Unrecouped
Capital Contributions of the Declining Members at such time and have the
Percentage Interest of the Contributing Member increased by the same percentage
that the Percentage Interest of the Declining Member is decreased (the “Right of
Conversion”).

 



 15 

 

 

Section 3.6           Member Loans. Each Member Loan made pursuant to this
Agreement, unless otherwise specified, shall contain the following terms: (a) an
initial term of one year; (b) incur interest at the rate of at a rate per annum
equal to the Prime Rate, plus 4% (“Annual Premium Rate”), computed daily, by
multiplying the amount of the advance by the quotient resulting from dividing
the Annual Premium Rate by 365 and multiplying the result by the number of days
since the date of advance until paid; and (c) at the expiration of the term of
the Member Loan, to the extent that such loan is not repaid in full, the Member
to whom such amount is due may elect, by written notice to the owing Member who
is so indebted, to either (1) exercise the Right of Conversion (as provided in
the prior paragraph); or (2) if such election has not been made, to deem such
Member Loan as extended, and receive all distributions otherwise payable to the
owing Member who is so indebted, until such Member Loan (together with all
interest accrued thereon) is paid in full, in which event, such distributions
shall be applied first to reduce any accrued and unpaid interest, and then to
reduce any unpaid principal.

 

Each Member Loan made pursuant hereto shall also: (a) be non-recourse; (b)
unless otherwise agreed to by the owing Member, be payable solely out of any
distributions that would otherwise thereafter be payable to the owing Member
pursuant to the distribution provisions hereof (for so long as any Member Loan
shall be outstanding, all such distributions so paid to a Member who has
advanced a Member Loan shall be deemed distributed to the owing Member to which
such Member Loan was made for purposes of determining such owing Member’s
Capital Account balance) and shall be allocated first to the repayment of
accrued and unpaid interest, and thereafter to unpaid principal; (c) be secured
by the owing Member’s Membership Interest; (d) be repayable at any time in whole
or in part without premium or penalty; and (e) shall mature and be fully
payable, at the election of the holder, on demand at any time after the 12th
month after same was made. Each Member to whom a Member Loan is made does hereby
grant to the Contributing Member making such Member Loan a first priority
security interest in and to all of such owing Member’s Interest. Each owing
Member shall, upon request, execute such security agreements and financing
statements as may from time to time be requested by the Contributing Member
making a Member Loan to better assure the security interest in such owing
Member’s Membership Interest granted hereby, and, effective upon the making of
any Member Loan, hereby irrevocably constitutes and appoints the Contributing
Member making such Member Loan as its true and lawful attorney-in-fact, coupled
with an interest, to make, execute on behalf of the owing Member, consent to,
swear to, acknowledge, deliver, record and file such documents and instruments
as may be necessary in the sole discretion of the Contributing Member to confirm
and render fully effective the security interest granted herein with respect to
such Member Loan.

 

Section 3.7           Members Default.

 

(a)          If any Member fails to make full payment to the Company of any
portion of such Person’s Commitment or cash contribution when due pursuant to
this Article 3 or any other payment when due pursuant to any other applicable
provision of this Agreement and such failure is not cured within 15 days after
receipt by such Member (a “Defaulting Person”) of written notice from the
Manager of the Board with respect to such failure to pay, the Manager of the
Board may (but shall not be obligated to) take one or more or none of the
following actions:

 

(i)        pursue and enforce all rights and remedies the Company may have
against such Defaulting Person with respect to such failure or breach, including
initiating a lawsuit to collect (A) the overdue amount or any damages resulting
from such breach and (B) all costs and expenses (including legal fees and
expenses) incurred by the Company to pursue and enforce all such rights and
remedies, in each case with interest calculated thereon at a rate equal to the
Prime Rate plus six percentage points per annum, compounded annually (but not in
excess of the highest rate per annum permitted by law);

 



 16 

 

 

(ii)        reduce such Defaulting Person’s share of any amounts such Defaulting
Person is entitled to receive from the Company by (A) the amount due that such
Defaulting Person has failed to pay to the Company; or (B) such other amount as
determined by the Managers;

 

(iii)        reduce such Defaulting Person’s Percentage Interest; and/or

 

(iv)        offer all or any part of the Defaulting Person’s interest in the
Company to the Manager and if the Manager shall elect not to purchase all or any
portion of such Defaulting Person’s interests in the Company, to the other
Members (other than the Defaulting Person) pro rata according to their
respective Percentage Interests on the terms set forth below.

 

A.    If the Manager or one or more Members elect to purchase all of the
Defaulting Person’s interest pursuant to the terms hereof, the closing of such
purchase shall be held on a date and at a place designated by the Manager, at
which time each purchasing Member shall, with respect to the portion of the
Defaulting Person’s interest in the Company purchased by such Member, deliver a
non interest bearing, 5 year promissory note, secured only by the Defaulting
Person’s interest being purchased, payable to the Defaulting Person in an amount
equal to the portion of the Defaulting Person’s Capital Account (adjusted to
exclude any unrealized appreciation with respect to any of the Company’s direct
or indirect assets, and to include all unrealized depreciation with respect to
such assets) being purchased by such Member. The form of promissory note shall
be subject to approval by the Manager of the Board.

 

(v)         The portion of a Defaulting Person’s Percentage Interest that is
reduced pursuant to Section 3.7(a)(iii) shall be reallocated among the remaining
Members (other than the Defaulting Person) pro rata according to their
respective Percentage Interests and/or among such other Member(s) and in such
proportions as approved by the Manager of the Board.

 

(vi)        Incorporation by Reference. When references are made to the Manager
in Section 3.7 for the purposes of making a determination or for granting or
withholding consent or approval, such references shall be deemed to require
Board approval rather than the Manager’s approval if the Defaulting Person is
the Manager or the Manager is a Principal of the Defaulting Manager.

 

Section 3.8           Loans. In the event that the Company requires additional
funds to carry out its purposes, to conduct its business, or to meet its
obligations, the Company may borrow funds from such lender(s), including the
Members, their Principals, the Managers and each of their respective affiliates,
and on such terms and conditions as are approved by the Board.

 

Section 3.9           Nature of Interests. The Units and all other Membership
Rights shall for all purposes be personal property. No Member has any interest
in specific Company property. Each Member hereby waives any and all rights such
Person may have to initiate or maintain any suit or action for partition of the
Company’s assets.

 



 17 

 

 

Section 3.10         Capital Accounts. An individual Capital Account shall be
established and maintained for each Member in accordance with the rules of
Treasury Regulations Section 1.704-1(b)(2)(iv). Each Member’s Capital Account
shall be increased by (a) the amount of money contributed by such Member to the
Company; (b) the Gross Asset Value of property contributed by such Member to the
Company (net of liabilities secured by the contributed property that the Company
is considered to assume or take subject to under Section 752 of the Code); and
(c) allocations to such Member of Net Income (or items thereof). Each Member’s
Capital Account shall be decreased by (i) the amount of money distributed to
such Member by the Company; (ii) the Gross Asset Value of property distributed
to such Member by the Company (net of liabilities secured by the distributed
property that the Member is considered to assume or take subject to under
Section 752 of the Code); and (iii) allocations to such Member of Net Loss (or
items thereof). The Capital Accounts also shall be maintained and adjusted as
permitted by the provisions of Treasury Regulation Section 1.704-1(b)(2)(iv)(f)
and as required by the other provisions of Treasury Regulation Section
1.704-1(b)(2)(iv) and Section 1.704-1(b)(4). Upon the Transfer of all or a
portion of a Member’s Units, the Capital Account of the Transferor that is
attributable to the Transferred Units shall carry over to the Transferee Member
in accordance with the provisions of Treasury Regulation
Section 1.704-1(b)(2)(iv)(1).

 

Section 3.11         Negative Capital Accounts. No Member shall be required to
pay to any other Member or the Company any deficit or negative balance that may
exist from time to time in such Member’s Capital Account (including, without
limitation, any such deficit or negative balance as may exist upon and after
dissolution of the Company).

 

Section 3.12         No Withdrawal of Capital. No Member shall be entitled to
withdraw all or any portion of such Member’s Capital Contributions or the
balance of such Member’s Capital Account, to borrow or withdraw any portion of
such Member’s Capital Contribution or Capital Account from the Company, or to
receive any distribution from the Company, except as expressly provided herein.
Subject to the foregoing, any Member may withdraw from the Company at any time.

 

Section 3.13         Loans from Members. Loans by Members to the Company shall
not be considered Capital Contributions. If any Member shall advance funds to
the Company in excess of the amounts required hereunder to be contributed by
such Member to the capital of the Company, the making of such advances shall not
result in any increase in the amount of the Capital Account of such Member,
unless otherwise agreed by the Company the Board and such Member. The amount of
any such advances that are not agreed to be additional Capital Contributions
shall be a debt of the Company to such Member and shall be payable or
collectible in accordance with the terms and conditions upon which such advances
are made. The making of any loan must be approved in advance by the Unanimous
approval of the Board in advance of any loan being made.

 

Section 3.14         Units Governed by Article 8 of the UCC. The Company hereby
irrevocably elects that all Units in the Company shall be securities governed by
Article 8 of the Uniform Commercial Code as in effect in the State of Delaware
and each other applicable jurisdiction. Should the Company issue certificates to
a Member evidencing the Units held by such Member in the Company, each such
certificate shall bear the following legend:

 

“This certificate evidences an interest in TOWNSHIP NINE OWNER, LLC and shall be
a security governed by Article 8 of the Uniform Commercial Code as in effect in
the State of Delaware and, to the extent permitted by Applicable Law, each other
applicable jurisdiction.”

 

Section 3.15         Liability. Except as otherwise provided by the Act, the
debts, obligations and liabilities of the Company and its Subsidiaries, whether
arising in contract, tort or otherwise, shall be solely the debts, obligations
and liabilities of the Company or a Subsidiary, and no Manager, Member,
Principal or their respective Affiliates or any other Covered Person shall be
obligated personally for any such debt, obligation or liability of the Company
or a Subsidiary solely by reason of being a Covered Person.

 



 18 

 

 

Section 3.16         Exculpation. To the fullest extent permitted by Applicable
Law, no Covered Person shall be liable to the Company or any other Covered
Person, Member or other Person that is a party to or otherwise bound by this
Agreement for any loss, damage or claim incurred by reason of any act or
omission performed or omitted by such Covered Person from and after the
Effective Date in good faith on behalf of the Company and its Subsidiaries and
in a manner reasonably believed to be within the scope of authority conferred on
such Covered Person by this Agreement, except that a Covered Person shall not be
released from liability to the Company or any other Covered Person, Member or
other Person that is a party to or otherwise bound by this Agreement for any
such loss, damage or claim incurred by reason of such Covered Person’s breach of
a duty to the Company or its Members or fraud, intentional misconduct or bad
faith violation of the implied contractual covenant of good faith and fair
dealing, or such Covered Person’s breach of this Agreement or other agreement
with the Company or a Subsidiary to which such Covered Person is a party. A
Covered Person shall be fully protected in relying in good faith upon the
records of the Company and its Subsidiaries and upon such information, opinions,
reports or statements presented to the Company and its Subsidiaries by any
Person as to matters the Covered Person reasonably believes are within such
other Person’s professional or expert competence and who has been selected with
reasonable care by or on behalf of the Company and its Subsidiaries, including
information, opinions, reports or statements as to the value and amount of the
assets, liabilities, profits, losses or income or any other facts pertinent to
the existence and amount of assets from which distributions to Members might
properly be paid. Without limiting the foregoing, neither the Company nor any
Covered Person shall have any liability with respect to any valuations performed
pursuant to this Agreement, and shall be fully protected in relying in good
faith upon the records of the Company and its Subsidiaries and upon information,
opinions, reports or statements presented to the Company and its Subsidiaries by
any person as to matters which the Company or such Covered Person reasonably
believes are within such other Person’s professional or expert competence.

 

Section 3.17         Duties. Except as to the Manager and the Day-to-Day
Operating Manager, and otherwise set forth in this Agreement, no Covered Person
shall have any duty (including any fiduciary duty or any other duty or standard
of care that may arise by default principles of law) to the Company or any
Subsidiary or the Company’s Members, Manager or to other Persons that are party
to or otherwise bound by this Agreement, provided, however, that nothing in this
Agreement eliminates the implied contractual covenant of good faith and fair
dealing or exculpates or excuses fraud, misrepresentation or gross negligence or
willful misconduct.

 

Section 3.18         Indemnification; Insurance.

 

(a)          The Company shall, and shall cause its Subsidiaries to, indemnify
and hold harmless each Covered Person and the Manager to the fullest extent
permitted by applicable law from and against any and all losses, claims,
demands, costs, damages, liabilities (joint or several), obligations, expenses
of any nature (including reasonable legal and accounting fees and expenses,
costs of investigation and sums paid in settlement), judgments, fines,
settlements, and other amounts (“Indemnified Costs”) arising from any and all
claims, demands, actions, suits, or proceedings, whether civil, criminal,
administrative or investigative, in which the Covered Person may be involved, or
threatened to be involved as a party or otherwise, incurred by reason of any act
or omission performed or omitted by such Covered Person from and after the
Effective Date in good faith on behalf of the Company and its Subsidiaries and
in a manner reasonably believed to be within the scope of authority conferred on
such Covered Person by this Agreement, regardless of whether the Covered Person
is a Covered Person at the time any such Indemnified Cost is paid or incurred,
except that neither the Manager nor any Covered Person shall be entitled to be
indemnified in respect of (and this provision shall not reduce or limit the
liability of a Covered Person with respect to) any Indemnified Cost incurred by
such Covered Person by reason of such Covered Person’s fraud, gross negligence,
intentional misconduct or bad faith violation of the implied contractual
covenant of good faith and fair dealing or such Covered Person’s breach of a
this Agreement or other agreement with the Company or a Subsidiary to which such
Covered Person is a party, and with respect to the Manager or the Day-to-Day
Operating Manager, a breach of fiduciary duties; provided, however, that any
indemnity under this Section 3.18 shall be provided out of and to the extent of
the assets of the Company and its Subsidiaries (including insurance) only, and
no Covered Person shall have any personal liability on account thereof. Further,
the Company shall not indemnify the Manager or any Covered Person in connection
with a proceeding (or part thereof) initiated by such Person or any of such
Person’s Affiliates, against the Company or any Subsidiary or any other Covered
Person, whether by direct claim, counterclaim or otherwise, unless the
initiation thereof was approved or ratified by the Board. The Company may cause
each of its Subsidiaries to execute a joinder agreeing to assume responsibility
for its obligations pursuant to this Section 3.18 and to act in accordance
herewith.

 



 19 

 

 

(b)          Notwithstanding any other provision of this Section 3.18 or
otherwise in this Agreement, the Company shall, and shall cause its Subsidiaries
to, reimburse Indemnified Costs incurred by the Manager or a Covered Person in
connection with such Person’s appearance as a witness on behalf of the Company
or its Subsidiaries or other participation at the request of the Company or a
Subsidiary in a proceeding involving or affecting the Company or its
Subsidiaries at a time when the Manager or a Covered Person in connection with
such Person’s appearance as a witness on behalf of the Company or the Manager or
a Covered Person in connection with such Person’s appearance as a witness on
behalf of the Company or Covered Person is not a named defendant or respondent
in the proceeding.

 

(c)          The indemnification provided by this Section 3.18 shall be in
addition to any other rights to which the Manager or a Covered Person in
connection with such Person’s appearance as a witness on behalf of the Company
or the Manager or a Covered Person in connection with such Person’s appearance
as a witness on behalf of the Company or a Covered Person may be entitled under
any agreement or determination of the Board, both as to the Manager or a Covered
Person in connection with such Person’s appearance as a witness on behalf of the
Company or the Manager or a Covered Person in connection with such Person’s
appearance as a witness on behalf of the Company or the Manager or a Covered
Person in connection with such Person’s appearance as a witness on behalf of the
Company, the Manager or the Covered Person’s capacity as the Manager or a
Covered Person in connection with such Person’s appearance as a witness on
behalf of the Company or the Manager or a Covered Person, and as to an action in
another capacity, and shall continue as to the Manager and a Covered Person who
has ceased to serve in such capacity and shall inure to the benefit of the
heirs, successors, assigns, and administrators of the Manager and each Covered
Person.

 

(d)          The Company shall have the power to purchase and maintain insurance
on behalf of any Person who is or was an agent of the Company against any
liability asserted against such Person and incurred by such Person in any such
capacity, or arising out of such Person’s status against such liability under
the provisions of Section 3.18 or under applicable law. Further, the Company
shall maintain director and officer insurance covering the Manager and members
of the Board of Members in an amount to be determined by the Board, but in any
event no less than $1,000,000 for each incident and $10,000,000 total.

 

Section 3.19         Expenses; Advances. Subject to Section 3.18, to the fullest
extent permitted by applicable law, the Company may, in the sole discretion of
the Board, from time to time, advance the expenses (including reasonable legal
fees and expenses and costs of investigation) incurred by the Manager and a
Covered Person in defense or settlement of any claim, demand, action, suit or
proceeding (whether civil, criminal, administrative, investigative or otherwise)
that may be subject to a right of indemnification hereunder as such expenses are
incurred by the Manager or such Covered Person and prior to the final
disposition thereof upon receipt by the Company of a written undertaking by or
on behalf of such Manager or Covered Person to repay such amount to the extent
that it shall be determined that the Manager or such Covered Person is not
entitled to be indemnified as authorized in Section 3.18 hereof.

 



 20 

 

 

Section 3.20         Nature of Rights. The rights set forth in Sections 3.15
through Section 3.19 are contractual in nature and may not be revised as applied
to prior actions of the Manager or a Covered Person by a subsequent amendment of
this Agreement without such Person’s prior written approval.

 

Section 3.21         Change in Percentage Interests. If the Percentage Interests
of any Members are changed pursuant to the terms of this Agreement during any
calendar year, then the amount of all items to be credited, charged, allocated
or distributed to such Members for such entire calendar year in accordance with
their respective Percentage Interests in the Company shall be apportioned to the
portion of such calendar year which precedes the date of such change and to the
portion of such calendar year which occurs on and after the date of such change
in proportion to the number of days in each such portion. The amounts of the
items so allocated to each such portion shall be credited, charged, allocated or
distributed to such Members in proportion to their respective Percentage
Interests in the Company during each such portion of the calendar year in
question.

 

Section 3.22         Meetings. Meetings of the Members may be held upon the
notice of the Board, the Notice of any member of the Board, the Manager, or any
Member, for any purpose and on not less than three calendar days after the date
of such notice, at the principal office of the Company or another location
selected by the Board or Manager, as the case may be, in Sacramento, California
or such other location with the prior approval of the Manager.

 

Section 3.23         Register; No Certificates. The Company shall maintain a
register indicating: (a) with respect to each issuance of Units, the date of
such issuance, the percentage of Membership Interests issued and the Member to
whom such Membership Interests were issued and (b) with respect to each Transfer
permitted under this Agreement the date of such Transfer, the number of Units
and corresponding percentage of Membership Interests Transferred, and the
identity of the transferor and transferee(s) of such Membership Interests.
Unless the Board determines otherwise, the Company will not issue certificates
representing the Membership Interests.

 

Section 3.24         Record Holders. Except as may otherwise be required by Law,
the Company shall be entitled to treat the record holder of Membership Interests
as shown on its books as the owner of such Membership Interests for all
purposes, including the payment of distributions and the Membership Interests,
with respect thereto, regardless of any Transfer of such Membership Interests,
and shall incur no liability for distributions of cash or other property made in
good faith to such record holder until such Membership Interests have been
Transferred on the books of the Company in accordance with the requirements of
and in compliance with the terms of this Agreement. It shall be the duty of each
Member to notify the Company of any change of address or contact information of
such Member from that set forth in his Agreement or on the books of the Company.

 

Section 3.25         Withdrawal. Any Member may withdraw as a Member of the
Company at any time, upon notice to the Manager and each Manager. In addition a
Member shall be deemed to have Withdrawn from the Company if as determined by
the Manager or the Board that: (a) such Member shall have made or attempted to
make a Transfer of its Units in violation of the terms of this Agreement;
(b) such Member has abandoned his or its Units or Membership Interests in the
Company; (c) such Member has taken any action with respect to the Company, the
Subsidiaries or their respective assets in violation of a material term of this
Agreement; (d) such Member has or have breached in any material respect this
Agreement, which breach is not cured (to the extent reasonably susceptible to
cure) after written notice of such breach and a 10 day opportunity to cure such
breach; (e) such Member has instituted an action against the Company, the
Manager or another Member which has been found by a court of competent
jurisdiction to be frivolous or sanctionable; (f) such Member has accepted
substitute securities in exchange for its Units in violation of the terms of
this Agreement; (g) such Member, or the Manager designated by such Member, has
caused the Company to take, or has attempted to cause, an ultra vires act in
violation of Section 6.8; (h) such Member or its Principal(s) had been employed
by the Company or a member of the Group, and such employment was terminated for
Cause as determined by a court or arbitrator or admitted by such person in
writing; or (i) such Member or its Principal(s) has been convicted of, or
entered a plea of nolo contendere to, any felony, or a misdemeanor relating to
an act of fraud, intentional misrepresentation, embezzlement or dishonesty or
any other act involving self-dealing, personal profit or a breach of fiduciary
or similar duty which materially affects the Company, or any member of the
Group, as determined by the Manager or the Board.

 



 21 

 

 

Section 3.26         Company Rights to Repurchase Units on Withdrawal. In the
event a Member has Withdrawn (or has been deemed to have Withdrawn) from the
Company as set forth in Section 3.25 hereof, then in such event the Company may
(but shall not be obligated to), at the election of the Manager, or with respect
to the Manager at the election of the Board, elect to repurchase from such
Member, and/or his or her Personal Representative or Successor, and if the
Manager (or the Board, with respect to the Manager) so elects, such Member
and/or such Personal Representative or Successor shall be obligated to sell to
the Company, all or any portion of such Member’s Units at a price equal to the
lower of (A) the Original Cost of such Units; or (B) 50% of the Fair Value of
such Units.

 

Section 3.27         Procedure. Upon a Member’s (a “Former Member”) Withdrawal
as set forth in Section 3.25 hereof, and in the event the Manager (or the Board,
with respect to the Manager) has elected to repurchase such Former Member’s
Units pursuant to Section 3.26, the Company shall notify the Former Member or
other applicable holder in writing of such election and, within 30 days after
determination of the repurchase price therefor, pay the repurchase price to the
Former Member and/or his or her Personal Representative or Successor, at the
sole election of the Manager (or the Board, with respect to the Manager), by (a)
check or wire transfer of funds to the account specified by such Persons, and/or
(b) by delivery of the Company’s promissory note as herein set forth. For
clarity, the repurchase price may be paid, in the discretion of the Manager, all
in cash, all by promissory note, or part by cash and part by promissory note.
Any promissory note issued hereunder will be unsecured, subordinated to
indebtedness of the Company then outstanding or thereafter issued on terms and
conditions set forth by the Manager (or the Board, with respect to the Manager),
and payable in three equal annual installments of principal, with interest
accruing (without compounding) at the Prime Rate per annum, provided that
payments under such promissory note shall be suspended if and for so long as the
Company’s capacity to make such payments is prohibited by any credit agreement
of the Company or any of its Subsidiaries. Upon payment of the repurchase price
pursuant to the terms of this Section 3.27 (including, without limitation, by
delivery of the Company’s promissory note to such Person), the Units subject to
repurchase shall be deemed repurchased by the Company without any further action
being taken by the Former Member, his or her Personal Representative or
Successor or the Company.

 

Article 4
ALLOCATIONS

 

Section 4.1           Allocations of Net Income and Net Loss.

 

(i)          Subject to Section 4.1(iii), for each Fiscal Year (or portion
thereof), except as otherwise provided in this Agreement, Net Income and Net
Loss (and, to the extent necessary, individual items of income, gain, loss or
deduction) of the Company shall be allocated among the Members in a manner such
that that would result in positive Capital Account balances equal to all amounts
required to be distributed pursuant to Section 9.2 in the manner provided
therein on a hypothetical liquidation of the Company. In determining the amounts
distributable to the Members under Section 9.2 upon a hypothetical liquidation,
the hypothetical distribution to each Member shall be equal to the amount that
would be received by such Member if all Company assets were sold on the last day
of the allocation period for cash equal to their basis for Capital Account
purposes (provided, however, that the Company may increase or decrease Capital
Accounts in accordance with applicable Treasury Regulations to reflect any
revaluations of the Company’s property, including any write-downs in the amount
thereof), all Company liabilities were satisfied to the extent required by their
terms (limited, with respect to each “partner nonrecourse liability” and
“partner nonrecourse debt”, as defined in Treasury Regulations Section
1.704-2(b)(4), to the fair market value of the assets securing such liability),
and the net assets of the Company were distributed in full to the Members all as
of the last day of such allocation period in accordance with Section 5.2 hereof.

 



 22 

 

 

(ii)         The parties intend that the allocation provisions of this Section
4.1 shall produce Capital Account balances of the Members that will be
consistent with the distribution provisions of Section 5.2 and the liquidation
provisions of Section 9.2(c). Notwithstanding anything to the contrary in this
Agreement, to the extent the Manager determines that the allocation provisions
of this Section 4.1 may fail to produce such Capital Account balances, (i) such
provisions shall be amended by the Manager to the extent necessary to produce
such result; and (ii) Net Income and Net Loss and other items of income, gain,
loss, credit and deduction of the Company for the most recent open year (or
items of income, gain, loss, deduction, and Code Section 705(a)(2)(B)
expenditures of the Company for such years) shall be reallocated among the
Members to the extent it is not possible to achieve such results with
allocations of Net Income and Net Loss (or items of income, gain, loss,
deduction, and Code Section 705(a)(2)(B) expenditures) for the current year and
future years, as determined by the Board. This Section 4.1(i) shall control
notwithstanding any reallocation or adjustment of taxable income, taxable loss,
or items thereof by the Internal Revenue Service or any other taxing authority.

 

(iii)        Special Allocations.

 

(i)          Minimum Gain Chargeback. Except as otherwise provided in Treasury
Regulation Section 1.704-2(f), notwithstanding any other provision of this
Agreement, if there is a net decrease in partnership minimum gain (as defined in
the Code) during any Fiscal Year, each Member shall be specially allocated items
of Company income and gain for such Fiscal Year (and, if necessary, subsequent
Fiscal Years) in an amount equal to such Member’s share of the net decrease in
partnership minimum gain, determined in accordance with Treasury Regulation
Section 1.704-2(g). Allocations pursuant to the previous sentence shall be made
in proportion to the respective amounts required to be allocated to each Member
pursuant thereto. The items to be so allocated shall be determined in accordance
with Treasury Regulation Sections 1.704-2(f)(6) and 1.704-2(j)(2). This Section
4.1(iii)(i) is intended to comply with the minimum gain chargeback requirement
in Treasury Regulation Section 1.704-2(f) and shall be interpreted consistently
therewith.

 

(ii)         Partner Minimum Gain Chargeback. Except as otherwise provided in
Treasury Regulation Section 1.704-2(i)(4), notwithstanding any other provision
of this Section 4.1, if there is a net decrease in partner nonrecourse debt
minimum gain (as defined in the Code) attributable to a partner nonrecourse debt
during any Fiscal Year, each Member who has a share of the partner nonrecourse
debt minimum gain attributable to such partner nonrecourse debt, determined in
accordance with Treasury Regulation Section 1.704-2(i)(5), shall be specially
allocated items of income and gain for such Fiscal Year (and, if necessary,
subsequent Fiscal Years) in an amount equal to such Member’s share of the net
decrease in partner nonrecourse debt minimum gain attributable to such partner
nonrecourse debt, determined in accordance with Treasury Regulation Section
1.704-2(i)(4). Allocations pursuant to the previous sentence shall be made in
proportion to the respective amounts required to be allocated to each Member
pursuant thereto. The items to be so allocated shall be determined in accordance
with Treasury Regulation Section 1.704-2(i)(4) and 1.704-2(j)(2). This Section
4.1(iii)(ii) is intended to comply with the minimum gain chargeback requirement
in Treasury Regulation Section 1.704-2(i)(4) and shall be interpreted
consistently therewith.

 



 23 

 

 

(iii)        Qualified Income Offset. In the event any Member unexpectedly
receives any adjustments, allocations, or distributions described in Treasury
Regulation Sections 1.704-1(b)(2)(ii)(d)(4), (d)(5) or (d)(6), items of Company
income and gain shall be specially allocated to each such Member in an amount
and manner sufficient to eliminate, to the extent required by the Treasury
Regulations, the deficit Adjusted Capital Account Balance of such Member as
quickly as possible, provided that an allocation pursuant to this Section
4.1(iii)(iii) shall be made if and only to the extent that such Member would
have a deficit Adjusted Capital Account Balance after all other allocations
provided for in this Article 4 have been tentatively made as if this Section
4.1(iii)(iii) were not a term of this Agreement. This Section 4.1(iii)(iii) is
intended to constitute a “qualified income offset” provision as described in
Treasury Regulation Section 1.704-1(b)(2)(ii)(d) and shall be interpreted
consistently therewith.

 

(iv)        Gross Income Allocation. In the event any Member has a deficit
Capital Account at the end of any Fiscal Year which is in excess of the amount
such Member is deemed to be obligated to restore pursuant to the penultimate
sentences of Treasury Regulation Sections 1.704-2(g)(1) and 1.704-2(i)(5), each
such Member shall be specially allocated items of Company income and gain in the
amount of such excess as quickly as possible, provided that an allocation
pursuant to this Section 4.1(iii)(iv) shall be made if and only to the extent
that such Member would have a deficit Capital Account in excess of such sum
after all other allocations provided for in this Section 4.1(iii) have been
tentatively made as if this Section 4.1(iii)(iv) and Section 4.1(iii)(iii)
hereof were not in the Agreement.

 

(v)         Partner Nonrecourse Deductions. Any partner nonrecourse deductions
for any Fiscal Year shall be specially allocated to the Member who bears the
economic risk of loss with respect to the partner nonrecourse debt to which such
partner nonrecourse deductions are attributable in accordance with Treasury
Regulation Section 1.704-2(i)(1).

 

(vi)        Curative Allocations. The allocations set forth in Section
4.1(iii)(i), (ii), (iii), (iv) and (v) hereof (collectively, the “Regulatory
Allocations”) are intended to comply with requirements of the Treasury
Regulations. It is the intent of the parties hereto that, to the extent
possible, all Regulatory Allocations shall be offset either with other
Regulatory Allocations or with special allocations of other items of Company
income, gain, loss, or deduction pursuant to this Section 4.1(iii)(vi).
Therefore, notwithstanding any other provision of Article 4 (other than the
Regulatory Allocations), the Manager shall make such offsetting special
allocations of Company income, gain, loss, or deduction in whatever manner it
determines appropriate so that, after such offsetting allocations are made, each
Member’s Adjusted Capital Account Balance is, to the extent possible, equal to
the Capital Account such Member would have had if the Regulatory Allocations
were not terms of this Agreement and all Company items were allocated pursuant
to Section 4.1. In exercising its discretion under this Section 4.1(iii)(vi),
the Manager shall take into account future Regulatory Allocations under Section
4.1(iii)(iii) and (v) that, although not yet made, are likely to offset other
Regulatory Allocations previously made under Section 4.1(iii)(ii) and (iv).

 

(vii)       Allocations of Withholding. To the extent the Company receives (or
is deemed to receive) an amount of income that is net of any withholding tax,
(A) such income shall be allocated among the Members as if the Company received
the gross amount of such income before giving effect to the payment of the
withholding tax; and (B) any resulting tax credit shall be allocated among the
Members such that each Member receives a portion thereof reflecting the amount
of withholding tax to which such Member would be subject if such Member received
the gross income allocated to such Member in accordance with clause (i) above
directly.

 

(viii)      Member Loans. Any interest deductions with respect to loans to the
Company by any Member shall be specially allocated to the Member making such
loan.

 



 24 

 

 

(ix)         Distributions of Nonrecourse Liability Proceeds. If, during a
Fiscal Year, the Company makes a distribution to any Member of the proceeds of
any nonrecourse liability of the Company that would otherwise be allocable to an
increase in partnership minimum gain pursuant to Treasury Regulation Section
1.704-2(h), then the Company may elect, to the extent permitted by Treasury
Regulation Section 1.704-2(h)(3), to treat such distribution as a distribution
that is not allocable to an increase in partnership minimum gain.

 

(iv)        With respect to any Fiscal Year during which any Member’s interest
in the Company changes, allocations under Article 4 shall be adjusted
appropriately to take into account the varying interests of the Members during
such period.

 

Section 4.2           Tax Allocations.

 

(i)          Generally. Except as otherwise provided in this Section 4.2,
taxable income and loss and all items thereof shall be allocated to the Members
to the greatest extent practicable in a manner consistent with the manner set
forth in Section 4.1 and Sections 704(b) and (c) of the Code. Allocations
pursuant to this Section 4.2 are solely for federal income tax purposes and
shall not affect, or in any way be taken into account in computing, any Member’s
Capital Account or share of Net Income, Net Loss, other items or distributions
pursuant to any provision of this Agreement.

 

(ii)         Section 704(c) of the Code. In accordance with Section 704(c) of
the Code, income, gain, loss and deduction with respect to any property
contributed to the capital of the Company shall, solely for income tax purposes,
be allocated among the Members so as to take account of any variation between
the adjusted basis of such property to the Company for federal income tax
purposes and its initial Gross Asset Value.

 

(iii)        Adjustments Under Section 704(c) of the Code. In the event the
Gross Asset Value of any Company asset is adjusted pursuant to paragraph (ii) of
the definition of “Gross Asset Value”, subsequent allocations of income, gain,
loss and deduction with respect to such asset shall take account of any
variation between the adjusted tax basis of such asset and its Gross Asset Value
in the same manner as under Section 704(c) of the Code.

 

(iv)        Decisions Relating to Section 704(c) of the Code. Any elections or
other decisions relating to allocations under this Section 4.2, including the
selection of any allocation method permitted under Treasury Regulation Section
1.704-3, shall be made by the Board.

 

Section 4.3           Limitations on Allocations to Holders of Units.
Notwithstanding any other provision of this Article 4, to the extent that any
Member has been granted any Units that, by the terms of such grant or by
agreement, entitle the holder, once such Units vest, to receive less than the
full amount of allocations of Net Income otherwise allocable with respect to
such class or series of Units generally, then the provisions of such grant or
agreement shall supersede such holder’s rights under this Article 4 and the
amount of reduction in allocations to such holder shall be made to all other
Members in accordance with this Article 4.

 

Section 4.4           Accounting Principles. All decisions as to accounting
principles for the Company shall be made by the Manager subject to the terms of
this Agreement.

 

Section 4.5           Interest on and Return of Capital Contributions. No Member
shall be entitled to interest on its Capital Contribution; provided, however,
that this provision shall not be deemed to be contrary to the distribution
requirement for Unpaid Preferred Return under Section 5.2(i).

 



 25 

 

 

Section 4.6           Accounting Period. The Company’s accounting period shall
be the calendar year.

 

Section 4.7           Records. At the expense of the Company, the Manager shall
maintain or cause to be maintained the books, records and accounts of all
operations and expenditures (collectively, the “Records”) of the Company.

 

Section 4.8           Tax Returns and Tax Elections.

 

(i)          The Manager shall cause to be prepared and filed, at the expense of
the Company, all required state and federal informational tax returns for the
Company on or before the date that such returns are due (including, pursuant to
extensions, if obtained by or on behalf of the Company), and shall cause to be
prepared and delivered to all Members, all completed informational returns due
to the Members, including, without limitation, K-1 forms promptly after same are
prepared. All expenses incurred in connection with the above shall be borne by
the Company.

 

(ii)         Except as otherwise expressly provided herein, the Manager shall
make all applicable elections, determinations and other decisions under the Code
(or any other federal or state law), including, without limitation, the
deductibility of a particular item of expense and the positions to be taken on
the Company’s tax return, and shall approve the settlement or compromise of all
audit matters raised by the Internal Revenue Service or other taxing authority
affecting the Members generally. The Members each shall take reporting positions
on their respective federal, state and local income tax returns consistent with
the positions determined for the Company by the Manager.

 

Section 4.9           Tax Matters Member.

 

(i)          The Manager is hereby designated as the “Tax Matters Member” (as
defined in Code Section 6231 and for purposes of this Agreement defined as the
Tax Matters Member), and, subject to the further terms of this Section 4.9, is
authorized and required to represent the Company (at the Company’s expense) in
connection with all examinations of the Company’s affairs by tax authorities,
including, without limitation, administrative and judicial proceedings, subject
to the further terms of this Section 4.9, and to expend Company funds for
professional services and costs associated therewith. The Members agree to
cooperate with each other and to do or refrain from doing any and all things
reasonably required to conduct such proceedings. All expenses incurred in
connection with any such audit and with any other tax investigation, settlement
or review shall be borne by the Company.

 

(ii)         In the event that the Company shall be the subject of an audit by
any federal, state or local taxing authority, to the extent that the Company is
treated as an entity for purposes of such audit, including administrative
settlement and judicial review, the Manager shall be authorized to act for, and
his decision shall be final and binding upon, the Company and each Member
thereof; provided, however, that the Manager shall (i) notify the Members of any
administrative proceeding with respect to the Company pursuant to Section
6223(c) of the Code; (ii) furnish the Members with any material correspondence
or communication relating to the Company from the Internal Revenue Service
received by the Manager; and (iii) make all decisions affecting the tax affairs
of the Company in good faith using reasonable business judgment (it being
understood and agreed that for the purposes of this Agreement, the term
“reasonable business judgment” shall refer to the “business judgment rule” as
the same would be applied under Applicable Law if the Person in question were a
director of a corporation).

 

(iii)        The Company shall indemnify and reimburse the Tax Matters Member
for all reasonable expenses, including, without limitation, legal and accounting
fees, claims, liabilities, losses and damages incurred in connection with any
administrative or judicial proceeding with respect to the tax liability of the
Members.

 



 26 

 

 

Article 5
DISTRIBUTIONS

 

Section 5.1           Distributions. The Manager shall from time to time
determine the amounts of Distributable Cash available for distribution and the
timing of distributions, taking into account all debts, liabilities, and
obligations of the Company then due, and working capital and other amounts
deemed necessary to be reserved to meet the Company’s anticipated needs (taking
into account the needs of the Company’s Subsidiaries and the assets, properties,
undertakings and commitments of the Company and the Subsidiaries) and as may, in
the Manager’s reasonable discretion, be needed to affect the respective business
plans of the Company and the Subsidiaries, and the customary and usual
obligations of the Company and its Subsidiaries and any claims known by the
Manager to exist or which have been threatened, or which may, based on the
passage of time become a claim, against the Company and/or its Subsidiaries and
their respective businesses, assets and properties; provided, however, if any
Distributable Cash as determined by the Manager is available for distribution in
any calendar year, the Company shall make at least one distribution of
Distributable Cash at least once during each calendar year. To the extent that
the Manager shall determine that the Company generates Distributable Cash on a
consistent and predictable basis, the Manager shall endeavor (but shall not be
obligated to) make monthly distributions of Distributable Cash to the Members in
accordance with the terms of this Agreement. The Manager may periodically review
any reserves created and may increase such reserves or release any excess
amounts in such reserves for distribution in accordance with this Article 5.

 

Distributions shall be made only to such Persons who, according to the books and
records of the Company, is the holder of record of a Membership Interest on the
actual date of distribution. Neither the Manager nor the Company shall incur any
liability for making distributions, or determining that the Company is not then
in a position to make distributions, in accordance with the provisions of the
preceding sentence.

 

Except upon a dissolution or liquidation, no Member has any right to demand and
receive any distribution in any form other than cash.

 

Section 5.2           Distribution of Distributable Cash. Subject to the
repayment requirements of any Member Loans, Distributable Cash shall be
distributed by the Manager to the Members not less often than monthly within 15
days after the end of each calendar month in which the Company has distributable
cash as follows:

 

(i)          First: 100% to the Members, in proportion to their Unpaid Preferred
Returns, until such time as the Members’ Unpaid Preferred Returns have been
reduced to zero;

 

(ii)         Second: 100% to the Members in proportion to their Unrecouped
Capital Contributions until such time as the Members’ Unrecouped Capital
Contributions have been reduced to zero;

 

(iii)        Third: Thereafter, 100% to the T-9 Developer Member until such time
as the T-9 Developer Member shall have received an aggregate total of Seven
Million Dollars ($7,000,000.00) distributed to the T-9 Developer Member pursuant
to this subsection 5.2(iii);

 

(iv)        Fourth: Thereafter, until such time as the Members have received
distributions which in the aggregate have resulted in a twenty five percent
Internal Rate of Return on each Members’ aggregate Capital Contributions: (A) a
sum equal to (i) twenty (20%) percent of the remaining Distributable Cash
reduced (but not below zero) by (ii) the 20% Recouped Promote to the Day-to-Day
Manager; and (B) the balance of all Distributable Cash to the Members in
proportion to their Percentage Interests; and

 



 27 

 

 

(v)          Fifth: from and after such time as the Members have received
distributions which in the aggregate have resulted in a twenty five percent
Internal Rate of Return on each Members’ aggregate Capital Contributions: (A) a
sum equal to (i) fifty percent (50%) percent of the remaining Distributable Cash
reduced (but not below zero) by (ii) the 50% Recouped Promote to the Day-to-Day
Manager; and (B) the balance of all Distributable Cash to the Members in
proportion to their Percentage Interests.

 

Section 5.3           Limitation on Distributions.

 

(a) Notwithstanding anything to the contrary contained in this Agreement or any
other agreement relating to the T-9 Project, the parties hereto expressly agree
and acknowledge that until such time as the T-9 Project shall have generated any
Distributable Cash available for distributions under this Agreement (which shall
be the same time that the Contributors under the Contribution Agreement shall
first be entitled to receive any dividends or other distributions with respect
to the OP Units being issued to the Contributors under the Contribution
Agreement), no Member shall be entitled to, and each Member hereby expressly
waives any right to receive any Unpaid Preferred Return, and the Unpaid
Preferred Return shall commence to be computed only after the T-9 Project shall
have generated any Distributable Cash available for distributions under this
Agreement.

 

(b)   Notwithstanding anything to the contrary contained in this Agreement, no
distributions shall be made to any Member, if, after such distribution or is
made (a) the Company would be insolvent; or (b) the net assets of the Company
would be less than zero, in each case, as determined by the Manager or the
Board. The Manager may base a determination that a distribution may be made in
good faith reliance upon a balance sheet and profit and loss statement of the
Company represented to be correct by the person having charge of its books of
account or certified by an independent public or certified public accountant or
firm of accountants to fairly reflect the financial condition of the Company.

 



Section 1.2           Receipt of Fair Value; Withholding. Notwithstanding any
provision of the Act, no Person that ceases to be a Member of the Company shall
be entitled to receive the fair value of such Person’s interest in the Company
prior to the dissolution and winding up of the Company. The Company shall at all
times be entitled to make payments with respect to any Member in amounts
required to discharge any obligation of the Company to withhold from a
distribution or make payments to any governmental authority with respect to any
foreign, federal, state or local tax liability of such Member arising as a
result of such Member’s interest in the Company (a “Withholding Payment”). Any
Withholding Payment made from funds withheld upon a distribution will be treated
as distributed to such Member for all purposes of this Agreement. Any other
Withholding Payment will be deemed to be a recourse loan by the Company to the
relevant Member. The amount of any Withholding Payment treated as a loan, plus
interest thereon from the date of each such Withholding Payment until such
amount is repaid to the Company at an interest rate of 8% per annum, shall be
repaid to the Company upon demand by the Company; provided, however, that in the
Manager’s sole discretion, any such amount may be repaid by deduction from any
distributions payable to such Member pursuant to this Agreement (with such
deduction treated as an amount distributed to the Member) as determined by the
Manager in its sole discretion.



 



 28 

 

 

ARTICLE 6
MANAGEMENT OF THE COMPANY; INFORMATION

 

Section 6.1           Management by Board.

 

(a)           Board. Subject to Section 6.1(c), except for situations in which
the vote, consent or approval of one or more Members is expressly required by
this Agreement or by non-waivable provisions of Applicable Law, (i) all of the
powers of the Company and each of the Company’s Subsidiaries, including, without
limitation; (A) converting the Company or any Subsidiary into a corporation; and
(B) any merger, Conversion or consolidation of the Company or any Subsidiary
with any other Person, shall be exercised by or under the authority of, and all
the business and affairs of the Company and its Subsidiaries shall be managed
under the direction of, a Board (the “Board”) which Board shall be fixed at two
(2) Manager groups (individually referred to as a “Manager Group” and sometimes
collectively referred to as “Manager Groups”), one designated by FCRE OP (the
“FCRE Manager Group”) and one designated by the T-9 Developer Member (the
“Developer Manager Group”). Each of the two Manager Groups shall designate one
individual to act as that Manager Group’s representative (each, a “Manager Group
Representative”). The FCRE Manager Group shall have three (3) out of five (5)
votes on each matter on which the Manager Groups are entitled to vote, and the
Developer Manager Group shall have two (2) out of five (5) votes on each matter
on which the Manager Groups are entitled to vote. Each Manager Group may
designate from one (1) to six (6) Managers to comprise its respective Manager
Group, but each Manager Group, regardless of the number of Managers comprising
each Manager Group shall only vote as a single block, and such vote shall be
cast on behalf of each Manager Group by that Manager Group’s Manager Group
Representative.

 

(b)          Each Manager Group may increase or decrease the number of
individual Managers serving as Managers with respect to each Manager Group,
provided that no Manager Group shall have less than one acting Manager nor more
than six acting managers at any given time, and provided further that each
manager group shall vote solely as a single block with the FCRE Manager Group
having three (3) out of five (5) votes on each matter on which the Manager
Groups are entitled to vote and the Developer Manager Group having two (2) out
of five (5) votes on each matter on which the Manager Groups are entitled to
vote, in each case, regardless of the number of individual Managers which each
Manager Group then has serving as Managers within its respective Manager Group,
and provided further that such number may be increased or decreased by the
Unanimous vote of the Board as provided in Section 6.8. The initial Managers are
as set forth in the first paragraph of this Agreement.

 

(c)          The Board may make all decisions and take all actions for the
Company not otherwise provided in this Agreement by majority vote, unless or
Unanimous Consent is required.

 

(d)          FCRE OP Member hereby initially appoints Suneet Singal, Ron Cobb
and Jacob Frydman as Managers to comprise the FCRE Manager Group and T9
Developers Member hereby initially appoints Scott Syphax, Darrell Teat, Steve
Goodwin and Ron Mellon as Managers to comprise the Developer Manager Group.

 

(e)          Day-to-day Development Management. Generally, and so long as the
T-9 Developer Member shall be a Member of the Company, but at all times subject
to the terms hereof and to the direction of the Board, the day-to-day management
of the development of the T-9 Project shall be vested with the T-9 Developer
Member (also referred to as the “Day-to-Day Manager”) who shall be responsible
for the implementation of, and execution of, the development plans of the
Company for the T-9 Project at the expense of the Company, and its Subsidiaries,
in each case pursuant to and in accordance with the Approved Business Plan(s)
and Approved Budget(s) prepared by the Manager and approved by the Board.

 



 29 

 

 

(f)          Business Plans and Budgets. By November 15 of each year the Manager
shall submit a plan for the proposed operation of the business (the “Business
Plan”), an annual operations budget (the “Operating Budget”) and an annual plan
for capital improvements and capital expenditures (the “Capital Budget”)
(collectively, the “Budgets”) for the T-9 Project for the subsequent Calendar
year to the Board. The Business Plan for the T-9 Project shall identify which of
the of the 20 developable parcels comprising the T-9 Project shall be improved,
developed, constructed, sold or otherwise dealt with in the coming calendar
year. The Manager shall prepare a separate Business Plan and Budgets for each
such parcel which is to be developed or constructed within the coming year. The
Board shall review each such proposed Business Plan and the Budgets and shall
either approve same, or shall provide the Manager with its comments and
suggestions with respect to the proposed Business Plan and Operating Budget, in
which case the Manager shall revise the proposed Business Plan and Operating
Budget in accordance with the comments and suggestions of the Board and
re-submit a revised Business Plan and Operating Budget within 10 days for
further consideration by the Board, and this process shall continue until each
of the Business Plans and Budgets are approved (as approved the “Approved
Budget”). In the event that the Board shall fail to approve any Business Plan or
Operating Budget for a subsequent year prior to the commencement of such
subsequent year (or such latter date as determined by the Board), the Approved
Operating Budget shall continue, except that each item shall be adjusted for CPI
increases, and utilities, real estate taxes, lease payments, royalty payments
and other then existing contractual undertakings of the Company or its
Subsidiaries shall be deemed to be approved by the Board to the extent set forth
in any executory agreement to which the Company or its Subsidiaries are parties
or billed by the utilities and governmental agencies billing same. The Manager,
shall, subject to the limitations contained in this Agreement and the
availability of cash flow, implement the Approved Business Plans and Budgets on
behalf of Company, subject to the provisions hereof. Each proposed or Approved
Business Plan and Budgets shall include: A narrative description of the
activities proposed to be undertaken by the Company or its Subsidiaries;

 

(i)          A narrative description of the Business Plan for the Company and
its Subsidiaries for the year

 

(ii)         A projected annual income statement on an accrual basis;

 

(iii)        A projected balance sheet as of the end of the period;

 

(iv)        A schedule of proposed operating cash flow, project costs, all on a
quarterly basis, including a schedule of operating deficits;

 

(v)         A marketing plan, and subject to the approval of the Board, and if
financially feasible, of ensuring that all work contemplated for bid at Township
9 invites local, minority owned businesses (M/W/DVB) that are financially and
professionally qualified and which are capable of complying with appropriate
business and regulatory requirements. The Day-to-Day Manager will collaborate
with the Nehemiah Social Enterprise on identifying and qualifying said business
enterprises according to national Minority Supplier Development Council model
guidelines with a good faith and commensurate effort, if financially feasible,
of attaining 40% of project contracting to qualified (M/W/DVB) entities.

 

(vi)        A description of proposed development, construction and capital
expenditures;

 

(vii)       A GANTT chart showing the timeline for each development or
construction project, including projected completion dates, if possible;

 

(viii)      A sources and uses schedule showing the sources and uses of capital
for any development or construction budget and what amounts are expected to be
in the form of debt and equity, and a discussion of the expected sources for
such debt and equity;

 



 30 

 

 

(ix)         A description of any other item of information reasonably necessary
to allow the Board to assess and approve the proposed Business Plans and
Budgets.

 

(g)          Development or construction of any parcel. In the event that the
Board has approved an Approved Budget, the Manager shall determine that it is in
the best interest of the Company to develop or construct any of the 21
developable parcels or any portion thereof comprising the T-9 Project, then:

 

(i)          The Company shall transfer title to the developable parcel which is
intended to be developed to a separate limited liability company (each, a
“DevCo”) in exchange for a deemed capital contribution in the DevCo equal to the
then value of the developable parcel, but in no event for a deemed capital
contribution less than the value attributed to said parcel in the third column
(titled “value ($/per unit)”) set forth on Schedule B attached hereto, reduced
by any then remaining debt attributable to said parcel which said parcel is then
subject to (based on the percentage allocation of debt as set forth on said
Schedule B) as its initial capital contribution to the DevCo;

 

(ii)         The amount of equity capital and debt needed to effect the
development/construction plan for said parcel shall be as set forth in the
Approved Budget;

 

(iii)        The Day-to-Day Manager shall be required to contribute 5% of the
total equity capital needed to effect the development/construction plan for said
parcel as set forth in the Approved Budget, and said amount shall be contributed
in cash by the Day-to-Day Manager to the DevCo at the time that the other equity
capital is contributed to the DevCo, as the Day-to-Day Manager’s initial capital
contribution to the DevCo in the amount of said cash contribution;

 

(iv)        The FCRE OP Member shall have the first right to make an additional
capital contribution to the DevCo in any amount determined by the FCRE OP Member
in its sole discretion, up to the remaining 95% of the total equity capital
needed to effect the development/construction plan for said parcel as determined
by the Manager, and said amount shall be contributed in cash by the FCRE OP to
the DevCo at the time that the other equity capital is contributed to the DevCo,
as an additional capital contribution to the DevCo in the amount of said cash
contribution;

 

(v)         To the extent that the FCRE OP Member shall have elected to
contribute less than the remaining 95% of the total equity capital needed to
effect the development/construction plan for said parcel, then the Day-to-Day
Manager shall use commercially reasonably efforts to raise the balance of the
remaining 95% of the total equity capital needed to effect the
development/construction plan for said parcel which was not contributed by the
FCRE OP Member from third persons, who shall contribute the equity invested as a
capital contribution to the DevCo in the amount of said investment;

 

(vi)        The Day-to-Day Manager shall use commercially reasonably efforts to
source the debt necessary to develop the developable parcel as contemplated in
its sources and uses schedule on commercially reasonable, non-recourse, terms;

 

(vii)       To the extent that the Company shall have transferred title to the
developable parcel to the DevCo subject to any debt, the debt which the Manager
shall source shall be required to pay-off the debt to which the developable
parcel is subject out of the first draw down on such debt;

 

(viii)      The DevCo shall be structured as a limited liability company, and
otherwise under the same organizational structure as the Company, with the
DevCo’s operating agreement being substantially similar to this Operating
Agreement (except where the context requires otherwise), and with T-9 Developer
Member being the Day-to-Day Manager, and each of the additional investors being
passive members, and with the Board acting as the Board of the DevCo (as
reasonably amended to reflect substantial capital contributions by third parties
(in each case as approved by the Board), and with a distribution waterfall of
Distributable Cash of the DevCo the same as set forth in this Agreement, except
that the Preferred Return shall be the highest percentage which the DevCo shall
have agreed to provide any of the investor members (so long as same is not less
than 12% per annum and is an equal amount for all Capital contributed);

 



 31 

 

 

(ix)         The DevCo shall be obligated to pay the Day-to-Day Manager
development fees equal to two (2) percent (2%) of the costs to develop the
parcel (excluding the land costs) payable monthly based on the percentage of
completion of the development project; a capital markets fee equal to 1% of all
debt sourced and closed by the DevCo which is procured by the Day-to-Day Manager
at the closing of said debt, reimbursement of all out-of-pocket expenses
reasonably incurred by the Day-to-Day Manager in developing/constructing the
developable parcel (monthly based on approved invoices and proper proof of
payment); and a promote (in the form of the last tier of the distribution
waterfall) equal to 20% of all distributions in excess of the preferred return
and a return of all contributed capital; and

 

(x)          The DevCo’s distribution waterfall shall provide that Distributable
Cash of the DevCo shall be distributed no less than annually by the Manager
First: 100% to the DevCo members, in proportion to their Unpaid Preferred
Returns, until such time as the Members’ Unpaid Preferred Returns have been
reduced to zero; Second: 100% to the DevCo members in proportion to their
Unrecouped Capital Contributions until such time as the DevCo members’
Unrecouped Capital Contributions have been reduced to zero; Third: until such
time as the Members have received distributions which in the aggregate have
resulted in a twenty five percent Internal Rate of Return on each Members’
aggregate Capital Contributions, 80% to the DevCo members in proportion to their
Percentage Interests, and 20% to the Day-to-Day Manager in respect of its
promoted interest; and Fourth: from and after such time as the Members have
received distributions which in the aggregate have resulted in a twenty five
percent Internal Rate of Return on each Members’ aggregate Capital
Contributions, 50% to the DevCo members in proportion to their Percentage
Interests, and 50% to the Day-to-Day Manager in respect of its promoted interest
(the “Promote”).

 

(h)          DevCo purchase of certain rights. In connection with the
development of the townhomes on parcels 8, 10, 12 and 15 (the “Ready To Be Built
Parcels”) the Contributors have completed certain pre-development work,
including, without limitation, design and development engineering and
architectural work necessary for obtaining permits to build townhouses on the
Ready To Be Built Parcels (the “Predevelopment Expenditures”). The Contributors
have expended approximately $600,000 to date in out-of-pocket costs incurred
from third-party vendors in arms’ length, bona fide transactions, in connection
with such Predevelopment Expenditures. The DevCos shall reimburse T-9 Developers
for the actual costs previously expended by the Contributors in connection with
the Predevelopment Expenditures in connection with the Ready To Be Built
Parcels, in the aggregate, in an amount up to, but not exceeding, Six Hundred
Thousand Dollars ($600,000.00) for all the Ready To Be Built Parcels (with each
such Ready to Build Parcels being responsible for only that portion of said
approximately $600,000.00 attributable to that particular parcel, out of the
first dollars funded either as equity capital or debt financing raised by T-9
Developer in connection with the development of each such Parcel, and which
expenditures are included in the Development Plan and Approved Budget for each
of the such of the Ready To Be Built Parcels provided that (i) the Development
Plan and Approved Budget for each of the Ready To Be Built Parcels for which
reimbursement of Predevelopment Expenditures are sought, includes such
reimbursements; the Development Plan and Approved Budget for each of the Ready
To Be Built Parcels has been approved by the Board of the Company as herein
provided; (ii) there are no set-offs due to the Company from T-9 Developer or
the Contributors; (iii) the work which is being sought for reimbursement was
used for obtaining of the permits for the construction of townhouse units on the
Development Plan and Approved Budget for each of the of the Ready To Be Built
Parcels for which reimbursement of Predevelopment Expenditures are sought, and
the work sought to be reimbursed is usable in connection with the construction
of said townhouses; and (iv) the Contributors have provided copies of documents
reasonably acceptable to T-9 Owner which evidence the amounts invoiced by third
parties for such work and evidence of payment of such invoices by the
Contributors in connection with each of the Ready To Be Built Parcels for which
reimbursement of Predevelopment Expenditures is then being sought.

 



 32 

 

 

(i)          Minimum Requirements. The Manager hereby agrees that it shall
commence commercially reasonable efforts, subject to fluctuating capital and
real estate markets absorption rates and construction issues, within 30 days of
the date hereof, and shall continue in good faith to pursue the development of
the T-9 Project until it is completed, subject to the availability of equity and
debt necessary to capitalize same, and the Manager shall within 30 day of the
date hereof commence pursuing the raising of the equity and debt capital
necessary to develop and construct said parcels as commercially reasonable and
feasible.

 

(j)          Removal of the Day-to-Day Manager. Upon the occurrence of a Removal
Event, then at any time until the Removal Event has been cured by the Day-to-Day
Manager, the Board shall have the right to remove the Day-to-Day Manager by
delivering written notice (“Removal Notice”) thereof to the Day-to-Day Manager
at any time following the occurrence of a Removal Event and appoint another
Member or another Person (which Person may be another Party, or may be a person
unrelated to the Company) to be the successor Day-to-Day Manager. As used
herein, the term “Removal Event” means (i) a change of Control of the Day-to-Day
Manager; (ii) if the Day-to-Day Manager is no longer a Member of the Company;
(iii) the commission by the Day-to-Day Manager of a fraud, misappropriation of
funds, gross negligence or willful misconduct as reasonably determined by the
Board; (iv) the bankruptcy or insolvency of the Day-to-Day Manager; (v) the
commission by the Day-to-Day Manager or its Principal(s) of any “Cause” event;
(vi) the mutual agreement of the Day-to-Day Manager and the Board; (vii) the
resignation of the Day-to-Day Manager; (viii) the breach by the Day-to-Day
Manager of any representation, warranty or covenant made in this Agreement as
reasonably determined by the Board; (ix) the failure of the Day-to-Day Manager
to provide electronic copies of, or permit the Board to inspect and copy the
Records maintained at the Day-to-Day Manager’s offices as provided in
Section 7.5 hereof; (x) the Day-to-Day Manager shall fail for thirty consecutive
days to reasonably pursue the development of at least one parcel or building in
the T-9 Project; (xi) the failure of the Day-to-Day Manager to reasonably
perform its duties as reasonably determined by the Board; (xii) in the event
that the T-9 Project is over budget by 20% of any single line item, or 15% of
the total of any Approved Budget; (xiii) a development project is more than 90
days behind schedule, other than for reasons not reasonably controllable by
Day-to-Day Manager, as set forth in an Approved GANTT chart submitted with an
Approved Budget; (xiv) the Day-to-Day Manager has taken an action in violation
of Section 6.8 hereof without receiving prior Unanimous approval of the Board
for same; or (xv) based on the Day-to-Day Manager’s failure to execute, comply
with, perform or implement the Development Plan pursuant to Section 6.6.

 

(k)          In the event of removal of the Day-to-Day Manager, effective on the
removal date, the removed, former Day-to-Day Manager shall have no further right
to receive payments from the Company designated or expressly intended for the
Day-to-Day Manager in its former capacity as Day-to-Day Manager of the Company,
except for accrued expenses incurred prior to the receipt of the removal notice
for which the Day-to-Day Manager is entitled to be reimbursed pursuant to the
terms of this Agreement or any other applicable agreement between the Day-to-Day
Manager and the Company. Upon removal of the Day-to-Day Manager the Day-to-Day
Manager shall cease to be entitled to any Distributions made pursuant to
Section 5.2(iii), 5.2 (iv) and 5.2 (v) hereof and any fees and promote which the
Day-to-Day Manager would otherwise have been entitled to under this Agreement,
the T-9 Developer Agreement and any other agreements entered into between the
Day-to-Day Manager and the Company and its affiliates. Upon Removal of the
Day-to-Day Manager the Board may appoint any successor Day-to-Day Manager to
replace the removed Day-to-Day Manager and to cause the Company to enter into a
replacement agreement or agreement on such terms as are deemed necessary or
appropriate by the Board. As a condition to the removal of a Day-to-Day Manager,
if there exist any liabilities (contingent or otherwise) to any holder of debt
secured by the Company’s properties or any portion thereof that are recourse to
the Day-to-Day Manager or any of its Affiliates, the Company shall indemnify and
hold harmless the removed Day-to-Day Manager and its Affiliates of, from and
against such liabilities, to the extent such liabilities arise from actions or
events accruing from and after the date of such removal as a result of the
willful misconduct or gross negligence of the Company or any Member or
replacement Day-to-Day Manager (other than the removed Day-to-Day Manager and
its Affiliates), it being agreed that the failure of the Company to take an
action because no Company funds are available to pay for the same, shall not be
deemed to constitute gross negligence or willful misconduct.

 



 33 

 

 

(l)          Officers. The Day-to-Day Manager may, from time to time appoint one
or more individuals as officers and delegate to such officers such authority and
duties as the Day-to-Day Manager deems advisable. In addition, the Day-to-Day
Manager may assign titles (including, without limitation, chairman, chief
executive officer, president, chief operating officer, chief financial officer,
vice president, secretary, assistant secretary, treasurer or assistant
treasurer) to such officers and, unless the Day-to-Day Manager decides
otherwise, the assignment of such title shall constitute the delegation to such
officer of the authority and duties that are normally associated with that
office. Any number of titles may be held by the same individual. The salaries or
other compensation, if any, of such officers shall be fixed from time to time by
the Day-to-Day Manager with express prior written approval from the Board. Any
delegation pursuant to this Section 6.1(i) may be revoked at any time by the
Day-to-Day Manager, in its sole and absolute discretion and the Board may remove
any officer with or without cause at any time and shall provide prompt written
notice to the Members and the Day-to-Day Manager of any removal of any officer.

 

(m)          Contracts. The Day-to-Day Manager shall not, except as otherwise
expressly permitted under this Agreement or as otherwise approved by the Board,
enter into any contracts, payments, etc., with or to any Member or any Affiliate
thereof, except commensurate with fees negotiated at arm’s length and at the
market value payable to independent third parties for providing similar services
similar in scope nature and location to the services to be provided by such
Member or an Affiliate of a Member, or with any person for any matter which is
not contemplated in any Approved Budget then in effect.

 

Section 6.2           Expenses. The Company shall pay, or cause a Subsidiary to
pay, all the reasonable out-of-pocket fees, costs and expenses incurred by the
Manager in connection with travel to and attendance at Board meetings and other
business functions on behalf of, or in connection with, the Company or any
Subsidiaries or their respective businesses.

 

Section 6.3           Constitution of the Board; Rights and Powers of the Board
and Officers; Removal and Termination.

 

(a)           Board. Subject to Section 6.1, except for situations in which the
vote, consent or approval of one or more Members is expressly required by this
Agreement or by non-waivable provisions of Applicable Law, (i) all of the powers
of the Company and each of the Company’s Subsidiaries, including, without
limitation; (A) converting the Company or any Subsidiary into a corporation; and
(B) any merger, Conversion or consolidation of the Company or any Subsidiary
with any other Person, shall be exercised by or under the authority of, and all
the business and affairs of the Company and its Subsidiaries shall be managed
under the direction of, a Board (the “Board”) which Board shall be fixed at two
(2) Manager groups, one designated by FCRE OP (the “FCRE Manager Group”) and one
designated by the T-9 Developer Member (the “Developer Manager Group”). Each of
the two Manager Groups shall designate one individual to act as that Manager
Group’s representative (each, a “Manager Group Representative”). The FCRE
Manager Group shall have three (3) out of five (5) votes on each matter on which
the Manager Groups are entitled to vote, and the Developer Manager Group shall
have two (2) out of five (5) votes on each matter on which the Manager Groups
are entitled to vote. Each Manager Group may designate from one (1) to six (6)
Managers to comprise its respective Manager Group, but each Manager Group,
regardless of the number of Managers comprising each Manager Group shall only
vote as a single block, and such vote shall be cast on behalf of each Manager
Group by that Manager Group’s Manager Group Representative.

 



 34 

 

 

(b)          Each Manager Group may increase or decrease the number of
individual Managers serving as Managers with respect to each Manager Group,
provided that no Manager Group shall have less than one acting Manager nor more
than six acting managers at any given time, and provided further that each
manager group shall vote solely as a single block with the FCRE Manager Group
having three (3) out of five (5) votes on each matter on which the Manager
Groups are entitled to vote and the Developer Manager Group having two (2) out
of five (5) votes on each matter on which the Manager Groups are entitled to
vote, in each case, regardless of the number of individual Managers which each
Manager Group then has serving as Managers within its respective Manager Group,
and provided further that such number may be increased or decreased by the
Unanimous vote of the Board as provided in Section 6.8. The initial Managers are
as set forth in the first paragraph of this Agreement.

 

(c)          The Board may make all decisions and take all actions for the
Company not otherwise provided in this Agreement by majority vote, unless or
Unanimous Consent is required.

 

(d)          FCRE OP Member hereby initially appoints Suneet Singal, Ron Cobb
and Jacob Frydman as Managers to comprise the FCRE Manager Group and T9
Developers Member hereby initially appoints Scott Syphax, Darrel Teat, Ron
Mellon and Steve Goodwin Managers to comprise the Developer Manager Group.

 

(e)          In the event any vacancy in the Board shall occur as a result of
death, disability or resignation of a Member of the Board, except as otherwise
set forth in this Agreement, the Member that appointed said Board member may
designate such Board member’s successor. Either the FCRE OP or the T9 Developers
Member may, from time to time, upon written notice to all other Members, elect
to replace a person previously appointed by such Member to the Board, and who is
then serving as a Board Member, with any other persons, effective immediately
upon the sending of written notice (the “Notice of Appointment”) subject, in
each case, to the right, in favor of the other Member who has the right to
appoint members of the Board, to object to such appointment, and veto said
appointment, provided however, that: (i) such objection must be in writing (the
“Objection Notice”) and must be properly sent by the objecting Member within ten
(10) days of the receipt of the Notice of Appointment; (ii) the Objection Notice
must state with specificity the reasons for said objections; and (iii) the
reasons for said objection must be reasonable.

 

(f)          Except as specifically provided otherwise in this Agreement, and
except for those matters which require the Unanimous vote, consent or approval
of the Board as set forth in Section 6.8 herein, or as otherwise required by
non-waivable provisions of the Act, any action taken by the Board may only be
taken with the approval, either in writing or at a duly called meeting of Board
held (in accordance with Section 4.1(iii)(e) of a majority of the votes held by
the members of the Board then serving on the Board. Each Board member shall be
entitled to one vote on matters coming before the Board.

 

(g)          The Board may establish one or more committees, which shall be
comprised solely of its Members.

 



 35 

 

 

(h)          Any Board member may be removed from the Board for Cause by the
majority vote of the other Board members not then subject to removal for Cause.

 

Section 6.4           Meetings of Board.

 

(a)          The Board may hold its meetings at the principal office of the
Company, or such other location(s) as set forth in the notice of meeting which
conforms to the terms of this Agreement.

 

(b)          Except as otherwise set forth in this Agreement, meetings of the
Board or a Board committee shall be held whenever called one or more Board
members. Notice of the day, hour and place of holding of each meeting of the
Board or any meeting of a Board committee shall be given to each Board member or
committee member by email or any other method under Section 12.1, at least 72
hours before the meeting. Unless otherwise indicated in the notice thereof, any
and all business may be transacted at any such meeting. At any meeting at which
every Board member shall be present, even though without any notice, any
business may be transacted.

 

(c)          A quorum for the transaction of business by the Board shall consist
of Board Members holding 80% of the votes then serving on the Board, and a
quorum for the transaction of business by a Board committee shall consist of
committee members holding a majority of the votes held by the committee members
then serving on such committee. If at any meeting of the Board or committee
thereof, there is less than a quorum present, holders of a majority of the votes
held by those present may adjourn the meeting from time to time until a quorum
is present upon Notice to all Board members.

 

(d)          The Manager and any Board Member may participate in any meeting of
the Board or a Board committee by means of conference telephone or similar
communications equipment by means of which all persons participating in the
meeting can hear each other, and such participation shall constitute presence in
person at such meeting.

 

(e)          Any action required or permitted to be taken at any meeting of the
Board or a committee thereof may be taken without a meeting if a consent in
writing, setting forth the action so taken, is signed by Board members holding
the requisite number of the votes held by the Board members then serving on the
Board or such committee as such action requires. Prompt notice of the taking of
an action without a meeting by less than unanimous written consent shall be
given to those Board members who have not consented in writing. A Board member
who does not participate in any such meeting may approve any matter by email.

 

Section 6.5           Liability. Except as otherwise provided by the Act, the
debts, obligations and liabilities of the Company and its Subsidiaries, whether
arising in contract, tort or otherwise, shall be solely the debts, obligations
and liabilities of the Company or a Subsidiary, and no Covered Person shall be
obligated personally for any such debt, obligation or liability of the Company
or a Subsidiary solely by reason of being a Covered Person.

 

Section 6.6           Operating of DevCos.

 

(a)          Proposed Development Plan. No more than 30 days after to the
formation of a DevCo pursuant to Section 6.1 the Day-to-Day Manager shall
provide each Board member and the Manager a description of the proposed
development, construction and capital expenditures (collectively the
“Development Plan”) for each parcel, which shall include;

 



 36 

 

 

(i)           A GANTT chart showing the timeline for each development or
construction project, including projected completion dates, if possible;

 

(ii)         A narrative description of the proposed development, and the
underwriting and proformas for same.

 

(iii)        A sources and uses schedule showing the sources and uses of capital
for any development or construction budget and what amounts are expected to be
in the form of debt and equity, and a discussion of the expected sources for
such debt and equity; and

 

(iv)        A description of any other item of information reasonably necessary
to allow the Board to assess and approve the proposed development plan and
budgets;

 

(b)          Approval of the Development Plan. Within 15 days of the
acknowledged receipt of the Development Plan, the FCRE OP Member shall provide
to the Day-to-Day Manager with either their approval of the Development Plan, or
comments and proposed changes to the Development Plan;

 

(i)          In the event that FCRE OP Member provides the Day-to-Day Manager
with comments and changes to the Development Plan, FCRE OP Member and Day-to-Day
Manager shall have 10 days from receipt of such comments and proposed changes
to, in good faith and through the use of commercially reasonable efforts,
negotiate a mutually agreed upon Development Plan, and such process shall
continue until such time as the Board shall approve the mutually agreed upon
Development Plan;

 

(c)          Upon approval of the Development Plan by the Board, the Approved
Budget shall be revised by the Day-to-Day Manager to incorporate the approved
Development Plan, and same shall thereafter constitute the Approved Budget.

 

(d)          Minimum Requirements. The Day-to-Day Manager hereby represents and
warrants to each other Party that other than staff level design review approval,
there are no Approvals or Entitlements required in order to pull building
permits for any of the remaining un-developed 21 parcels consisting of the
Contributed Properties. The first phase final map for the T-9 Project was
recorded on in 2012, creating 6 legal parcels and 2 large remainder parcels. Any
of these 6 parcels can be transferred immediately with no further subdivision
required. Schematic design and development for apartments and townhomes has
begun on parcels 8, 10, 12 and 15 with all necessary infrastructure in place and
paid for, and there is no additional infrastructure improvements required to
permit development of, and construction of 44 Townhouse Units on Parcel 8, 203
Type III Proposed Units and 147 Type V Proposed Units on Parcel 10, 207 Type III
Proposed Units on Parcel 12, and 48 Townhouse Units on Parcel 15 (collectively,
the “Ready To Be Built Units”), and with respect to each of the foregoing, the
Developer Manager knows of no matter or item which needs to be undertaken,
installed, constructed or paid for other that the pulling of building permits to
enable the construction of the units on Parcels 8. 10, 12 and 15, and except for
the application for a building permit and the payment of the building permit
fee, if any, there is nothing else required in order to obtain building permits
to construct any of the Ready To Be Built Units.

 

(e)          Best Efforts. Manager shall use its best efforts to execute,
implement, perform or comply with any mutually agreed upon Development Plan in a
timely manner.

 



 37 

 

 

(f)          Indemnification. Day-to-Day Manager shall indemnify, defend and
hold harmless the Company and FCRE OP Member from and against any and all
claims, cost, damages, expenses, losses, and or liabilities (collectively
“Claims” for the purposes of this section) arising from or related to Day-to-Day
Manager’s failure to execute, implement, perform or comply with any mutually
agreed upon Development Plan subject to applicable notice and cure periods and
force majeure delays.

 

(g)          Applicable Laws. Day-to-Day Manager must only implement, execute,
perform and/or comply with the mutually agreed upon Development Plan to the
extent allowable by applicable local, state and federal laws.

 

Section 6.7           Information Rights. The Company shall comply with, and
will cause its Subsidiaries to comply with, the following provisions:

 

(a)          Annual Statements. Within 120 days after the close of each Fiscal
Year of the Company, the Manager shall cause the Company to deliver to the Board
consolidated balance sheets and statements of income and retained earnings and
cash flows of the Company and its Subsidiaries, which annual financial
statements shall show the financial condition of the Company and its
Subsidiaries as of the close of such Fiscal Year and the results of the
Company’s operations during such Fiscal Year. Each of the financial statements
delivered in accordance with the immediately preceding sentence shall be
certified by the Company’s accounting firm auditing the same to have been
prepared in accordance with GAAP, except as specifically disclosed therein.

 

(b)          Quarterly Statements. Within 60 days after the end of each calendar
quarter, the Manager will deliver to the Board: (i) consolidated balance sheets
and statements of income and retained earnings and of cash flows for the Company
and its Subsidiaries as of the end of such month, comparing such financial
position and results of operations against the same periods for the prior year
and against the Approved Budget; and (ii) a letter from the Company’s management
discussing the revenues and operations of the Company and its Subsidiaries with
respect to such month.

 

(c)          Monthly Statements. Within 15 days after the end of each calendar
month, the Manager will deliver to the Board consolidated balance sheets and
statements of income and retained earnings and of cash flows for the Company and
its Subsidiaries as of the end of such month, comparing such financial position
and results of operations against the same periods for the prior year and
against the Approved Budget.

 

(d)          Other Member’s Rights to Information. Members who are not otherwise
specifically entitled to information under this Section 6.7 are only entitled to
information as set forth in Section 7.5 hereof.

 

(e)          Termination of Information Rights. The information rights granted
pursuant to this Section 6.7 and Section 7.5 will lapse and terminate
immediately (i) as to any Member who Withdraws or is deemed to have Withdrawn
from the Company; (ii) as to each Board Member upon the removal or resignation
of such Board Member; (iii) as to Manager whose employment with the Company or
any Subsidiary is terminated for Cause; and (iv) as to each Member or Manager
who breaches this Agreement or any covenant, agreement, undertaking,
representation or warranty made in this Agreement or in any other agreement with
the Company, any Subsidiary or any member of the Group.

 



 38 

 

 

Section 6.8           Unanimous Votes Required. Notwithstanding anything to the
contrary contained in this Agreement, the Company and Day-to-Day Manager shall
not, and shall not permit any of the Subsidiaries to, engage in or cause any of
the following transactions or take any of the following actions, and the Board
shall not permit or cause the Company or any of the Subsidiaries to engage in,
take or cause any such action, except with the Unanimous prior approval of all
of the Board members:

 

(a)          the issuance of any Units, class of Units, or the increase or
decrease in the authorized numbers of Units, or the authorization or issuance of
any equity securities by the Company or any Subsidiary or other equity
securities pursuant to Section 3.2, other than those issued and outstanding as
of the Effective Date; (A) to any Person not already a Member; or (B) except as
provided in Section 3.3, to existing Members in any proportions different than
their Proportionate Shares;

 

(b)          the repurchase of any Units by the Company;

 

(c)          the admission of an additional Member;

 

(d)          any action that results in a merger, Conversion, liquidation or
dissolution of the Company or any Subsidiary;

 

(e)          [INTENTIONALLY OMITTED]

 

(f)          the making of any Additional Capital Calls;

 

(g)          except as may be set forth in any Approved Budget, the incurring of
any debt obligations by the Company or by any Subsidiary of Company; and the
making of any loan of funds by the Company or by any Subsidiary of Company; or
in undertaking and binding the Company or any Subsidiary to any finance or
capital lease, or guaranty;

 

(h)          the entering into any hedge or swap transaction;

 

(i)          any prepayment, defeasance, yield maintenance payment or similar
payment with respect to any debt obligation of the Company or any Subsidiary not
otherwise set forth in an Approved Budget in an amount in excess of $150,000
with respect to any asset or property of the Company or any Subsidiary;

 

(j)          any guarantee or other direct or indirect assumption of liability
in excess of $50,000 by the Company or any Subsidiary, or any amount with
respect to the obligations of any third party;

 

(k)          an increase or decrease in the number of Board members authorized
to comprise the Board of the Company or any Subsidiary;

 

(l)          the acquisition of any Subsidiary other than a DevCo formed
pursuant to this Agreement;

 

(m)          the granting of any mortgage, security interest, Lien or
Encumbrance on any assets of the Company or any Subsidiary;

 

(n)          the granting of consent or approval with respect to any Transfer of
any Units other than in a Permitted Transfer or as otherwise expressly permitted
in this Agreement;

 

(o)          any modification or amendment of this Agreement;

 



 39 

 

 

(p)          the authorization of any New Units, or the authorization of any new
class of Units; or the increase or decrease in the authorized numbers of Units,
or the authorization or issuance of any equity securities by the Company or any
Subsidiary;

 

(i)          the initiation of any litigation or arbitration, and the
prosecution, waiver, settlement or compromise of any claim or cause of action of
or against the Company or a Subsidiary;

 

(ii)         the prosecution or any settlement of any insurance claim or any
condemnation award with respect to any claims, actions, causes of action, assets
or properties of the Company or any Subsidiaries;

 

(q)          approve, adopt, amend or modify any Development Plan or make any
expenditure which exceeds 15% of any line item in any Development Plan, or 10%
of the total expenditures set forth in any Development Plan;

 

(r)          any action to change the tax status of the Company;

 

(s)          approve, adopt, amend or modify any Budget or Business Plan or make
any expenditure which exceeds 15% of any line item in any Approved Budget, or
10% of the total expenditures set forth in any Approved Budget;

 

(t)          the entry into by the Company or any Subsidiary and the taking by
the Company or any Subsidiary of any and all actions in connection with any
acquisition, disposition, merger, “roll-up” consolidation, reorganization,
recapitalization, restructuring, joint venture, partnership, limited liability
company, or any other material business transaction involving the Company, its
Subsidiaries or its assets, including, without limitation, any and all actions
in connection with any initial public offering of ownership interests in the
Company or its Subsidiaries (or in connection with the merger or the transfer of
the assets of the Company or its Subsidiaries to any corporation or other entity
that is the successor to the Company or its Subsidiaries that intends to conduct
an initial public offering) or any transfer of all or any portion of the assets
of the Company or its Subsidiaries to a public or private market vehicle;

 

(u)          the approval of each Business Plan and Operating Budget for the
Company prepared by the Manager, and any modifications or amendments thereof;

 

(v)         except to the extent dissolution of the Company is permitted or
required by this Agreement or any non-waivable provision of applicable law, the
dissolution and winding up of the Company;

 

(w)        the institution or defense of any legal proceedings (including
arbitration) in the name of the Company or any Subsidiary, the settlement of any
such legal proceedings and the confession of any judgment against the Company
any Subsidiary, or any property thereof other than matters involving sums less
than Fifty Thousand Dollars ($50,000);

 

(x)          any of the following: (i) the filing of any voluntary petition in
bankruptcy on behalf of the Company or any Subsidiary; (ii) the consenting to
the filing of any involuntary petition and bankruptcy against the Company or any
Subsidiary; (iii) the filing on behalf of the Company or any Subsidiary of any
petition seeking, or consenting to, the reorganization or relief under any
applicable federal or state law relating to bankruptcy or insolvency; (iv) the
consenting to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator (or other similar official) of the Company any Subsidiary or a
substantial part of their respective properties; (v) the making on behalf of the
Company of any assignment for the benefit of creditors; (vi) the admission in
writing of the Company’s or any Subsidiary’s inability to pay its debts
generally as they become due; or (vii) the taking of any action by the Company
or any Subsidiary in furtherance of any such action;

 

 40 

 

 

(y)          any and all tax or accounting elections permitted or required to be
made by the Company or any of its Subsidiaries;

 

(z)          make any change in any Member’s Capital Contribution Commitment,
except as expressly permitted pursuant to this Agreement; or

 

(aa)         as to the Company or any Subsidiary: to (i) amend or modify its
Certificate of Formation; (ii) change or designate its Tax Matters Partner;
(iii) change its name; (iv) change its purpose; (v) hire or fire its accounting
firms or law firms; (vi) approve a recapitalization, consolidation, merger,
recapitalization, Conversion or other business combination; (vii) determine
whether or not to extend indemnification to any Person, except as expressly
provided in this Agreement; (viii) increase or decrease the number of managers,
general partners or the size of the board; (ix) hire or fire any Family Member
or in-law of a member, partner or manager, or an affiliate of any of the
foregoing; or (x) the entry by the Company or any Subsidiary into an agreement
with a Member, or any of a Member’s Affiliates or Principals or any of their
respective Affiliates.

 

Any acts which are taken in violation of this Section 6.8 shall be deemed ultra
vires and of no force or effect, and shall be null and void ab initio, and the
Board Member is hereby expressly authorized to notify any persons who have
participated in, or are counter-parties to any such ultra vires acts or
transactions that the Company is not, and shall not, be bound by any such
actions or transactions. Any party who shall cause an ultra vires act to be
undertaken shall (A) be obligated to indemnify the Company and each other Member
and each Covered Person for any costs, damages or other expenses incurred by the
Company, any Subsidiary, any Manager and/or any other Member as a result of the
unauthorized action of such party, its Principals or any of their respective
Affiliates; and (B) such Member (or the Member who is affiliated with such
Person) shall automatically be deemed to have withdrawn from the Company. To the
fullest extent permitted by Law, any attempted action in contravention of this
Article 6 shall be null and void ab initio and not binding upon the Company, any
Subsidiary, any other Member and/or any other Covered Person.

 

Section 6.9           Bank Accounts. The Manager may from time to time open one
or more bank accounts in the name of the Company and any Subsidiary, and shall
be the sole signatory thereon, unless the Board unanimously determines
otherwise.

 

Section 6.10         Liability for Certain Acts; Exculpation. Except as
expressly provided for in this Agreement including those matters concerning any
Development Plan, the Day-to-Day Manager shall devote such time to the Company’s
business as the Day-to-Day Managers deems to be necessary or desirable in
connection with their duties and responsibilities hereunder. So long as the
Day-to-Day Manager is using diligent commercially reasonable efforts and does
not engage in willful misconduct in performing its duties and does not breach
its covenants and agreements herein, the Day-to-Day Manager shall have no
liability to the Company, the Subsidiaries, the Members, the Company’s and the
Subsidiaries’ employees, officers, directors, equity owners and each of their
respective affiliates for any matter whatsoever by reason of being or having
been a Day-to-Day Manager or with respect to any decisions, actions taken, or
any elections not to act or refrain from acting on or as to any matter
whatsoever. The Day-to-Day Manager does not, in any way, guarantee a profit for
the Members from the operations of the Company, the Subsidiaries, their
respective assets and properties.

 

 41 

 

 

Section 6.11        Duty to Company.

 

(a)          the Members recognize that the Day-to-Day Manager and each of the
Members and their Principals and each of their respective officers, directors,
shareholders, members, partners, employees and Affiliates have or may have in
the future other business interests, activities and investments, some of which
may be in conflict with the business of the Company, and that the Manager and
each of the Members and their Principals and each of their respective officers,
directors, shareholders, members, partners, employees and Affiliates are
entitled to carry on such other business interests, activities and investments.
Each Manager and each of the Members and their Principals and each of their
respective officers, directors, shareholders, members, partners, employees and
Affiliates may engage in or possess an interest in any business or venture of
any kind, independently or with others, on their own behalf or on behalf of
other entities or persons with which the Manager or any of the Members is
affiliated or otherwise. The Manager and the Members and their Principals and
each of their and their respective officers, directors, shareholders, members,
partners, employees and Affiliates may engage in such activities, whether or not
competitive with the Company, without any obligation to offer any interest in
such activities to the Company or to the other Members. Neither the Company nor
any Member nor any Manager shall have any right, by virtue of this Agreement, in
or to any other activities of any of the Manager or Members their Principals and
each of their and their respective officers, directors, shareholders, members,
partners, or employees and Affiliates or the income or profits derived
therefrom, and the pursuit of such activities, even if competitive with the
business of the Company, shall not be deemed wrongful or improper.
Notwithstanding the foregoing, so long as the Company owns any portion of the
T-9 Project which is not fully developed, each Member and each Day-to-Day
Manager hereby agrees and covenants to the Company and each of the other Members
that so long as he or it is a Member or Day-to-Day Manager of the Company he or
it will not undertake to develop or assist any other Person in developing any
property within the River District area of Sacramento as shown in Schedule C,
directly or indirectly, unless agreed to in advance in writing by the Board; and
he or it will not, without in each case having obtained the prior written
consent of the Board, render services to, or give advice to, or be directly or
indirectly affiliated with (as employee, partner, consultant or otherwise) any
Person that is developing any property within 10 miles of the T-9 Project.

 

Section 6.12         Indemnity of Manager, Employees and Other Agents. The
Company shall, to the fullest extent permitted by Applicable Law, indemnify and
defend each Covered Person (each individually an “Indemnified Party”) and hold
each Indemnified Party harmless from and against all losses, claims, damages,
liabilities and expenses (including, without limitation, reasonable attorneys’
fees and expenses) which such Indemnified Party may suffer or incur or to which
such Indemnified Party may become subject, arising from or in connection with
this Agreement or the Company’s and its Subsidiaries’ business or affairs,
except for (and only to the extent that) any loss, claim, damage, liability or
expense attributable to (a) a willful breach of his or its covenants and
agreements herein; (b) the gross negligence or willful misconduct of such
Indemnified Party; or (c) the breach of fiduciary duty of such person to the
Company. If any Indemnified Party becomes involved in any capacity in any
action, proceeding or investigation in connection with any matter arising from
or in connection with this Agreement or the Company’s or any of its Subsidiaries
or assets or properties, the Company shall reimburse such Indemnified Party for
its reasonable legal and other reasonable out-of-pocket expenses (including the
cost of any investigation and preparation) as and when they are incurred,
provided that such Indemnified Party shall promptly repay to the Company the
amount of any such reimbursed expenses if it shall ultimately be determined that
such Indemnified Party was not entitled to be indemnified by the Company in
connection with such action, proceeding or investigation. If for any reason
(other than the reasons set forth in clauses (a) to (c) of this section above)
the foregoing indemnification is unavailable to the Indemnified Party in
question or is insufficient to hold it harmless, then the Company shall
contribute to the amount paid or payable by the Indemnified Party in question as
a result of such loss, claim, damage, liability or expense, in such proportion
as is appropriate to reflect the relative benefits received by the Company on
the one hand and the Indemnified Party in question on the other hand or, if such
allocation is not permitted by Applicable Law, to reflect not only the relative
benefits referred to above but also any other relevant equitable considerations.
To the extent that the foregoing provision is inconsistent with or conflicts
with other provisions of this Agreement regarding Manager’s duties and
responsibilities concerning any Development Plan, those provisions relevant to
the Development Plan supersede this section, govern and control.

 

 42 

 

 

Section 6.13         Waiver, Release and Indemnity by the Members. Each Member
acknowledges and agrees that, in exercising the authority granted to the Board
members in this Agreement, to the fullest extent permitted by law, subject to
any limitations specifically set forth herein, the Board members shall have no
duty, obligation or liability to any Member or their Principals and each of
their and their respective officers, directors, shareholders, members, partners,
employees and Affiliates or any other person whatsoever, it being understood
that each Board Member shall be entitled to exercise his authority in any manner
he deems reasonably necessary or desirable to fulfill any such Company
objectives, provided such authority is exercised in the best interests of the
Company and the Members as determined by the business judgment of such Board
Member. Each Member hereby (a) absolutely, unconditionally and irrevocably
releases, waives, relinquishes, renounces and discharges forever each Board
member from any and all claims, covenants, contracts, agreements, promises,
judgments, demands, actions or manner of actions, resulting or arising as a
result of such Board Member’s exercise of the broad rights granted to such Board
Member under this Agreement, subject to any limitations specifically set forth
herein; and (b) to the fullest extent permitted by Law, except with respect to a
willful breach by a Board Member of his or its covenants and agreements herein,
agrees to indemnify each Board Member and hold each Board Member harmless from
and against any and all costs, expenses and other liabilities of any kind
incurred by the Company, the Subsidiaries, any Manager and any Member their
Principals and each of their respective officers, directors, shareholders,
members, partners, employees and Affiliates as a result of any claim, action or
proceeding brought by or on behalf of a Member (other than as a result of a
willful breach of this Agreement or as a result of gross negligence or willful
misconduct of a Board Member), or any other Person, predicated on the existence
of or otherwise relating to any of the rights waived or released in this Section
6.13. To the extent that the foregoing provision is inconsistent with or
conflicts with other provisions of this Agreement regarding Manager’s duties and
responsibilities concerning any Development Plan, those provisions relevant to
the Development Plan supersede this section, govern and control.

 

Section 6.14         Resignation. The Day-to-Day Manager may resign at any time
by delivering his or its written resignation to the Board, such resignation to
specify whether it will be effective at a particular time, and if no time is
specified, resignation shall be effective upon receipt by the Board. In the
event of the resignation of the Day-to-Day Manager the Board may, by Unanimous
approval, appoint a successor Day-to-Day Manager.

 

Section 6.15         [Intentionally Omitted.]

 

Section 6.16.       Redemption Rights. The Board by Unanimous vote may direct
the Manager to cause the Company to redeem all or any portion of the issued and
outstanding membership interests in the Company at any time, and from time to
time, on such terms as the Manager shall deem appropriate in the Manager’s sole
discretion, provided that with respect to each redemption all Members are
treated equally with respect to the redemption compensation and the percentage
of such compensation which is paid in cash and/or in kind, and that each
redemption is made proportionately in respect of each Member’s Percentage
Interests as a percentage of all Members’ Percentage Interests. The Manager’s
right as herein provided may be used to redeem Membership Interests for any
reason in good faith believed by the Manager to benefit the Company and/or the
Members, including, without limitation, as a means to sell 100% of the
Membership Interests in the Company in lieu of the sale of the Company’s assets,
or other sale of the Company in connection with any transaction or series of
transactions, or otherwise, which are determined by the Manager to be in the
best interests of the Company and/or the Members. The Manager shall not need to
obtain the consent of any Member in connection with any redemption, and the
Manager is authorized to either retire redeemed interests as treasury interests,
or to sell the redeemed interests, or any combination thereof, as the Manager
shall determine. Each Member hereby appoints the Manager as his, her or its
agent in fact, with full power of attorney, to effect any such redemptions on
behalf of each Member and their respective Principals, and each Member hereby
expressly agrees that this right is coupled with an interest and is irrevocable.

 

 43 

 

 

ARTICLE 7
MEMBERS

 

Section 7.1           Limited Liability. Except as otherwise provided by the Act
or this Agreement, the Members will not be personally liable for any obligations
of the Company and will have no obligation to make contributions to the Company
in excess of their respective Capital Contributions.

 

Section 7.2           No Member Management Rights. Except as otherwise expressly
set forth in this Agreement, the Members shall have no voice or participation in
the management of the Company business, and no power to bind the Company or to
act on behalf of the Company in any manner whatsoever, and shall not participate
in the control, management, direction or operation of the affairs of the Company
or any of its Subsidiaries and shall have no power to act for or in any way bind
the Company or its Subsidiaries, except as specially authorized by this
Agreement. Except as otherwise expressly set forth in this Agreement, no Member,
as such, shall have the authority or power, directly or indirectly, to act as
agent of the Company for any purpose, or to engage in any transaction, make any
commitment, enter into any contract or incur any obligation (whether as
principal, surety or agent) in the name of the Company or any Subsidiaries, or
in any other ways to bind the Company or to hold itself out as acting for or on
behalf of the Company. A Member shall be obligated to indemnify the Company for
any costs, damages or other expenses incurred by the Company as a result of the
unauthorized action of such Member, its Principals or any officer, employee or
agent of such Member. To the fullest extent permitted by Law, any attempted
action in contravention of this Section 7.2 shall be null and void ab initio and
not binding upon the Company. The Company shall not be responsible or liable for
any indebtedness or obligation of any Member incurred or arising either before
or after the Effective Date.

 

No Member shall have any authority to bind, to act for, to execute any document
or instrument on behalf of or to assume any obligation or responsibility on
behalf of any other Member. No Member shall, by virtue of executing this
Agreement, be responsible or liable for any indebtedness or obligation of any
other Member incurred or arising either before or after the Effective Date.

 

Section 7.3           Company Debt Liability. Except as otherwise set forth in
this Agreement, a Member will not be personally liable for any debts or losses
of the Company beyond its Capital Contribution.

 

Section 7.4           List of Members. Upon written request of any Member, the
Manager shall provide a list showing the names and addresses of all Members.

 

Section 7.5           Company Books. The Day-to-Day Manager shall maintain and
preserve, during the term of the Company, the accounts, books, and other
relevant operating documents for all the assets owned by the Company or its
Subsidiaries at the Day-to-Day Manager’s offices, and the Day-to-Day Manager
shall maintain and preserve, during the term of the Company, the accounts,
books, and other relevant Company documents at the Company’s principal office,
which books shall be kept confidential by all Members; provided that, the Board
members (directly or through representatives) shall have unfettered access to
and the right upon 48 hours prior email or telephonic notice to the Day-to-Day
Manager to inspect and copy each and every of the operating documents for all
assets owned or operated by the Company or its Subsidiaries which are maintained
at the Day-to-Day Manager’s offices (either at such office, or be provided with
scanned PDF electronic copies by the Day-to-Day Manager emailed to the Board
member as directed by the Board member). Any Member, upon two Business Day’s
written notice to Day-to-Day Manager, shall be entitled to inspect any books and
records of the Company as maintained or available to Day-to-Day Manager. Any
Member exercising such inspection rights shall reasonably cooperate with
Day-to-Day Manager so as to not unreasonably interfere with the Day-to-Day
Manager’s business operations.

 

 44 

 

 

Section 7.6           Acknowledgement of Risks. Each Member hereby acknowledges
that investments made in the Company may suffer a diminution in value at any
time and agrees that, except as otherwise expressly set forth in this Agreement,
neither the Board, the Day-to-Day Manager, nor any of their respective
Affiliates shall have any duty (including, without limitation, fiduciary duties)
to any Member as to the preservation, enhancement or protection of assets of the
Company or its Subsidiaries, and while the Board and the Day-to-Day Manager
shall endeavor to establish the various business goals of the Company,
Distributable Cash to the Company shall be dependent, at least in part, upon the
performance of the Company’s businesses, and the Members understand and accept
the risk that the Company may never receive any Distributable Cash, and that the
Members may never receive any distributions.

 

Section 7.7           Company Property. All Subsidiaries and property of the
Company shall be owned by the Company subject to the terms and provisions of
this Agreement, and no Member shall have any interest in any specific asset of
the Company.

 

Section 7.8           Priority. Except as may be expressly provided in this
Agreement, and except with respect to loans made by the Manager, or the Members
to the Company, no Member shall have priority over any other Member as to
distributions.

 

Section 7.9           Liability of a Member to the Company. A Member who
receives a distribution from the Company is liable to the Company only to the
extent provided by the Act.

 

Section 7.10         Exculpation. Except as otherwise set forth in this
Agreement, no Member shall be liable to the Company or to any other Member for
damages (including, without limitation, consequential damages) for any losses,
claims, damages or liabilities arising from any act or omission performed or
omitted by it in connection with this Agreement or the Company’s business or
affairs, except (and to the extent of) any such loss, claim, damage or liability
attributable to the gross negligence or willful misconduct of such Member.
Notwithstanding the foregoing, and notwithstanding anything contained in this
Agreement to the contrary, a Member shall be obligated to indemnify the Company
for any costs, damages or other expenses incurred by the Company as a result of
the unauthorized action of such Member, its Principals or any officer, employee
or agent of such Member. To the fullest extent permitted by Law, any attempted
action in contravention of this Article 7 shall be null and void ab initio and
not binding upon the Company. The Company shall not be responsible or liable for
any indebtedness or obligation of any Member incurred or arising either before
or after the Effective Date.

 

Section 7.11         Representation and Warranty of Members. Each Member and
Manager as a condition to admittance as a Member, or as a condition to
acceptance of appointment as a Manager or as Manager hereby represents and
warrants to the Company, the Manager and to each other Member that such person
and its Principals and Affiliates, is or are not, nor have any of them ever
been: (a) convicted of a felony or misdemeanor (other than a minor traffic
violation); (b) a member, associate, affiliate, instrument of, or in any way,
directly or indirectly, knowingly involved with organized crime or persons
associated with organized crime; (c) disbarred, had an application for a license
rejected, or suspended for more than one year, or had a license revoked, with
respect to the practice of law, accounting or medicine, or in connection with
the sale of securities; (d) the subject of an enforcement action by the US
Securities and Exchange Commission, NASD or FINRA.

 

 45 

 

 

Section 7.12        Compensation of Members and their Affiliates. No Member, nor
any of its respective Principals and their respective Affiliates, shall be
entitled to compensation from the Company or any Subsidiary in connection with
any matter that may be undertaken solely in connection with the fulfillment of
its duties and responsibilities as a Member hereunder, except as otherwise
provided in this Agreement, or as determined by the Board.

 

Section 7.13        No Agency or Authority. Except as otherwise expressly set
forth in this Agreement, no Member is an agent of or has authority to act for or
bind the Company solely by reason of such Member’s status as a Member. Any
Member who takes any action or purports or attempts to bind the Company in
violation of this Section 7.13 shall be solely responsible for any loss and/or
expense incurred by the Company, its Subsidiaries, the Managers or any Member as
a result of such unauthorized action, and such Member shall indemnify and hold
harmless the Company, its Subsidiaries, each Manager and each other Member with
respect to such loss and/or expense.

 

Section 7.14        [Intentionally Omitted.]

 

Section 7.15        Mandatory Pledge. Each of the Members agrees to pledge and
grant a Lien on and a security interest in and to their respective Units to one
or more lenders to the Company or Subsidiaries, and take all steps necessary to
enable such senior lenders to perfect such Liens and security interests, on such
terms and conditions as may from time to time be requested by the Board;
provided that, none of the Members shall be obligated to so pledge their
respective Units or grant a Lien on or security interest therein, except on
terms and conditions that are identical in all material respects as those that
are to be applied to the other Members with respect to the Units held by the
other Members.

 

Section 7.16        Preemptive Rights. The Company shall only issue New Units in
accordance with the following terms:

 

(a)          Notwithstanding clauses (b) through (i) of this Section 7.16, the
Board may waive, either prospectively or retrospectively, any and all rights
arising under this Section 7.16 with respect to the issuance of any New Units to
any Person, or may elect to waive the rights under this Section 7.16 with
respect to the issuance of a portion of such New Units (a “Partial Waiver”),
provided none of the Members or their Affiliates are purchasing those New Units
subject to a waiver or Partial Waiver, and any such waiver or Partial Waiver
shall be effective as to all holders with such rights under this Section 7.16.

 

(b)          In the event the Company desires to issue any New Units or other
Membership Rights, with the prior approval of the Board pursuant to Section 6.8,
it shall first deliver to each Member that demonstrates to the Company’s
reasonable satisfaction that it is an “accredited investor” (within the meaning
of Regulation D promulgated under the Securities Act) (collectively, the
“Preemptive Rights Holders” and each a “Preemptive Rights Holder”) a written
notice (each such notice, a “Notice of Proposed Issuance”) specifying the name
and address of the proposed purchaser of the New Units or other Membership
Rights (each such purchaser, a “Proposed Buyer”), the type and total number of
such New Units or other Membership Rights which the Company then desires to
issue to such Proposed Buyer (such New Units or other Membership Rights, the
“Offered New Units”), all of the material terms, including the price, upon which
the Company proposes to issue such Offered New Units to such Proposed Buyer, and
stating that the Preemptive Rights Holders shall have the right to purchase such
Offered New Units in the manner specified in this Section 7.16 at the price and
in accordance with the terms and conditions specified in such Notice of Proposed
Issuance.

 

 46 

 

 

(c)          During the 10 Business Day period commencing on the date on which
the Preemptive Rights Holders receive the Notice of Proposed Issuance (the
“Offer Period”), each Preemptive Rights Holder shall have the option to purchase
the Offered New Units subject to such Notice of Proposed Issuance at the price
and terms specified in such Notice of Proposed Issuance and in the amount
specified in Section 7.16(d). A Preemptive Rights Holder shall give written
notice of its election to purchase Offered New Units to the Company on or before
the last day of the Offer Period and, if a Preemptive Rights Holder has not
given such written notice within such period, such Preemptive Rights Holder
shall be deemed to have rejected its right to purchase the Offered New Units. If
the Offered New Units are being offered as a part of an investment unit together
with debt or other instruments, any election by a Preemptive Rights Holder to
purchase Offered New Units shall also constitute an election to purchase a like
portion of such debt or other instruments. Each Preemptive Rights Holder shall
have the right to condition his, her or its purchase of the Offered New Units
upon the closing of the sale of the balance of such Offered New Units.

 

(d)          Each Preemptive Rights Holder shall have the right to purchase up
to that number of the Offered New Units as shall be equal to the number of the
Offered New Units multiplied by a fraction, the numerator of which is the number
of Units then owned by such Preemptive Rights Holder and the denominator of
which shall be the aggregate number of Units then owned by all of the Preemptive
Rights Holders thereof. The amount of such Offered New Units that each Person is
entitled to purchase under this Section 7.16(d) shall be referred to as its
“Proportionate Share”.

 

(e)          Each Preemptive Rights Holder shall have a right of
oversubscription (pursuant to one process pursuant to this subsection only) such
that if any Preemptive Rights Holder fails to elect to purchase its full
Proportionate Share of the Offered New Units, the remaining Preemptive Rights
Holders shall, among them, have the right to purchase up to the balance of the
Proportionate Shares of such Offered New Units not so purchased. Each Preemptive
Rights Holder may exercise such right of oversubscription by electing to
purchase more than its Proportionate Share of the Offered New Units by so
indicating in its written notice given during the Offer Period. If, as a result
thereof, such oversubscriptions exceed the total number of the Offered New Units
available in respect to such oversubscription privilege, the oversubscribing
Preemptive Rights Holders shall be cut back with respect to oversubscriptions on
a pro rata basis in accordance with their respective Proportionate Shares or as
they may otherwise agree among themselves.

 

(f)          If some or all of the Offered New Units have not been purchased by
the Preemptive Rights Holders pursuant to Section 7.16(b) through (e) hereof,
then the Company shall have the right, until the expiration of 180 days
commencing on the first day immediately following the expiration of the Offer
Period, to issue such remaining Offered New Units to the Proposed Buyer or one
or more third parties at not less than, and on terms no more favorable to the
purchasers thereof than, the price and terms specified in the Notice of Proposed
Issuance. If for any reason the Offered New Units are not issued within such
period and at such price and on such terms, the right to issue in accordance
with the Notice of Proposed Issuance shall expire and the provisions of this
Agreement shall continue to be applicable to the Offered New Units.

 

(g)          The Preemptive Rights Holder purchasing the greatest percentage of
any Offered New Units shall set the place, time and date for the closing of the
purchase of the Offered New Units, which closing shall be no later than the date
of the closing of the sale of any Offered New Units to the Proposed Buyer. The
purchase price for the Offered New Units shall, unless otherwise agreed in
writing by the parties to such transaction, be paid in immediately available
funds on the date of the closing.

 

 47 

 

 

(h)          The Company may proceed with the issuance of New Units without
first following procedures in Section 7.16(b) through (g) above, provided that
(i) the purchaser of such New Units agrees in writing to take such New Units
subject to the provisions of this Section 7.16(h); and (ii) within 10 days
following the issuance of such New Units, the Company or the purchaser of the
New Units undertakes steps substantially similar to those in Section 7.16(b)
through (g) above to offer to all Preemptive Rights Holders the right to
purchase from the Company or such purchaser a pro rata portion of such New Units
or equivalent at the same price and terms applicable to the purchaser’s purchase
thereof so as to achieve substantially the same effect from a dilution
protection standpoint as if the procedures set forth in Section 7.16(b) through
(g) had been followed prior to the issuance of such New Units.

 

(i)          Notwithstanding the foregoing, no Preemptive Rights Holder shall
have any rights under this Section 7.16 if (x) at any time such Preemptive
Rights Holder has failed to purchase its Proportionate Share of New Units that
(1) had not been the subject of a waiver or Partial Waiver pursuant to Section
7.16(a); and (2) such Preemptive Rights Holder had the right to purchase under
this Section 7.16; or (y) such Member breaches this Agreement or any
confidentiality, non-competition or non-solicitation obligations to the Company
or any of its Subsidiaries or Affiliates.

 

Section 7.17        [Intentionally Omitted.]

 

ARTICLE 8
TRANSFERABILITY

 

Section 8.1          Restrictions on Transfers.

 

(a)          Except as expressly provided in this Article 8, no Member shall
Transfer all or any portion of such Member’s Units, whether directly or
indirectly, without the prior written consent of the Board. Any Transfer in
contravention of this Section 8.1 shall be null and void. In addition, any
Transferee (whether or not pursuant to a Permitted Transfer) will not become a
Substituted Member, unless and until the Transferee executes and delivers to the
Company a counterpart of this Agreement. Except as otherwise provided in the
instrument of Transfer and approved by the Board, any Substituted Member
admitted to the Company in accordance with the terms of this Article 8 will
succeed to all rights and be subject to all the obligations of the Transferor
Member with respect to the Units to which the Transferee Member was substituted.

 

(b)          Except as expressly provided in this Agreement, the Transferor and
Transferee will be jointly and severally obligated to reimburse the Company for
all reasonable expenses (including legal fees) in connection with any Transfer
or proposed Transfer of a Member’s Units. As a condition to any Transfer of
Units in the Company, the Transferor and the Transferee shall provide such legal
opinions and documentation as the Manager shall reasonably request.

 

Section 8.2          Right of First Refusal. Except with respect to Permitted
Transfers (hereinafter defined), if a Member who holds a Membership Interest in
the Company (a “Selling Member”) desires to sell all or any portion of its
Membership Interest (“Offered Interest”), the Selling Member shall obtain from
the proposed purchaser a written offer (“Offer”) to purchase such Offered
Interest, stating the terms and conditions upon which the purchase is to be made
and the consideration offered therefor which must be payable in money. The
Selling Member shall give written notification of such proposed sale to the
Manager and all remaining Member(s) (the “Remaining Members”), which notice
shall be set forth the name and address of the proposed purchaser and the terms
and conditions of the proposed sale (“Transfer Notice”), and shall be
accompanies by a copy of the purchase agreement, letter of intent or other
written offer by the proposed purchaser to purchase the Offered Interest. All
Offers must be to or by bona fide third parties at arm’s length terms.

 

Section 8.3          Priority of Rights.

 

(a)          The Members shall each have the first right on behalf of the
Company to purchase all (but not less than all) of the Offered Interest at the
same purchase price and upon the same terms and conditions as are set forth in
the Offer by the proposed purchaser, by providing the Selling Member with a
written notice to such effect within 20 days of receipt of the Transfer Notice
(“Response Notice”). If the Members shall elect not to purchase the Offered
Interest on behalf of the Company, then, the Manager shall have the right, to
purchase all (but not less than all) of the Offered Interest at the same
purchase price and upon the same terms and conditions as are set forth in the
Offer by the proposed purchaser, by providing the Selling Member with a written
notice to such effect within 20 days of receipt of the Transfer Notice (“Manager
Response Notice”). If the Manager shall elect not to purchase the Offered
Interest, then the Manager shall notice the Remaining Members (the “Second
Transfer Notice”), who shall have the right, on a pro rata basis relative to
their respective Membership Interests, to purchase all (but not less than all)
of the Offered Interest at the same purchase price and upon the same terms and
conditions as are set forth in the Offer by the proposed purchaser, by providing
the Selling Member and the Manager with a written notice to such effect within
20 days of receipt of the Second Transfer Notice (also a “Response Notice”).

 

 48 

 

 

(b)          If the Manager or one or more Remaining Members (each a “Purchasing
Member”) gives the Selling Member a Response Notice, the Selling Member will be
obligated to sell the Offered Interest to the Purchasing Member(s), and the
Purchasing Member(s) will be obligated to buy the Offered Interest at the
purchase price and upon the other terms stated in the Transfer Notice.

 

(c)          The closing of the sale of the Offered Interest to the Purchasing
Member(s) shall take place at the office of the Company no later than 30 days
from the delivery of the Response Notice (i.e., no later than the end of 50 days
from the receipt of the Transfer Notice.).

 

(d)          If the Board does not elect to have the Company purchase the
Offered Interest, and the Manager and all of the Remaining Members do not give a
Response Notice and advise the Selling Member of their desire to exercise their
right and purchase the Offered Interest as provided for herein, then the Selling
Member will be entitled to sell the Offered Interest under the terms stated in
the Offer, and for a period of 180 days commencing at the end of the 21st day
period after the receipt of the last of the Transfer Notice or Second Transfer
Notice as aforementioned. If the Selling Member did not sell its Offered
Interest within such 180-day period, the Selling Member will not be permitted to
perform such sale and/or any other sale and/or Transfer, without subjecting it
to the new fulfillment of the provisions of this Section 8.3. All expenses
associated with the sale of Membership Interests by a Member shall be paid for
by the Selling Member. Notwithstanding anything to the contrary set forth
herein, the sale of Membership Interests pursuant to this Section 8.3 shall be
subject to the provisions of Section 8.4 herein.

 

Section 8.4          Tag Along Rights.

 

(a)          In the event that (i) a Selling Member receives an Offer to
purchase all or any portion of such Member’s Membership Interest; (ii) the
Manager and the Remaining Members do not exercise their rights of first refusal
under Section 8.2 hereof; and (iii) the Selling Member desires to sell the
Offered Interest on the terms and conditions set forth in the Offer pursuant to
Section 8.2 (the “Tag-Along Sale”), the Selling Member shall give written notice
(the “Tag-Along Notice”) to the Remaining Members at least 30 days prior to the
proposed effective date of such proposed Tag-Along Sale. The Tag-Along Notice
shall include (x) the amount of the Selling Member’s Membership Interest
proposed to be Transferred; (y) the fraction, expressed as a percentage,
determined by dividing the Offered Interest by the total Membership Interest
owned by the Selling Member (the “Tag-Along Sale Percentage”); and (z) the
proposed effective date of the proposed Tag-Along Sale.

 

(b)          The Remaining Members shall have the right, exercisable upon
delivery of an irrevocable written notice (“Notice of Election”) to the Selling
Member within 10 days after receipt of the Tag-Along Notice (the “Response
Deadline”), to participate in such Tag-Along Sale on the same terms and
conditions as set forth in the Offer and Tag-Along Notice, including, without
limitation, the making of all representations and warranties, the granting of
all indemnifications and similar arrangements (including any purchase price
adjustments) agreed to by the Selling Member (each Remaining Member electing to
participate in the Transfer described in the Tag-Along Notice, a “Participant”).
Such Tag-Along Notice shall specify the amount of such Participant’s Membership
Interest (not in any event to exceed the Tag-Along Sale Percentage with respect
to such Participant) which such Participant desires to have included in the
proposed Tag-Along Sale.

 

 49 

 

 

(c)          In the event that the proposed purchaser in the Tag-Along Sale is
unwilling to purchase the entire Membership Interest requested to be included in
the Tag-Along Sale by the Selling Member and the Participants, then the
Membership Interest to be sold to such proposed purchaser shall be allocated
among the Selling Member and the Participants in proportion, as nearly as
practicable, to the respective Percentage Interests which each such selling
Member requested to be included in the proposed Tag-Along Sale.

 

(d)          The closing of a Tag-Along Sale pursuant to this Section 8.4 shall
take place at the same time and place set forth in the Tag-Along Notice or, if
not so specified, such time and place as the Selling Member shall specify by
notice to each Participant. At the closing of such Tag-Along Sale, each
Participant participating in such Tag-Along Sale shall deliver to the Selling
Member an assignment of Membership Interest duly endorsed for Transfer, free and
clear of any Liens, claims or Encumbrances on the Membership Interest, against
delivery of the applicable consideration therefor. If the Selling Member has not
completed the proposed Tag-Along Sale as of the end of the 180th day following
the date of the Tag-Along Notice, each Participant with respect to such
Tag-Along Sale shall be released from any obligation to Transfer its Membership
Interest under such Tag-Along Sale, the Tag-Along Notice shall be null and void,
and it shall be necessary for this Section 8.4 to be complied with in order to
consummate such Tag-Along Sale pursuant to this Section 8.4.

 

Section 8.5          Transfer Requirements. If a Transfer is consummated in
accordance with the terms set forth in this Article 8, such Transfer shall not
entitle the transferee to become a Member or to be entitled to exercise or
receive any of the rights, powers or benefits of a Member other than the right
to receive distributions to which the Transferring Member would be entitled with
respect to the Transferred Membership Interest, unless and until such transferee
(a) executes a counterpart signature page to this Agreement or other instrument,
reasonably satisfactory to the Manager, accepting and agreeing to the terms and
conditions of this Agreement; and (b) pays to the Company a fee sufficient to
cover all reasonable expenses of the Company in connection with such
transferee’s admission as a Member. If a Member transfers all of its Membership
Interest and the transferee of such Membership Interest is entitled to become a
Member pursuant to this Article 8, then (i) immediately following such
admission, the Transferring Member shall cease to be a Member of the Company;
and (ii) the transferee shall succeed to the Capital Account of the Transferring
Member. Notwithstanding anything in this Agreement to the contrary, no Transfer
shall be permitted if such Transfer would result in a violation of any
Applicable Laws or regulations, or any loan documents and/or other agreements to
which the Company is a party or by which the Company is otherwise bound.

 

Section 8.6          Permitted Transfers. Notwithstanding any provision in this
Agreement to the contrary, any Member which is a natural person may transfer all
or a portion of his or her Membership Interests to a Permitted Transferee.

 

Section 8.7          Recognition of Transfer by the Company. No Transfer that is
in violation of this Article 8 shall be valid or effective, and neither the
Company nor the Members shall recognize such Transfer in making distributions
pursuant hereto with respect to such Membership Interest. Neither the Company
nor the non-Transferring Members shall incur any liability as a result of
refusing to make any such distributions to the transferee of any such invalid
transfer.

 

 50 

 

 

Section 8.8           Compliance with Securities Laws. The Members acknowledge
and confirm that their Units may constitute securities for purposes of state and
federal securities laws and that, as a consequence, the Units may only be sold
pursuant to appropriate registration or exemption from registration. The Units
have not been registered under any federal or state securities laws, and the
Company has no plan to register the Units. No Transfer or assignment of all or
any part of a Member’s Unit(s), including, without limitation, any Transfer of a
right to distributions, Profits or Losses to a Person who does not become a
Member, shall be effective, unless such Transfer or assignment (a) may be
effected without registration of the Units under the Securities Act of 1933, as
amended; and (b) does not violate any applicable federal or state securities
laws (including any investment suitability standards) applicable to the Company,
the Manager or the Members. In no event may any Member sell all or any portion
of his or its Units in violation of the provisions of applicable securities
laws.

 

Section 8.9           Other Prohibited Transfers. No Member shall sell or
otherwise Transfer its Units in the Company, if such Transfer would (a) require
the Company to file a Registration Statement with the Securities Exchange
Commission or state agencies or otherwise violate securities law; (b) cause a
termination of the Company for federal income tax purposes; (c) cause any of the
transactions contemplated by this Agreement to be a “prohibited transaction”
within the meaning of the Employee Retirement Income Security Act of 1974, as
amended from time to time (“ERISA”) or the Code; (d) cause any Member to become
a “fiduciary” within the meaning of ERISA or the Code; (e) cause the Company to
be in breach of or default under any mortgage, deed of trust or other security
agreement encumbering any of the Assets or properties of the Company or its
Subsidiaries; (f) cause the Company to be classified as other than a
“partnership” for federal income tax purposes; or (g) adversely affect the
ability of the Company to comply with the requirements of Section 514(a)(9) of
the Code. Prior to effecting any Transfer of a Unit, other than pursuant to
other sections of this Agreement, the Transferor shall provide reasonable
assurances to the Manager that the proposed Transfer would be permitted under
this Section 8.9 and that the Transferring Member shall pay any Transfer taxes
resulting from the Transfer.

 

Section 8.10         Indemnification. If a Transfer or attempted Transfer is
made in violation of this Article 8, the parties engaging or attempting to
engage in such Transfer shall be liable to indemnify and hold harmless the
Company, the Manager and the other Members from all costs, liabilities and
damages that any of such indemnified Persons may incur (including, without
limitation incremental tax liability and attorney’s fees and expenses) as a
result of such invalid Transfer or attempted Transfer and efforts to enforce the
indemnity granted hereby.

 

Section 8.11         Section 754 Election. In the event of a Transfer of all or
part of the Membership Interest of a Member, at the request of the transferee or
if in the best interests of the Company (as determined by the Manager), the
Company shall elect pursuant to Section 754 of the Code to adjust the basis of
Company property as provided by Sections 734 and 743 of the Code, and any cost
of such election or cost of administering or accounting for such election shall
be at the sole cost and expense of the requesting transferee.

 

Section 8.12         Classification as a Partnership; Consistency for Income Tax
Reporting. For so long as the Company has more than one Member, the Company
shall be taxable as a partnership for federal income tax purposes, as permitted
by Treasury Regulation Section 1.301.7701-3(b)(1)(i). During such time as the
Company would be classified as a partnership under the foregoing sentence, no
Member shall take any action that would result in the Company being taxed as
other than a “partnership” for federal income tax purposes, including, but not
limited to, electing to be taxed as other than a “partnership” by filing Form
8832, “Entity Classification Election”. All of the Members shall file their
separate federal, state and local income tax returns strictly in accordance with
the information provided to them by the Company on their separate Form K-1,
unless: (1) the Member notifies the Company that it intends to file an IRS Form
8082, Notice of Inconsistent Treatment or Administrative Adjustment Request,
with respect to any partnership items (within the meaning of Code
Sec.6231(a)(3)) of the Company at least 30 days prior to the date that it files
the Form 8082; and (2) the Member has obtained the opinion of its tax counsel or
tax accountant that the proposed inconsistent treatment is more likely than not
the correct treatment of the item(s) and has provided a copy of such opinion to
the Company at the time that it gives the notice required under clause (1).

 

 51 

 

 

ARTICLE 9
DISSOLUTION AND TERMINATION

 

Section 9.1          Dissolution. The Company shall be dissolved upon the
determination of the Board to dissolve and wind up the Company, subject to this
Article 9. The death, retirement, resignation, expulsion, withdrawal,
abandonment, bankruptcy or dissolution of a Member or occurrence of any other
event which terminates the continued interest of a Member in the Company, and as
otherwise set forth in Section 3.25 herein (each a “Withdrawal Event”) shall not
result in dissolution of the Company, and the business of the Company shall
continue without interruption despite the occurrence of any such Withdrawal
Event. Upon the occurrence of any event that causes the last remaining Member of
the Company to cease to be a Member of the Company, to the fullest extent
permitted by law, the personal representative of such last remaining Member (for
purposes of this Article 9, wherever Manager if referenced for wind-up purposes
but not Manager exists, the reference shall be to the personal representative of
the last remaining Member) is hereby authorized to, and shall, within 90 days
after the occurrence of the event that terminated the continued membership of
such Member in the Company, agree in writing (a) to continue the Company; and
(b) to the admission of the personal representative or its nominee or designee,
as the case may be, as a substitute Member of the Company, effective as of the
occurrence of the event that terminated the continued membership of the last
remaining Member of the Company in the Company.

 

Section 9.2          Winding-Up, Liquidation and Distribution of Assets. Upon
dissolution of the Company, an accounting shall be made by the Company’s
independent accountants of the accounts of the Company and of the Company’s
assets, liabilities and operations, from the date of the immediately preceding
accounting until the date of dissolution. The Day-to-Day Manager or the Board
shall immediately proceed to wind up the affairs of the Company. If the Company
is dissolved and its affairs are to be wound up, the Day-to-Day Manager shall:

 

(a)          sell or otherwise liquidate all of the Company’s assets as promptly
as practicable;

 

(b)          allocate any profit or loss resulting from such sales to the
Member’s Capital Accounts;

 

(c)          discharge all liabilities of the Company, including liabilities to
the Manager or Members who are creditors, to the extent otherwise permitted by
law, other than liabilities to Members for distributions, and establish such
reserves as may be reasonably necessary to provide for contingent liabilities of
the Company (for purposes of determining the Capital Accounts of Members, the
amounts of such reserves shall be deemed to be an expense of the Company);

 

(d)          distribute the remaining assets as follows:

 

(i)          to the Members in accordance with Section 5.2 hereof; and

 

 52 

 

 

(ii)         if any assets of the Company are to be distributed in kind, such
assets shall be distributed as determined by the Manager. Such assets shall be
deemed to have been sold as of the date of dissolution for their fair market
value, and the Capital Accounts of the Members shall be adjusted pursuant to the
provisions of this Agreement to reflect such deemed sale.

 

(e)          upon completion of the winding-up, liquidation and distribution of
the assets, the Company shall be deemed terminated; and

 

(f)          the Manager shall comply with any applicable requirements of
Applicable Law pertaining to the winding-up of the affairs of the Company and
the final distribution of its assets.

 

Section 9.3          Articles of Dissolution. When all debts, liabilities and
obligations of the Company have been paid and discharged or adequate provisions
have been made therefor and all of the remaining property and assets of the
Company have been distributed, articles of dissolution as required by the Act
shall be executed and filed by the Manager with the Delaware Secretary of State.

 

Section 9.4          Effect of Filing of Articles of Dissolution. Upon the
filing of articles of dissolution with the Delaware Secretary of State, the
existence of the Company shall cease, except for the purpose of suits, other
proceedings and appropriate action as provided in the Act. The Manager shall
have authority to distribute any property and assets owned by the Company
discovered after dissolution, to convey real estate and to take such other
action as may be necessary on behalf of and in the name of the Company.

 

Section 9.5          Return of Contribution Nonrecourse to Other Members. Except
as provided by Law or as expressly provided in this Agreement, upon dissolution,
each Member shall look solely to the assets of the Company for the return of its
Capital Contribution. If the Company property remaining after the payment or
discharge of the debts and liabilities of the Company is insufficient to return
the Capital Contribution of one or more Members, such Member or Members shall
have no recourse against any other Member.

 

Section 9.6          Termination of Agreement. Upon the consummation of (a) the
dissolution of the Company in accordance with this Article 9; (b) a merger or
consolidation of the Company; or (c) a Conversion in accordance with Section 9.8
and consummation of an initial Public Offering in connection therewith (each a
“Termination Event”), except as provided in the next sentence, all rights and
obligations of the parties under this Agreement shall terminate immediately and
be of no further effect. Notwithstanding the preceding sentence, the
representations and warranties of the parties hereto, the indemnifications set
out in this Agreement, and the rights and obligations of the applicable parties
under Sections 3.7, 3.16, 3.17, 3.18, 3.19, 3.25, 3.26, 3.27, 6.8, 6.10, 6.11,
6.12, 6.13, 7.5, 7.10, 7.11, 8.10, 9.2, 9.6, 9.7 and Articles 10, 11, 12 and 13
shall survive any Termination Event.

 

Section 9.7          Liability for Return of Capital Contributions. Each Member,
by its execution of this Agreement, agrees that liability for the return of its
Capital Contribution is limited to the Company’s assets and, in the event of an
insufficiency of such assets to return the amount of its Capital Contribution,
hereby waives any and all claims whatsoever, including any claim for additional
contributions that it might otherwise have, against any of the Company’s agents
or representatives (in each case, unless there has been fraud, gross negligence
or intentional misconduct) by reason thereof. Each Member shall look solely to
the Company and its assets for all distributions with respect to the Company and
his, her or its Capital Contribution thereto, and shall have no recourse
therefor (upon dissolution or otherwise) against any of the Company’s agents or
representatives (in each case, unless there has been fraud, gross negligence or
intentional misconduct).

 

 53 

 

 

Section 9.8          Conversion to Corporation or Other Entity. At any time, in
connection with an initial Public Offering, the Board shall have the power and
authority to, and shall, effect (a) the conversion of the Company’s business
form from a limited liability company to a corporation, a real estate investment
trust or other entity (a “Public Vehicle”); (b) the merger of the Company with
or into a new or previously-established but dormant Public Vehicle; or (c) the
contribution of the assets and liabilities of the Company to a Public Vehicle,
followed by a liquidation of the Company and a distribution of the Public
Vehicle’s equity securities to the Members (such a conversion, merger or
liquidation is referred to as a “Conversion”). Upon the consummation of a
Conversion, the Units held by each Member shall be converted into or exchanged
for a number of shares or other units of the Public Vehicle’s common stock or
other equity interests determined by (i) calculating the fair market value of
the Company based upon the actual offering price of the Public Vehicle’s common
stock or other equity interests and the number of Units of common stock or other
equity interests to be outstanding after such offering; and (ii) by determining
the amount each Member would receive if (A) all of the Company’s assets were
sold for such fair market value; and (B) the proceeds were distributed in
accordance with Section 5.2. The Board’s determination of the number of Units of
the Public Vehicle’s common stock or other equity interests that each Member
receives upon a Conversion shall be final and binding on the Members absent
manifest arithmetic error. The Board shall use commercially reasonable efforts
to undertake any Conversion in such manner as would provide for no gain or loss
to the Members solely as a result of the Conversion.

 

Section 9.9          Guaranty Contribution.

 

(a)          In the event that in connection with the business of the Company or
any Subsidiary the Company or any Subsidiary shall borrow funds or enter into
any transactions as provided in the Approved Business Plan (including, without
limitation, a lease, contract or other instrument) FCRE OP or its owner FCRE
shall provide any required guaranty obligations of the Company and/or the
Subsidiaries (the “Loan Guaranties”). The Manager shall provide any required
“bad boy guaranty” required in such loan transaction (“Manager Guaranty” and
collectively with Loan Guaranties, “Guaranties”). In order to induce the
Guarantor(s) to execute and deliver any such Loan Guarantees or Manager
Guaranty, the Company, and each of the Members who are not Guarantors, hereby
unconditionally agree to indemnify and hold the Guarantor(s) harmless from any
claim, expense, liability or loss, including reasonable attorney’s fees incurred
in connection with each of the Guarantors’ Guaranties (collectively, a “Claim”)
asserted against any such Guarantor(s) in connection with any such Guaranties.

 

(b)          In the event of any Claim, the Company, and each Member who is not
a Guarantor do hereby unconditionally agree to immediately, upon demand of any
Guarantor, to pay such Claim pro-rata in accordance with such Person’s
Affiliated Members’ Percentage Interests (i) if not yet paid by the Guarantor
making said demand, to the person to whom same would otherwise be paid, or is
payable to, by Guarantor at the same time as Guarantor’s payment; or (ii) if
said claim, or any portion thereof, had already been paid by the Guarantor(s) or
collected from said Guarantor(s), to reimburse the Guarantor(s) proportionately
for the amount of said Claim already paid or collected. In the event any Member
or Manager (including a Guarantor) has paid any Claim, or any portion thereof
(whether as the Guarantor or as provided in this Section 9.9), then, immediately
upon demand by such person, the Company hereby agrees to reimburse such person
for the amount of any such payment.

 

(c)          In the event that any Member shall have paid (as Guarantor or as
provided in this Section 9.9) any Claim or have any Claim collected from such
person, then until reimbursed by the Company or the Members as provided in this
Section 9.9, such Claim shall accrue interest at the lower of (i) 24% per annum;
or (ii) the maximum legal interest rate, until paid in full on the outstanding
unpaid balance thereof, and the amount which the Company or the other Members
shall be deemed to have indemnified pursuant to this Section 9.9 shall be deemed
to include said accrued interest.

 

 54 

 

 

(d)          Notwithstanding anything contained in this Agreement to the
contrary, in the event that a Guarantor shall make a demand upon any other
Member under this Section 9.9 (each such Member, an “Indemnifying Member”), then
until said Claim and all interest accruing thereon has been paid in full as
above set forth: (i) all distributions which would otherwise be distributed to
the Indemnifying Members shall be paid to the Guarantor(s) making said demand(s)
directly in satisfaction of the Indemnifying Members’ obligations under this
Section 9.9, provided however, that such distributions shall nonetheless be
deemed to have been made by the Company to the Indemnifying Members for tax
purposes and for purposes of accounting and shall be reflected on the
Indemnifying Members’ Capital Accounts as if such Distributions were made to
such Indemnifying Members; and (ii) until such time as the Indemnifying Members
shall have paid such Claims and all accrued and unpaid interest on such Claims
in full, the Indemnifying Member (and the Manager appointed by such Indemnifying
Member to the Board if the Company is then managed by a Board of Managers) shall
have no rights to vote on any matter which such Indemnifying Member (and/or the
Manager appointed by such Indemnifying Member to the Board if the Company is
then managed by a Board of Managers) shall otherwise have the right to vote
under the terms of this Agreement.

 

(e)          Notwithstanding anything contained in this Agreement to the
contrary, as security for the performance by an Indemnifying Member of its
obligations under this Section 9.9, each Member hereby pledges to the
Guarantor(s) and grants to the Guarantor(s) a lien on, and continuing security
interest in and to, the Indemnifying Member’s Units and all proceeds thereof. In
the event that the Guarantor(s) or any of them shall make a demand upon an
Indemnifying Member under this Section 9.9, and if such Claim and all interest
accruing thereon has not been paid in full within six months of the date of said
demand, then the Guarantor(s) or either of them shall have the right, but shall
not be obligated, to cause the Company, without any further notice to the
Indemnifying Member, to Transfer the Units then held by the Indemnifying Member
in the Company to the Guarantor(s) pro-rata in proportion of the amount due to
each Guarantor from each Indemnifying Member in full satisfaction of the
Indemnifying Members’ obligations under this Section 9.9, and thereafter hold
the same absolutely free and clear from any right or claim whatsoever of any
kind by the Indemnifying Members, each of whom hereby waive any rights of
redemption, and any claims against the Company, the Manager(s) and the
Guarantor(s) as a result of the Transfer as herein provided, and the
Indemnifying Members further agree that any such Transfer made pursuant to the
foregoing terms shall be deemed to have been made in a commercially reasonable
manner.

 

(f)          Each Indemnifying Member hereby agrees that it will execute one or
more financing statements and security agreements and other certificates,
assignments, instruments or documents, if any, now or hereafter required to
protect or give notice of the security interest granted hereby pursuant to the
Uniform Commercial Code or other Applicable Law, in form and substance
satisfactory to Guarantor(s). Each Indemnifying Member hereby appoints each
Guarantor or any of their representatives as the Indemnifying Member’s
attorney-in-fact and agent, with full power of substitution to sign or endorse
each such financing statement or other certificates, assignments, instruments,
or documents in such Indemnifying Members’ name and stead and authorizes such
Guarantors to file such financing statements, certificates, assignments,
instruments or other documents in all places where necessary to perfect or give
notice of the Indemnifying Member’s pledge or Transfer of its Units as herein
provided.

 

ARTICLE 10
DISPUTE RESOLUTION

 

Section 10.1        Dispute Resolution. In the event of any dispute, controversy
or claim arising out of or relating to this Agreement, or the breach thereof,
the rights and obligations of the Company, the Members or the Manager, the
parties to such controversy or claim shall first use their reasonable best
efforts in good faith to resolve such dispute among themselves by sending
written notice to each other Member and Day-to-Day Manager (or any of them)
setting forth in reasonable detail the nature of such dispute, the resolution
requested, and the damages which would result if a resolution were not affected
(the “Dispute Notice”). Each party and the Manager receiving a Dispute Notice
shall meet at the principal office of the Company within 10 days of the date of
such Dispute Notice at a date and time selected by the Manager and noticed to
each Member and Manager (which notice may be by email) (or at such other date
and time mutually agreeable to each Member and the Manager participating in such
meeting) (the “Dispute Resolution Meeting”). The Parties shall confer at the
Dispute Resolution Meeting, and will use good faith efforts within the 20 days
after the Dispute Resolution Meeting to resolve the dispute (the “Dispute
Resolution Period”). If the dispute cannot be resolved within the Dispute
Resolution Period, any dispute, controversy or claim arising out of or relating
to this Agreement, or the breach thereof, the rights and obligations of the
Company, the Members or the Manager, the parties to such controversy or claim
shall be brought, as determined by the Board’s unanimous determination in the
Board’s sole discretion, either in arbitration or in a court by litigation as
hereafter set forth. In the event that the Board shall be unable, by unanimous
vote to make such a determination the Board shall be deemed to have elected
litigation in a court and not arbitration as the dispute resolution forum. The
Day-to-Day Manager shall use reasonable efforts to determine and advise the
parties as to whether the dispute addressed in the Dispute Notice, if not
resolved during the Dispute Resolution Period, shall be brought by arbitration
or litigation as hereinafter provided. In the event that a party has complied
with the foregoing dispute resolution procedure, and no resolution has been
effected during the Dispute Resolution Period, and such party desires to
initiate an action, and if the Board has not then determined whether such
dispute shall be resolved in litigation or arbitration, then the party desiring
to initiate an action shall notice the Board of its desire and request a
determination as to whether the dispute shall be resolved by litigation or
arbitration (the “Determination Request Notice”). In the event the Board shall
fail, within five Business Days after receipt of the Determination Request
Notice to respond with a determination, then the Board shall be deemed to have
elected litigation and not arbitration as the dispute resolution forum.

 

 55 

 

 

Section 10.2        Dispute Resolution Forum. Any dispute, controversy or claim
arising out of or relating to this Agreement, or the breach thereof, which has
not been resolved in accordance with the dispute resolution procedure set forth
in Section 10.1 hereof, may be resolved by arbitration or litigation as above
set forth, and the complaining Member, or the Day-to-Day Manager, or any of
them, may initiate an action in an arbitration or a litigation as determined by
the FCRE Member as the Manager, or if the FCRE Member as the Manager has failed
to make such determination within the five Business Days after receipt by the
Board of a Determination Request Notice, by litigation and not arbitration. If
the dispute is to be resolved by litigation it may be initiated and brought by
the complaining party only in the Superior Court in and for the County of
Sacramento, or the courts of the United States of America for the Eastern
District of California, and appellate courts thereof. If the dispute is to be
arbitrated it shall be by initiated and brought by the complaining party only in
an arbitration administered by JAMS Endispute (“JAMS”) before a three arbitrator
panel selected from a list of then available JAMS arbitrators, each of who must
be are either retired federal or state court judges with 20 years or more
commercial litigation experience assigned pursuant to JAMS procedures, and shall
be brought and heard in Sacramento, California, and judgment on the award
rendered by the arbitrators may be entered in any court having jurisdiction
thereof. There shall be no ex parte communications with JAMS or any of the
Arbitrators.

 

Section 10.3        Effect of failure to follow the Dispute Resolution
Procedure. In the event a party shall have failed to follow the dispute
resolution procedure set forth in Sections 10.1 and 10.2 hereof, or, having
complied with the dispute resolution procedure, has thereafter brought an action
in a forum different then as determined by the Manager (unless the Manager has
failed to make such determination within the five Business Days after receipt by
the Manager of a Determination Notice), then upon a motion brought by the
Manager or any other party to such dispute, the action initiated by the
non-complying Member, or Manager, shall be dismissed with prejudice, and the
court or arbitrators shall enter an order dismissing such action with prejudice,
and each Member and Manager hereby specifically consents to same, and waives all
right to challenge same or appeal therefrom.

 

 56 

 

 

Section 10.4       Arbitration. If an action has been properly initiated by any
Manager or a Member in arbitration in accordance with the provisions if this
Article 10, then (i) the parties shall be afforded the discovery rights as
established under the applicable JAMS rules or as provided for by the
arbitrators; (ii) the award rendered in any arbitration commenced hereunder
shall constitute an award under the Federal Arbitration Act, Title 10 US Code
shall be final and binding upon the parties and judgment thereon may be entered
in any court of competent jurisdiction. The arbitral tribunal may order any
remedy permitted by law and this Agreement, including damages, injunctions and
specific performance of this Agreement or any portion thereof. The language of
the arbitration shall be English. The place of arbitration shall be Sacramento,
California, United States. By agreeing to arbitration, the parties do not intend
to deprive any court of its jurisdiction to issue a pre-arbitral injunction,
pre-arbitral attachment, or other order in aid of arbitration proceedings and/or
the enforcement of any award. Without prejudice to such provisional remedies as
may be available under the jurisdiction of a national court, the arbitral
tribunal shall have full authority to grant provisional remedies and to direct
the parties to request that any court modify or vacate any temporary or
preliminary relief issued by such court, and to award damages for the failure of
any party to respect the arbitral tribunal’s orders to that effect.

 

Section 10.5        Service of Process. With respect to any action, suit, claim
in arbitration, or other proceeding for which it has submitted to jurisdiction
pursuant to this Article 10, each party irrevocably consents to service of
process in the manner provided for the giving of notices pursuant to Section
10.1 of this Agreement. Nothing in this Section 10.6 shall affect the right of
any party to serve process in any other manner permitted by Applicable Law.

 

Section 10.6        Specific Performance. Each of the parties hereto agrees that
damages at law are an inadequate remedy for any breach of this Agreement and
that, in the event of any breach by a party, the Company, the Manager and the
other parties hereto are and shall be, to the fullest extent permitted by law,
entitled to obtain a decree or decrees of specific performance entitling it or
them to seek a temporary restraining order, preliminary injunction, or permanent
injunction to specifically enforce and require specific performance by such
breaching party of the terms and provisions of this Agreement. Nothing contained
in this Section 10.6 shall be deemed a waiver of any claim or defense of any
party hereto to an action brought by any other party under this Section 10.6,
except as specifically set forth herein with respect to entitlement to specific
performance.

 

ARTICLE 11
BREACH OF AGREEMENT

 

Section 11.1       Breach of this Agreement. It is recognized that damages in
the event of breach by a party of any representation, warranty or covenant made
in this Agreement will be difficult if not impossible to ascertain. It is
therefore agreed that, in addition to, and without limiting any other remedy or
right that a nonbreaching party might have against a breaching party, each party
shall also have the right to:

 

(a)          Injunction. An injunction against a breaching party issued by a
court or arbitrator or arbitration panel of competent jurisdiction enjoining
such breach, and each breaching party hereby consents to the issuance of any
TRO, preliminary or permanent injunction enjoining the breaching conduct.

 

(b)          Specific Enforcement. The right to have such covenants specifically
enforced by any court having equity jurisdiction, it being acknowledged and
agreed that any breach of any of such covenants will cause irreparable injury to
the nonbreaching party to whom such covenant was made and that money damages
will not provide an adequate remedy. Each party acknowledges and agrees that the
covenants are reasonable and valid in all respects.

 

 57 

 

 

(c)          Other Remedies. Nothing contained in subsections 11.1(a) and
11.1(b) shall be construed as exclusive or as prohibiting a party from pursuing
any other remedies available for such breach at law or in equity.

 

ARTICLE 12
MISCELLANEOUS PROVISIONS

 

Section 12.1        Notices. Except as otherwise expressly set forth in this
Agreement, all notices, demands, requests, consents and waivers under this
Agreement shall be in writing, shall refer to this Agreement and shall be (a)
delivered personally; (b) sent by registered or certified mail, postage prepaid,
return receipt requested; (c) sent by a nationally recognized overnight courier;
or (d) sent by email, with confirmation of the receipt of such email, addressed
as set forth below. If delivered personally, any notice shall be deemed to have
been given on the first Business Day on or after the date delivered or refused.
If mailed, any notice shall be deemed to have been given on the earlier to occur
of the first Business Day on or after the date of delivery or the third Business
Day after such notice has been deposited in the U.S. mail in accordance with
this Section 12.1. If sent by overnight courier, any notice shall be deemed to
have been given on the first Business Day on or after the date following the
date such notice was delivered to or picked up by the courier. If sent by email,
any notice shall be deemed to have been given on the date sent, if confirmation
of receipt thereof is given on or before 5:00 p.m. (Sacramento, California
time), or on the next Business Day, if confirmation of receipt thereof is given
after 5:00 p.m. (Sacramento, California time). Copies of all notices shall be
given in accordance with the above as follows:

 

If to the Company, the FCRE OP Member:

 

60 Broad Street, 34th Floor
New York, NY 12004
Email: j.frydman@unitedrealty.com
Attention: Jacob Frydman

 

with a copy to:

 

Suneet Singal
60 Broad Street, 34th Floor
New York, NY 12004
Email: s.@firstcapitalrealestate.com

 

If to the Manager or the T-9 Developer Member:

 

Scott Syphax

640 Bercut Drive

Sacramento, CA 95811

Scotts@nehemiahcorp.org

 

with a copy to:

 

Michael Kvarme, Esq.
Weintraub Tobin
400 Capitol Mall, 11th Floor
Sacramento, CA 95814
mkvarme@weintraub.com

 

 58 

 

 

with an electronic copy to:

 

Steve Goodwin

sgoodwin@t9ontheriver.com

 

with an electronic copy to:

 

Ron Mellon

rmellon@t9ontheriver.com

 

Section 12.2        Counsel May Act. Any counsel designated above or any
replacement counsel which may be designated respectively by the Company, the
Manager, or a Member or such counsel designated by written notice to the other
parties is hereby authorized to give notices hereunder on behalf of its
respective client.

 

Section 12.3        Scope. If any one or more of the provisions of this
Agreement shall for any reason be held to be excessively broad as to time,
duration, geographical scope, activity, or subject, each such provision shall be
construed, by limiting and reducing it, so as to be enforceable to the extent
compatible with Applicable Law then in force.

 

Section 12.4        No Waiver. No waiver by the Manager, any Member or any party
to this Agreement at any time of a breach by a party of any provision of this
Agreement to be performed by such other party shall be deemed a waiver of any
similar or dissimilar provisions of this Agreement at the same or any prior or
subsequent time.

 

Section 12.5        Acknowledgments and Representations.

 

(a)          Members’ Acknowledgements, Representations and Waiver. Each of the
Members hereby severally, and not jointly, represents and warrants to the
Company, the Manager and each of the other members that (i) such Member has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of an investment in the Company and making an
informed investment decision with respect thereto; (ii) such Member is able to
bear the economic and financial risk of the investment in the Company
contemplated hereby for an indefinite period of time; (iii) such Member is
acquiring an interest in the Company for investment only and not with a view to,
or for resale in connection with, any distribution to the public or any public
offering thereof (other than such a distribution or offering which is registered
and qualified under applicable federal or state securities laws); (iv) such
Member is an “accredited investor” within the meaning of Regulation D
promulgated under the Securities Act; (v) to the extent the Units have not been
registered under the securities laws of any jurisdiction, the same cannot be
disposed of, unless they are subsequently registered and/or qualified under
applicable securities laws or disposed of pursuant to an applicable exemption
from such laws; (vi) the execution, delivery and performance of this Agreement
do not require such Member to obtain any consent or approval that has not been
obtained and do not contravene or result in a default under any provision of any
existing law or regulation applicable to it, any provision of its charter,
by-laws or other governing documents or any agreement or instrument to which it
is a party or by which it is bound. Each Member has had the opportunity to seek
the advice of counsel and other personal advisors and acknowledges that neither
the Company, the Managers nor any of their respective Affiliates has provided
such Member with any advice regarding the tax, economic or other impacts to such
Member of the arrangements contemplated hereby.

 

 59 

 

 

(b)          Company Representations. The Company hereby represents and warrants
to the Members as of the date of this Agreement, the following: (i) the Company
is a limited liability entity duly formed, validly existing and in good standing
under the laws of the State of Delaware; (ii) the Units, when issued in
accordance with the terms of this Agreement will be validly issued and, not
subject to any adverse claim; (iii) except as set forth in this Agreement, there
are no outstanding options, warrants, preemptive rights, subscription rights,
convertible securities or other agreements or plans under which the Company is
or may become obligated to issue, sell or Transfer any Units or other securities
of the Company; and (iv) neither the Company nor anyone acting on its behalf has
offered the Units for sale to or otherwise approached or negotiated in respect
of such offer in a manner constituting a general solicitation and neither the
Company nor anyone on its behalf has taken or will take any action that would
subject the issuance or sale of any of the Company’s securities to the
registration requirements of Section 5 of the Securities Act of 1933, as
amended.

 

Section 12.6       Governing Law. This Agreement shall be interpreted and
enforced in accordance with (a) the provisions hereof, without the aid of any
canon, custom or rule of law requiring or suggesting construction against the
party drafting or causing the drafting of the provision in question; and (b) the
internal laws of the State of Delaware, and specifically the Act, as the same
may from time to time exist, without giving effect to the principles of conflict
of laws.

 

Subject to the provisions of Article 12 hereof, each Member hereby irrevocably
and unconditionally (A) submits itself and its property, solely for the purposes
of any legal action or proceeding relating to this Agreement or for recognition
and enforcement of any judgment in respect thereof, to the non-exclusive
jurisdiction of the Superior Court in and for the County of Sacramento,
California, the courts of the United States of America for the Eastern District
of California, and appellate courts thereof (collectively, the “Courts”); (B)
consents to the bringing of any such action or proceeding in the Courts and
waives any objection that it may now or hereafter have to the venue or any such
action or proceeding in any such court, including, without limitation, any
objection that such action or proceeding was brought in an inconvenient court,
and agrees not to plead or otherwise assert the same; (C) agrees to service upon
it or him of any and all process in any such action or proceeding at the address
set forth in Section 12.1 hereof; (D) agrees that nothing herein shall affect
the right to effect service of process in any other manner permitted by law; and
(E) agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. The parties hereto agree that any legal
action or proceeding relating to this Agreement shall be brought as determined
by the Manager pursuant to Section 10.1 herein; provided, however, that, if any
Member breaches or seeks to resist any term, covenant or condition set forth in
this Section 12.6, the other Members shall not be bound by the limitations of
this sentence with respect to such Member’s breaching or seeking to resist any
term, covenant or condition of this Section 12.6.

 

Section 12.7       Confidentiality. The terms of this Agreement, the identity of
any Person with whom the Company may be holding discussions with respect to any
provision of services, investment, acquisition, disposition or other
transaction, and all other business, Trade Secrets, financial and other
information relating to the conduct of the business and affairs of the Company,
its Subsidiaries, their respective assets and properties, or the relative or
absolute rights or interests of any of the Members (collectively, “Confidential
Information”) that (a) is not otherwise available to the public; or (b) has not
been disclosed pursuant to authorization by the Manager is confidential and
proprietary information of the Company, the disclosure of which would cause
irreparable harm to the Company and the Members. Accordingly, each Member and
the Manager represents that it has not disclosed Confidential Information to any
Person, and each Member and the Manager agrees that it and its Affiliates will
not, and will direct its shareholders, partners, members, officers, directors,
agents and advisors not to, disclose Confidential Information to any Person or
confirm any statement made by any Person regarding Confidential Information,
unless and until the Company has disclosed such Confidential Information
pursuant to authorization by the Manager and has notified each Member and the
Manager that it has done so; provided, however, that any Member (or its
Affiliates) and the Manager may disclose such Confidential Information if
required by law (it being specifically understood and agreed that anything set
forth in a registration statement or any other document filed pursuant to law
will be deemed required by law) or if necessary for it to perform any of its
duties or obligations hereunder.

 

 60 

 

 

Subject to the provisions of this Section 12.7, each Member agrees that neither
it, nor any of its Principals nor any of their respective Affiliates will not
disclose any Confidential Information to any Person (other than a Person
providing consulting services to such Member and the Manager who agrees to
maintain all Confidential Information in strict confidence, or a judge,
magistrate or referee in any action, suit or proceeding relating to or arising
out of this Agreement or otherwise) and to keep confidential all documents
(including, without limitation, responses to discovery requests) containing any
Confidential Information. Each Member and the Manager hereby agrees not to
contest any motion for any protective order brought by any other Member
represented as being intended by the movant to implement the purposes of this
Section 12.7, provided that, if a Member and the Manager receives a request to
disclose any Confidential Information under the terms of a valid and effective
order issued by a court or governmental agency and the order was not sought by
or on behalf of or consented to by such Members then such Member and the Manager
may disclose the Confidential Information to the extent required if the Member
and the Manager as promptly as practicable (i) notifies each of the other
Members and the Manager of the existence, terms and circumstances of the order;
(ii) consults in good faith with each of the other Members and the Manager on
the advisability of taking legally available steps to resist or to narrow the
order; and (iii) if disclosure of the Confidential Information is required,
exercises its best efforts to obtain a protective order or other reliable
assurance that confidential treatment will be accorded to the portion of the
disclosed Confidential Information that any other Member and the Manager
designates. The cost (including, without limitation, attorneys’ fees and
expenses) of obtaining a protective order covering Confidential Information
designated by such other Member and the Manager will be borne by the Company.

 

Notwithstanding anything in the foregoing or anything else contained in this
Agreement to the contrary, each Member and the Manager (and any employee,
representative or other agent thereof) may disclose to any and all persons,
without limitation of any kind, the tax treatment and tax structure of the
offering and ownership of Membership Interests and any transaction described in
this Section 12.8 or elsewhere in this Agreement and all materials of any kind
(including opinions and other tax analyses) that are provided to such Member
relating to such tax treatment and tax structure. For this purpose, “tax
structure” means any facts relevant to the federal income tax treatment of the
offering and ownership of Membership Interests and any transaction described in
this Agreement.

 

The covenants contained in this Section 12.8 shall survive termination of this
Agreement, any Transfer of a Membership Interest and the dissolution of the
Company.

 

Section 12.8       Non Solicitation. Each Member hereby agrees, on behalf of
itself and on behalf of each of its Principals and Affiliates, that from the
Effective Date, and for a period of 24 months after the Withdrawal of a Member
from the Company, the Termination of this Agreement or the Dissolution of the
Company, as the case may be, neither such Member, nor any Principal of such
Member shall, without the prior written consent of the Managers, directly or
indirectly:

 

(a)          solicit, induce or influence any person who has a business
relationship with the Company, any Subsidiary and/or any of their respective
Assets, the other Members, their Principals and Affiliates, and the Manager and
its Affiliates (the foregoing, collectively, the “Group”), to discontinue or
reduce the extent of such relationship in a manner in any way detrimental to the
Group or any member of the Group;

 

(b)          recruit, solicit or otherwise induce or influence any employee,
consultant or advisor of or to the Group or any member of the Group, to
discontinue such person’s relationship with the Group or any member of the Group
or with any asset owned or operated by the Group or any member of the Group or
hire any such employee, consultant or advisor,

 

 61 

 

 

(c)          induce or attempt to influence any employee of the Group or any
member of the Group to terminate his/her/its relationship with the Group or any
member of the Group or induce any person who has a contract with, or may have a
contract with the Group or any member of the Group to terminate or not enter
into any contract with the Group or any member of the Group;

 

(d)          induce or attempt to influence any person who is, is contemplating,
or may prospectively invest with the Group or any member of the Group to
terminate his/her/its relationship with the Group or any member of the Group or
induce any such person to not invest with the Group or any member of the Group;

 

(e)          disparage any person comprising the Group or any member of the
Group in any communications, whether in writing or orally, in a manner
whatsoever, or

 

(f)          divulge to any person (except as required by Law), use, retain
copies of or seek to benefit personally from any Confidential Information, Trade
Secret or intellectual property of the Group or any member of the Group;

 

(g)          be Affiliated in any way with any company or person, which does any
of the things which are prohibited under Sub-Sections A, B, C, D and/or E above.

 

If any court of competent jurisdiction determines that any of the covenants set
forth in this Section 12.8, or any part thereof, is unenforceable because of the
duration or geographic scope of such provision, such court shall have the power
to modify any such unenforceable provision in lieu of severing such
unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Section 12.8 or by making such
other modifications as it deems warranted to carry out the intent and agreement
of the parties as embodied herein to the maximum extent permitted by Applicable
Law. The parties hereto expressly agree that this Agreement as so modified by
the court shall be binding upon and enforceable against each of them.

 

The covenants contained in this Section 12.8 shall survive any Transfer of a
Membership Interest and the dissolution of the Company.

 

Section 12.9        Amendments. The provisions of this Agreement and the rights
and obligations of the Company and all other parties hereto under this Agreement
may be waived (either generally or in a particular instance, either
retroactively or prospectively, and either for a specified period of time or
indefinitely), or amended, or amended and restated, and, the Certificate may be
amended (whether by merger or otherwise), or amended and restated, by the
Managers, from time to time, but only if such waiver, amendment, or amendment
and restatement does not materially and adversely change the specifically
enumerated rights hereunder of one or more Members. If any amendment, amendment
and restatement, or waiver would materially and adversely change the
specifically enumerated rights hereunder of one or more Members (“Affected
Members”) in a way that is materially different from the change such amendment,
amendment and restatement, or waiver would have on such specifically enumerated
rights of other Members, such amendment, amendment and restatement, or waiver
shall not be effective as to any Affected Member, unless consented to by all of
the Affected Members. Each Member shall be bound by any amendment, amendment and
restatement or waiver effected in accordance with this Section 12.9, whether or
not such Member has consented to such amendment, amendment and restatement or
waiver. Upon effectuation of each such waiver, amendment, or amendment and
restatement, the Company shall give prompt written notice thereof to the Members
who have not previously consented thereto in writing.

 

 62 

 

 

Section 12.10         [LEFT INTENTIONALLY BLANK]

 

Section 12.11         Construction. Whenever the singular number is used in this
Agreement and when required by the context, the same shall include the plural
and vice versa, and the masculine gender shall include the feminine and neuter
genders and vice versa.

 

Section 12.12         Headings. The headings in this Agreement are inserted for
convenience only and are in no way intended to describe, interpret, define, or
limit the scope, extent or intent of this Agreement or any provision hereof.

 

Section 12.13         Purchase for Investment. Each Member acknowledges that all
of the Membership Interests held by such Member are being (or have been)
acquired for investment and not with a view to the distribution thereof and that
no Transfer of any such Membership Interest may be made except in compliance
with applicable federal and state securities laws.         

 

Section 12.14         Entirety; Waiver. This Agreement, together with the
agreements and instruments delivered pursuant hereto, contains the entire
agreement between the parties and supersedes all prior agreements and
understandings related to the subject matter hereof. This Agreement may be
amended or supplemented only by an instrument in writing executed by the party
against whom enforcement is sought. Failure by any party to enforce against any
other party any term or provision of this Agreement shall not waive such party’s
right to enforce against any other party the same or any other term or
provision. No waiver by any party hereto of any condition hereunder for its
benefit shall constitute a waiver of any other or further right, nor shall any
single or partial exercise of any right preclude any other or further exercise
thereof or any other rights. The waiver of any breach hereunder shall not be
deemed to be a waiver of any other or subsequent breach hereof. No extensions of
time for the performance of any obligations shall be deemed or construed as an
extension of time for the performance of any other obligation.

 

Section 12.15         Covered Person as Third Party Beneficiary. Each Covered
Person is a third party beneficiary of this Agreement, and as such, has the
right to enforce the terms hereof on behalf of the Company as well as on his own
behalf as if the Manager was a party hereto, and each Member consents hereto.

 

Section 12.16         No State Law Partnership. The Company (i) shall be taxed
as a partnership for all applicable federal, state and local income tax purposes
and (ii) shall not be a partnership or joint venture for any other purpose, and
no Member or any Managers shall, by virtue of this Agreement, be a partner or
joint venturer of any other Member or Managers.

 

Section 12.17         Further Assurances. Upon the written request of any party
hereto, from time to time, from and after the date hereof, the other party or
parties shall do, execute, acknowledge and deliver, at the sole cost and expense
of the requesting party, such further acts, deeds, conveyances, assignments,
notices of assignment or transfer and assurances as the requesting party may
reasonably require in order to better assure, convey, grant, assign, transfer
and confirm upon the requesting party the rights now or hereafter intended to be
granted under this Agreement or any other instrument executed in connection with
this Agreement; provided, however, no party shall be obligated to provide any
further assurance that would materially increase the liabilities or obligations
of such party hereunder or materially reduce the rights and benefits of such
party hereunder.

 

 63 

 

 

Section 12.18         Consent. Except as otherwise provided herein, in any
instance hereunder where a person’s consent, approval, acceptance, satisfaction,
determination, waiver or other action or decision (collectively, “Consent”) is
sought or required, such Consent shall not be unreasonably withheld, delayed or
conditioned by such person. The Manager shall make all decisions affecting the
business and affairs of the Company in good faith using his reasonable business
judgment (it being understood and agreed that for the purposes of this
Agreement, the term “reasonable business judgment” shall refer to the “business
judgment rule” as the same would be applied under Applicable Law if the Person
in question were a director of a corporation).

 

Section 12.19         Severability. If any provision of this Agreement or the
application thereof to any person or circumstance shall be invalid, illegal or
unenforceable to any extent, the remainder of this Agreement and the application
thereof shall not be affected and shall be enforceable to the fullest extent
permitted by law.

 

Section 12.20         Heirs, Successors and Assigns. Each and all of the
covenants, terms, provisions and agreements herein contained shall be binding
upon and inure to the benefit of the parties hereto and, to the extent permitted
by this Agreement, their respective heirs, legal representatives, successors and
assigns.

 

Section 12.21         Prevailing Party. If any Member or Manager (on its own
behalf or on behalf of the Company) brings any action (whether by arbitration or
litigation) against any other Member, the Manager or the Company by reason of
any breach of any of the covenants, agreements or provisions of this Agreement,
then, in such event, the prevailing party, as determined in such action or suit,
shall be entitled to have and recover from the other party or parties all costs
and expenses of such action or suit, including, without limitation, reasonable
attorneys’ fees and expenses resulting therefrom, it being understood and agreed
that the determination of the prevailing party shall be included in the matters
which are the subject of such action or suit.

 

Section 12.22         Equitable Relief. The Members and Manager hereby confirm
that damages at law may be an inadequate remedy for a breach or threatened
breach of this Agreement and agree that, in the event of a breach or threatened
breach of any provision hereof, the respective rights and obligations hereunder,
shall be enforceable by specific performance, injunction or other equitable
remedy, but, nothing herein contained is intended to, nor shall it, limit or
affect any right or rights at law or by statute or otherwise of the Manager or a
Member aggrieved as against the other for a breach or threatened breach of any
provision hereof, it being the intention by this Section 12.22 to make clear the
agreement of the Members that the respective rights and obligations of the
Manager and the Members hereunder shall be enforceable in equity as well as at
law or otherwise and that the mention herein of any particular remedy shall not
preclude the Members or Manager or any of them (on their own behalf or on behalf
of the Company or any Subsidiaries) or a Member or Manager from any other remedy
it or he might have, either in law or in equity

 

Section 12.23         Counterparts/PDF. This Agreement may be executed and
delivered in multiple original counterparts, each of which shall be deemed an
original but all of which shall constitute one and the same instrument. A .pdf
or facsimile signature shall be deemed an original. Transmission of an executed
counterpart by fax or PDF file of this Agreement shall be deemed to constitute
due and sufficient delivery of such counterpart, and such signatures shall be
deemed original signatures for purposes of the enforcement and construction of
this Agreement

 

Section 12.24         Withdrawal as Member. Subject to any applicable regulatory
requirements, a Member may withdraw from the Company at any time.

 

 64 

 

 

Section 12.25         No Other Third-Party Beneficiaries. Except as set forth in
Section 12.13, and except with respect to Covered Persons (each of whom shall be
an express third party beneficiary of those Sections which cover such Covered
Persons), nothing in this Agreement is intended to, or will, create any rights
to any party, including, but not limited to, creditors other than a party that
is a signatory hereto or who becomes a Member in accordance with the terms of
this Agreement.

 

Section 12.26         No Fiduciary Duties of Members or Managers. No Member or
Manager shall have any duties, fiduciary or otherwise, to the Company or any
other Manager, Member or their Principals or each of their respective
Affiliates, in each case, other than the duty to act in good faith in complying
with contractual obligations applicable to such Member, Manager or Principals
hereunder. Each Member, on behalf of itself and its Principals and Affiliates,
hereby waives, to the maximum extent permitted by law, any and all rights and
claims which it, he or she may otherwise have against any other Member or
Manager and such other Member’s or Manager’s officers, directors, shareholders,
partners, members, managers, agents, employees, and Affiliates as a result of
any claims of breach of fiduciary duties; provided that the foregoing shall not
limit a Member’s rights and claims with respect to a breach of this Agreement.
Except with respect to the Manager acting solely in its capacity as Manager, no
Member or Managers shall be liable to the Company or any other Member or their
Principals or their respective Affiliates for any act or omission taken or
suffered by such Member or Managers in connection with the business or
operations of the Company or arising out of this Agreement, unless such act or
omission has been adjudicated by a court or arbitral panel of competent
jurisdiction, in a final, non-appealable judgment or decision, to have
constituted a breach of this Agreement on the part of such Member or Manager.
The Company and each Member agree that the provisions of this Agreement, to the
extent such provisions eliminate, restrict or limit the duties (including,
without limitation, fiduciary duties) or liabilities of Members or Manager that
may otherwise exist at law or in equity, shall replace such duties and
liabilities of the Members and Manager.

 

Section 12.27         Renunciation of Opportunities; No Expansion of Duties.
Except as otherwise expressly set forth in this Agreement, to the maximum extent
permissible under Applicable Law, each of the Members, their Principals and
respective Affiliates, the Manager, the Company and each Subsidiary hereby
renounce any interest or expectancy any of them has or may have in, or in being
offered an opportunity to participate in, any and all business opportunities
that are presented to the Manager, the other Members and their respective
Principals and Affiliates. Without limiting the foregoing renunciation, each of
the Members, their respective Principals and Affiliates, the Company and each
Subsidiary and the Manager acknowledge that the Manager and the other Members
are in the business of making investments in, and have investments in, other
businesses similar to and that may compete with the Company’s and its
Subsidiaries’ businesses, and except as otherwise expressly set forth in this
Agreement, agree that the Manager and all Members shall have the unfettered
right to make additional investments in or have relationships with other persons
independent of their investments in the Company and its Subsidiaries. Without
limitation of the foregoing, the Manager and each Member may engage in or
possess an interest in other business ventures of any nature or description,
independently or with others, similar or dissimilar to the business of any other
Member, such other Manager’s and Member’s Affiliates, the Company or any
Subsidiary, and none of the Company, any of its Subsidiaries nor any other
holder of Units (or such holder’s Principals or Affiliates) shall have rights or
expectancy by virtue of such Member’s relationships with the other Members,
their respective Affiliates, the Manager, the Company or any Subsidiary, this
Agreement or otherwise in and to such independent venture or the income or
profits derived therefrom; and the pursuit of any such venture, and same shall
not be deemed wrongful or improper. Neither the Manager nor any Member shall be
obligated to present any particular investment opportunity to the other Members,
their respective Affiliates, the Company or any Subsidiary, even if such
opportunity is of a character that, if presented to the Company or a Subsidiary,
could be taken by the Company or such Subsidiary, and the Managers and each
Member shall continue to have the right to take for its own respective account
or to recommend to others any such particular investment opportunity. Each party
to this Agreement agrees and acknowledges that no joint venture is created
hereby.

 

 65 

 

 

Section 12.28         [Intentionally Omitted.]

 

Section 12.29         Appointment of Attorney-in-Fact. Each Member hereby
irrevocably constitutes and appoints the Manager or such Person as the Manager
may from time to time designate to act as its true and lawful attorney-in-fact,
with full power of substitution, and with such designee having full power and
authority in its name, place and stead, to execute, acknowledge, deliver, swear
to, file and record with the appropriate public offices such certificates,
instruments and documents as may be necessary or appropriate to maintain the
existence and good standing of the Company. The appointment by the Manager or
such designee of the Members as attorney-in-fact shall be deemed to be a power
coupled with an interest, in recognition of the fact that each of the Members
under this Agreement will be relying upon the power of such designee to act as
contemplated by this Agreement in any filing and other action by such designee
on behalf of the Company and, shall to the fullest extent permitted by
Applicable Law, survive the Bankruptcy, death or incompetency of any Member or
its Principals hereby granting such power.

 

Section 12.30         Contribution.

 

(a)          In the event that in connection with the business of the Company or
any Subsidiary the Company or any Subsidiary shall borrow funds or enter into
any transactions (including, without limitation, a lease, contract or other
instrument) where the lender or counter-party (in either event, “Lender”) will
not make the loan or enter into such transaction(s) unless the Managers, its
Principals or any Affiliate of the Managers agrees to guaranty certain
obligations of the Company and/or the Subsidiaries (the "Guaranties"), and in
order to induce the Guarantors to execute and deliver any such Guaranties, the
Company hereby unconditionally agree to indemnify and hold the Guarantors
harmless from any claim, expense, liability or loss including reasonable
attorney’s fees incurred in connection with each of the Guarantors’ Guaranties
(collectively, a "Claim") asserted against any such Guarantors in connection
with any such Guaranties.

 

(b)          In the event of any Claim, the Company, does hereby unconditionally
agree to immediately, upon demand of any Guarantor, to pay such Claim (i) if not
yet paid by the Guarantor making said demand, to the person to whom same would
otherwise be paid, or is payable to, by Guarantor; or (ii) if said claim, or any
portion thereof, had already been paid by the Guarantor(s) or collected from
said Guarantor(s), to reimburse the Guarantors proportionately for the amount of
said Claim already paid or collected. In the event any Member or Managers
(including a Guarantor) has paid any Claim, or any portion thereof (whether as
the Guarantor or as provided in this Section 12.32), then, immediately upon
demand by such person, the Company hereby agrees to reimburse such person for
the amount of any such payment.

 

(c)          In the event that any Member shall have paid (as Guarantor or as
provided in this Section 12.32) any Claim or have any Claim collected from such
person, then until reimbursed by the Company or the Members as provided in this
Section 12.34, such Claim shall accrue interest at the rate of ten percent (10%)
per annum until paid in full on the outstanding unpaid balance thereof, and the
amount which the Company or the other Members shall be deemed to have
indemnified pursuant to this Section 12.32 shall be deemed to include said
accrued interest.

 

Section 12.31         Use of Name “Township Nine”. The name “Township Nine” and
all goodwill associated therewith are property of the Company, and no Member or
Affiliate of the Company shall have the right to use the name “Township Nine” or
“T-9” as a component of the name of any business venture or otherwise without
the prior written approval of the Manager. Affiliates of T-9 Developer Member
including, but not limited to, Nehemiah Corporation of America and Nehemiah
Community Reinvestment Fund, Inc. shall have the right to use the name “Township
Nine” or “T-9” on their website, in press announcements or as part of other
marketing material subject to the prior written approval of the FCRE OP Member
and to the extent that such use does not lead to the violation of any state or
federal securities regulation.

 

 66 

 

 

Section 12.32         Blue Pencil. If any court of competent jurisdiction
determines that any of the covenants set forth in Sections 6.11 or 12.9 hereof,
or any part thereof, is unenforceable because of the duration or geographic
scope of such provision, such court shall have the power to modify any such
unenforceable provision in lieu of severing such unenforceable provision from
this Agreement in its entirety, whether by rewriting the offending provision,
deleting any or all of the offending provision, adding additional language to
said Sections 6.11 or 12.9 or by making such other modifications as it deems
warranted to carry out the intent and agreement of the parties as embodied
herein to the maximum extent permitted by Applicable Law. The parties hereto
expressly agree that this Agreement as so modified by the court shall be binding
upon and enforceable against each of them.

 

Section 12.33         Time of Essence. Time is of the essence with respect to
all matters contained in this Agreement.

 

Section 12.34         Waivers. Except as otherwise expressly provided herein,
each Member irrevocably waives during the term of the Company any right that it
may have:

 

(i) To cause the Company or any of its assets to be partitioned;

 

(ii) To cause the appointment of a receiver for all or any portion of the assets
of the Company;

 

(iii) To compel any sale of all or any portion of the assets of the Company
pursuant to Applicable Law; or

 

(iv) To file a complaint, or to institute any proceeding at law or in equity on
behalf of the Company (including, without limitation, a derivative action), or
to cause the termination, dissolution or liquidation of the Company.

 

[THE REMAINDER OF THIS PAGE IS LEFT INTENTIONALLY BLANK]

 

 67 

 

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute this Limited Liability Company Agreement as their act
and deed, to be effective as of the day and year first above written.

 

  The Members:       FIRST CAPITAL REAL ESTATE OPERATING PARTNERSHIP, L.P.,   a
Delaware limited partnership         By: /s/ Suneet Singal     Name: Suneet
Singal     Title:  Authorized Person         T-9 DEVELOPERS, LLC,   a Delaware
limited liability company         By: /s/ Steve Goodwin     Name: Steve Goodwin
    Title:  Authorized Person

 

[SIGNATURE PAGE TO LIMITED LIABILITY COMPANY AGREEMENT]

 

 

 

 

Schedule A

 

Member’s Capital Contributions

 

As of February 5, 2016

  

Initial Capital Contribution Amount

 

Member  Deemed Initial
Capital Contribution   Units   Percentage
Interests  FCRE OP Member  $23,731,000.00    92,000    92% T-9 Developer Member 
$3,313,196.60    8,000    8% Total:  $27,044,196.60    100,000    100%

 

 

 

 

Schedule B

 

Parcel#  Development Use  Commercial SF (land
parcel)   Value ($/Unit)*   Debt Allocated
to Parcel  1A  Condo   74487.6   $ 5,960,000   $2,689,775  1B  Apt/Retail 
 96267.6   $4,430,000   $2,000,436  1C  Apt/Retail   79714.8   $ 3,440,000  
$1,554,393  2      0   $-       3A  Apt/Retail   36154.8   $2,390,000  
$1,081,317  3B  Condo   54885.6   $3,057,500   $1,382,058  4  Condo   39204  
$2,870,000   $1,297,580  5A  Condo   44866.8   $5,139,500   $2,320,100  5B 
Apt/Retail   81457.2   $3,830,000   $1,730,107  6  Townhouse   111078   $
1,940,000   $878,570  7A  Townhouse   40946.4   $770,000   $351,428  7B 
Townhouse   36154.8   $770,000   $351,428  8  Townhouse   60984   $1,310,000  
$594,724  9      0   $-       10  Apt/Retail   85377.6   $6,200,075  
$2,797,940  11  Affordable Housing   79714.8   $-       12  Apt/Retail 
 61855.2   $6,388,310   $2,882,749  15  Townhouse   34848   $830,000   $378,461 
16A  Townhouse   40075.2   $830,000   $378,461  16B  Apt/Retail   26136  
$1,650,000   $743,405  13  Office   278635   $4,364,460   $1,966,401  14 
Office   263870   $4,142,985   $1,866,616  17  Office   297123   $4,637,170  
$2,091,347     SUBTOTAL Real E state Assets*       $64,950,000          ESDs &
other Development Fee Credits included in Appraisal       $13,211,494  
$4,120,442     Total Appraised Value       $78,161,494      

 

* Inclusive of Park Development Fee Credits (“PIFs”) valued at $7,708,500

 

 

 

 

[pg72img1_ex10-2.jpg] 



 

 

 

Schedule C

 

[pg73img1_ex10-2.jpg] 



 

 